Exhibit 10.1
Sale and Purchase Agreement
Boddington Gold Mine Joint Venture
Sale of AngloGold’s BGM Interest
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
AngloGold Ashanti Limited
ARBN 090 101 170
Saddleback Investments Pty Ltd
ACN 134 978 224
Newmont Boddington Pty Ltd
ABN 32 062 936 547
Newmont Mining Corporation
ARBN 099 065 997
Newmont Australia Limited
ABN 86 009 295 765
BGM Management Company Pty Ltd
ABN 45 101 199 731

 



--------------------------------------------------------------------------------



 



CONTENTS

         
1. INTERPRETATION
    2  
 
       
1.1 Definitions
    2  
1.2 Rules for interpreting this agreement
    11  
1.3 Business Days
    12  
 
       
2. AGREEMENT TO SELL AND BUY SALE INTEREST
    12  
 
       
2.1 Sale and purchase
    12  
2.2 Payment of Purchase Price
    12  
2.3 Consent and waiver
    12  
2.4 NMC acknowledgment
    12  
 
       
3. CONDITIONS PRECEDENT TO COMPLETION
    13  
 
       
3.1 Conditions
    13  
3.2 Further assurances
    15  
3.3 Waiver of conditions precedent
    16  
3.4 Non-satisfaction of condition precedent
    17  
 
       
4. OBLIGATIONS BEFORE COMPLETION
    17  
 
       
4.1 General
    17  
4.2 Exercise of rights
    18  
 
       
5. NET PROJECT COSTS
    18  
 
       
6. COMPLETION
    18      
6.1 Time and place
    18  
6.2 Effect of Completion
    19  
6.3 Vendor’s obligations
    19  
6.4 Purchaser’s obligations
    21  
6.5 Obligations interdependent
    22  
6.6 Property in assets
    22  
6.7 Newmont Boddington and Manager undertaking
    22  
 
       
7. POST-COMPLETION MATTERS
    22  
 
       
7.1 Vendor’s obligations
    22  
7.2 Purchaser’s obligations
    22  
7.3 Caveat over land and Tenements
    23  
7.4 Maintenance and access to Records
    23  
7.5 Post Completion Amount
    23  
 
       
8. RECORDS
    26  
 
         i


 



--------------------------------------------------------------------------------



 



         
9. LIABILITIES
    27  
 
       
9.1 Purchaser Liabilities
    27  
9.2 Indemnity in respect of Assumed Liabilities
    27  
9.3 Vendor release
    27  
9.4 Purchaser Affiliate release
    28  
9.5 Limitation on releases and Assumed Liabilities
    28  
9.6 Claims procedure – Assumed Liabilities
    28  
9.7 No liability for consequential loss
    29  
 
       
10. ACQUISITION CONDITIONS
    29  
 
       
11. ASSIGNMENT OF CONTRACTS
    30  
 
       
11.1 Identifying Contracts
    30  
11.2 Assignment and assumption of Vendor’s interests in the Contracts
    30  
11.3 Contracts
    30  
11.4 Notice to other parties
    30  
11.5 Further action by Vendor
    30  
11.6 Procure other parties
    31  
11.7 Benefit of Contracts
    31  
 
       
12. PERFORMANCE BONDS, GUARANTEES AND APPLICATIONS
    32  
 
       
12.1 Performance Bonds
    32  
12.2 Vendor Group Guarantees
    32  
12.3 Applications
    33  
 
       
13. WARRANTIES
    34  
 
       
13.1 Vendor Warranties
    34  
13.2 Continuing warranties
    36  
13.3 Limitation on representations
    37  
13.4 Purchaser’s and Purchaser Affiliates’ warranties
    37  
13.5 NMC – financing condition
    39  
13.6 Claims for breach of warranty
    39  
13.7 Information affecting warranties
    42  
 
       
14. PAYMENTS
    42  
 
       
14.1 How payments must be made
    42  
14.2 Interest on amounts due
    42  
 
       
15. DEFAULT
    43  
 
       
15.1 Parties’ right to terminate for breach
    43  
15.2 Parties may elect to complete
    43  
 
       
16. GOODS AND SERVICES TAX
    43  
 
       
16.1 Interpretation
    43  
 
         ii


 



--------------------------------------------------------------------------------



 



         
16.2 Going concern
    44  
16.3 Party is member of GST group
    44  
16.4 GST exclusive amounts
    44  
16.5 Payment of GST
    45  
16.6 Reimbursements
    45  
16.7 Indemnities
    45  
 
       
17. MATERIAL ADVERSE EFFECT
    45  
 
       
18. COSTS AND STAMP DUTY
    46  
 
       
18.1 Costs and Taxes generally
    46  
18.2 Stamp duty and registration fees
    46  
 
       
19. NOTICES
    46  
 
       
19.1 Method of giving notices
    46  
19.2 Time of receipt
    46  
19.3 Address of parties
    47  
 
       
20. NMC AND NAL GUARANTEES
    47  
 
       
20.1 NMC
    47  
20.2 NAL
    49  
 
       
21. GENERAL
    50  
 
       
21.1 Consents
    50  
21.2 No merger
    50  
21.3 Waiver
    50  
21.4 Confidentiality
    50  
21.5 Amendment
    51  
21.6 No assignment
    51  
21.7 Severability
    51  
21.8 Counterparts
    51  
21.9 Further assurances
    51  
21.10 No amendment of Project Agreements
    51  
21.11 Entire agreement
    52  
21.12 Attorneys
    52  
 
       
22. LAW AND JURISDICTION
    52  
 
       
22.1 Governing law
    52  
22.2 Submission to jurisdiction
    52  

iii



--------------------------------------------------------------------------------



 



SALE AND PURCHASE AGREEMENT
DATE 27 January 2009
PARTIES
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
of Level 13, St Martin’s Tower, 44 St Georges Terrace, Perth WA 6000
(Vendor)
AngloGold Ashanti Limited
ARBN 090 101 170
of 76 Jeppe Street, Newtown
Johannesburg, South Africa
(AngloGold Ashanti)
Saddleback Investments Pty Ltd
ACN 134 978 224
of Level 1, 388 Hay Street, Subiaco WA 6008
(Purchaser)
Newmont Boddington Pty Ltd
ABN 32 062 936 547
of Level 1, 388 Hay Street, Subiaco WA 6008
(Newmont Boddington)
Newmont Mining Corporation
ARBN 099 065 997
of 6363 South Fiddler’s Green Circle
Greenwood Village, Colorado, 80111 USA
(NMC)
Newmont Australia Limited
ABN 86 009 295 765
of Level 1, 388 Hay Street, Subiaco WA 6008
(NAL)
BGM Management Company Pty Ltd
ABN 45 101 199 731
of Level 1, 388 Hay Street, Subiaco WA 6008
(Manager)
RECITALS

A.   Under the Joint Venture Agreement, the current Joint Venturers and the
corresponding Proportionate Shares of their BGM Interests are as follows:

         
 
  Vendor   33 and 3/9%; and
 
       
 
  Newmont Boddington   66 and 6/9%.

 



--------------------------------------------------------------------------------



 



B.   The Vendor has agreed to sell and the Purchaser has agreed to purchase the
Sale Interest on the terms and conditions set out in this agreement.

OPERATIVE PROVISIONS

1.   INTERPRETATION   1.1   Definitions       In this agreement, the following
definitions apply unless the context requires otherwise.

2008 Cash Call Deficit means US$8,000,000.

    ACCC means the Australian Competition and Consumer Commission.       AGA
2007 Credit Facility means the Syndicated Loan Facility Agreement dated
13 December 2007 among AngloGold Ashanti Holdings plc, AngloGold Ashanti USA
Incorporated, the Vendor, AngloGold Ashanti, various lenders and Dresdner Bank
AG, Nierderlassung Luxembourg as facility agent.       AGA 2008 Credit Facility
means the Syndicated Loan Facility Agreement dated 20 November 2008 among
AngloGold Ashanti Holdings plc, AngloGold Ashanti, AngloGold Ashanti USA
Incorporated, the Vendor and Standard Chartered Bank.       AGA Credit
Facilities means the AGA 2007 Credit Facility and the AGA 2008 Credit Facility,
collectively.       Applications means applications for the Tenements that are
not granted as at the date of this agreement or as at Completion.       ASIC
means the Australian Securities and Investments Commission.       Assumed
Liabilities means all Liabilities and obligations of the Vendor in its capacity
as a Joint Venturer (other than income tax for which the Vendor is liable)
whether arising, or relating to the period, before, on or after the date of this
agreement including all such Liabilities relating to or arising out of the Sale
Interest, any Contract, Tenement (including in connection with the registered
ownership of any mining tenements including mining leases M70/21-25 (inclusive))
or other Joint Venture Asset, except as expressly set out in clause 9.5.      
Authorisation means:

  (a)   an authorisation, consent, declaration, exemption, notarisation or
waiver, however it is described; and     (b)   in relation to anything that
could be prohibited or restricted by law if a Government Agency acts in any way
within a specified period, the expiry of that period without that action being
taken.

    Bankruptcy Event means, with respect to the affected party:

2.



--------------------------------------------------------------------------------



 



  (a)   the entry of an order for relief or declaration of bankruptcy under the
Bankruptcy Code;     (b)   the filing by such party of a petition in bankruptcy
or a petition for relief under the Bankruptcy Code or any other applicable
federal or state bankruptcy or insolvency statute or any similar law;     (c)  
the expiration of sixty (60) days after the filing of an involuntary petition
under the Bankruptcy Code or an involuntary petition seeking liquidation,
reorganisation, arrangement or readjustment of such party’s debts under any
other federal or state insolvency law, unless that petition is vacated, set
aside or stayed within the sixty (60) day period; or     (d)   an application by
such party for the appointment of a receiver for the assets of such party.

    Bankruptcy Code means the U.S. Bankruptcy Code of 1978.       BBAW means BHP
Billiton Aluminium (Worsley) Pty Ltd (ABN 33 088 336 921).       BGM Interest
means, in relation to a Joint Venturer:

  (a)   that Joint Venturer’s interest as tenant in common in the Joint Venture
Assets; and     (b)   the rights (subject to the obligations attaching thereto)
under the Project Agreements and all other agreements relating specifically to,
or to the interest of, that Joint Venturer in the BGM Project,

    excluding, for the avoidance of doubt, the benefit and burden of the Product
Sales Documents.       BGM Management Agreement means the Restated BGM
Management Agreement dated 17 November 2006 between Newmont Boddington, the
Vendor and the Manager.       BGM Project has the meaning given in the Joint
Venture Agreement.       Blackout Period has the meaning given in schedule 5.  
    Bridge Loan Facility has the meaning given in clause 3.1(e).       Business
Day means a day that is not a Saturday, Sunday or public holiday in Perth,
Western Australia.       Called Sum has the meaning given in the Joint Venture
Agreement.       Cash Completion Amount means the amount of US$750,000,000
(seven hundred fifty million United States dollars).       Claim means, in
relation to any person, a claim, action, proceeding, judgment, damage, loss,
costs, expense or liability incurred by or to or made or recovered by or against
the person, however arising and whether present, unascertained, immediate,
future or contingent.

3.



--------------------------------------------------------------------------------



 



    Claimant has the meaning given in clause 13.6(e).       Commitment Letter
means the final and executed commitment letter in respect of the Bridge Loan
Facility dated 25 January 2009 between NMC and Newmont USA Limited (on the one
hand) and JPMorgan Chase Bank, N.A., J.P. Morgan Securities Inc., Citigroup
Global Markets Inc. and Bank of Montreal, BMO Capital Markets (on the other)
including the term sheet attached thereto, certified by an officer of NMC to be
a true copy.       Completion means completion of the transactions contemplated
by this agreement in accordance with clause 6.       Completion Date means 5
Business Days after the date of satisfaction or, if permissible, waiver, of the
conditions in clause 3.1 (other than the condition in clause 3.1(e)(ii)), or
such other date as is agreed by the parties in writing.       Confidential
Information means any information that relates to the Sale Interest, the Joint
Venture or any of the Joint Venture Assets in the possession or under the
control of the Vendor or a Vendor Affiliate.       Contracts means any document,
agreement, understanding or arrangement, excluding the Project Agreements, to or
by which the Vendor is bound and is a party (either as a signatory with the
other Joint Venturers, as authorised agent for the Joint Venture, or through the
agency of the Manager) and which forms part of or affects or relates to the
Joint Venture or the Sale Interest at Completion.       Controller means, in
relation to a person’s property:

  (a)   a receiver or receiver and manager of that property; or     (b)   anyone
else who (whether or not as agent for the person) is in possession, or has
control, of that property to enforce an Encumbrance.

    Corporations Act means the Corporations Act 2001 (Cth).       Deed of
Assignment and Assumption (Other Contracts) means a deed of assignment and
assumption in the form of the document set out in schedule 15.       Deed of
Assignment and Assumption Product Sales Documents means a deed in the form of
the document set out in schedule 12.       Deed of Covenant and Release – Sotico
Agreements means a deed in the form of the document set out in schedule 10 or
any other form required by the third parties which are counterparties to that
deed.       Deed of Covenant and Release Hedges Gold Mine Sale and Purchase
Agreement means a deed in the form of the document set out in schedule 9 or any
other form required by the third parties which are counterparties to that deed.
      Deed of Covenant Worsley Transfer Agreement & Letter Agreement means a
deed in the form of the document set out in schedule 11.

4.



--------------------------------------------------------------------------------



 



    Deed of Release (AGAA Boddington Gold Mine Deed of Cross Charge) means a
deed in the form of the document set out in schedule 7.       Deeds of Sublease
means:

  (a)   the deed entitled “Deed of Sublease” between BBAW and the Vendor dated
28 February 2007, granting a non-bauxite sublease in relation to a 30%
registered interest in mining leases M70/21-25 (inclusive); and     (b)   the
deed entitled “Deed of Sublease” between JAA and the Vendor dated 28
February 2007, granting a non-bauxite sublease in relation to a 31/3% registered
interest in mining leases M70/21-25 (inclusive).

    Defaulting Party has the meaning given in clause 15.1.       Department
means the Western Australian Department of Mines and Petroleum.       Designated
Affiliate has the meaning given in clause 7.5(a)(ii).       Disponee’s Deed of
Covenant (BBAW Sublease) means a disponee’s deed of covenant in the form set out
in schedule 3 or any other form required by the third party which is a
counterparty to that deed.       Disponee’s Deed of Covenant (JAA Sublease)
means a disponee’s deed of covenant in the form set out in schedule 4 or any
other form required by the third party which is a counterparty to that deed.    
  Disponee’s Deed of Covenant (Restated Boddington Gold Mine Cross Operation
Agreement) means a disponee’s deed of covenant in the form set out in schedule
6.       Encumbrance means any mortgage, lien, charge, pledge, assignment,
claim, retention of title, security, preferential right, net profit interest,
right of first refusal or pre-emptive right or other encumbrance or third party
interest of any nature whatsoever, whether registered or unregistered and
“Encumbrances” shall be construed accordingly.       End Date means 30 June 2009
or such later date as the parties may agree in writing.       Environment means
all components of the earth, including:

  (a)   land, air and water;     (b)   any layer of the atmosphere;     (c)  
any organic or inorganic matter;     (d)   any living organism; and     (e)  
natural, man-made or modified features or structures,

    and includes ecosystems and all elements of the biosphere.      
Environmental Law means any law which regulates or has as its objective the
protection or enhancement of any aspect of the Environment, occupational health
and safety, or the

5.



--------------------------------------------------------------------------------



 



    protection of public health and welfare, and for the avoidance of doubt,
includes any Environmental Law enacted before and after the date of this
agreement.       Excluded Contract means any document, agreement, understanding
or arrangement to which the Vendor is a party and which was not provided to the
Purchaser prior to the date of the agreement, but does not include any Contract.
      Executive Committee has the meaning given in the Joint Venture Agreement.
      General Deed of Assignment BGM Interest means a deed in the form of the
document set out in schedule 8.       Government Agency means:

  (a)   a government or government department or other body;     (b)   a
governmental, semi-governmental or judicial person; or     (c)   a person
(whether autonomous or not) who is charged with the administration of a law.

    Gross Negligence means an act or omission done or omitted to be done with
wanton or reckless disregard for the consequences of that act or omission.      
GST has the meaning given in section 195-1 of the GST Act.       GST Act means A
New Tax System (Goods and Services Tax) Act 1999 (Cth).       Guaranteed Moneys
is defined in clause 20.1(a)(i).       Insolvency Event means, in relation to a
person:

  (a)   an order being made, or the person passing a resolution, for its winding
up;     (b)   an application being made to a court for an order for its winding
up, unless the application is withdrawn or dismissed within 10 Business Days;  
  (c)   an administrator being appointed to the person;

  (d)   (i) the person resolving to appoint a Controller or analogous person to
the person or any of the person’s property;

  (ii)   an application being made to a court for an order to appoint a
Controller, provisional liquidator, trustee for creditors or in bankruptcy or
analogous person to the person or any of the person’s property, unless the
application is withdrawn or dismissed within 10 Business Days; or     (iii)   an
appointment of the kind referred to in subparagraph (ii) being made (whether or
not following a resolution or application);

  (e)   the appointment of a receiver to any of the person’s property;

6.



--------------------------------------------------------------------------------



 



  (f)   the person is otherwise insolvent as that term is used in section 95A(2)
of the Corporations Act; or     (g)   an event having a substantially similar
effect to an event described in any of paragraphs (a) to (f) happens in
connection with a person,

    unless this takes place as part of a solvent reconstruction, amalgamation,
merger or consolidation.       Interest Rate on a day means the per annum rate
of interest known as “London Interbank Offered Rate” for deposits of United
States dollars for a period of three months as determined from the applicable
Reuters page as at 11:00 am (London time) on that day or, if that day is not a
Business Day on the last preceding Business Day.       JAA means Japan Alumina
Associates (Australia) Pty Ltd (ABN 42 008 907 524).       Joint Venture has the
meaning given to it in the Joint Venture Agreement.       Joint Venture
Agreement means the Further Restated BGM Joint Venturers Agreement dated 17
November 2006 between Newmont Boddington, the Vendor and the Manager.      
Joint Venture Assets has the meaning given to it in the Joint Venture Agreement.
      Joint Venturer has the meaning given to it in the Joint Venture Agreement.
      Landgate means the Western Australian Land Information Authority
established under the Land Information Authority Act 2006 (WA).       Legal
Liability means a duty, liability or obligation affecting the person concerned,
however it arises and whether it is present or future, fixed or unascertained,
actual or contingent.       Liabilities means Claims, Losses, liabilities
(including Legal Liabilities), costs or expenses of any kind and however
arising, including under Environmental Laws or relating to the Environment, and
including those which are prospective or contingent and those the amount of
which for the time being is not ascertained or ascertainable.       Loss means a
damage, loss, cost, expense or liability incurred by the person concerned,
however it arises and whether it is present or future, fixed or unascertained,
actual or contingent.       Material Adverse Effect has the meaning given in
clause 17(b).       Mining Act means the Mining Act 1978 (WA).       Net Project
Costs means the net amount of the Called Sums and the Project Receipts set out
in a statement that the Vendor gives the Purchaser under and in accordance with
clause 5.       Newmont Boddington Cross Charge means the deed of cross charge
entered into by Newmont Boddington under clause 8.6 of the Joint Venture
Agreement.

7.



--------------------------------------------------------------------------------



 



    NMC Shares means shares of common stock, par value US$1.60 per share, of
NMC.       Notice Date has the meaning given in clause 13.6(b)(i).       Order
in Council means an official declaration made by the Governor General of
Australia or a Governor of a State of Australia on the advice of the executive
council of the Commonwealth Government of Australia or the Government of any
State of Australia (as applicable).       Payor has the meaning given in clause
13.6(e).       Performance Bonds means the security bonds and any other
securities, guarantees or bonds relating to the Tenements as set out in Part A
of schedule 16.       Permitted Encumbrance means:

  (a)   the terms and conditions of the Project Agreements and the Contracts,
and any Encumbrance imposed or created in accordance with the express terms of
the Project Agreements;     (b)   the terms and conditions of an instrument of
title in respect of the Tenements;     (c)   the provisions of all relevant
statutes, statutory regulations, by-laws and ordinances of any Government Agency
having jurisdiction and Orders in Council which create Encumbrances in favour of
Government Agencies by ordinary operation of statutes (unless there is default
in payment of money secured by such Encumbrance by the Vendor);     (d)   in
respect of constituent parts of the Sale Interest, any mechanic’s, workman’s or
other like liens arising in the ordinary course of the business of the Joint
Venture and any retention of title arrangement undertaken in the ordinary course
of the business of the Joint Venture; and     (e)   any other Encumbrance,
ascertainable from the publicly accessible registers maintained by the
Department or by Landgate, to which any Joint Venture Asset is subject, as at 23
January 2009.

    Post Completion Amount means the amount of US$240 million (two hundred forty
million United States dollars).       Post Completion Share Issuance Date has
the meaning given in clause 7.5(a).       Post Completion Share Issuance Notice
has the meaning given in clause 7.5(c)(i).       Post Completion Share Issuance
Notice Date has the meaning given in clause 7.5(c)(i).       Pre-Completion
Period means the period commencing on the Valuation Date and ending on the
Completion Date.       Product Sales Documents means the Consulting Agreement
and the Copper Sales MoAs as those terms are defined in the Deed of Assignment
and Assumption Product Sales Documents.

8.



--------------------------------------------------------------------------------



 



    Project Agreements has the meaning given in the Joint Venture Agreement.    
  Project Receipts means any and all revenue and proceeds payable to the Vendor,
in its capacity as the holder (prior to Completion) of the Sale Interest.      
Proportionate Share has the meaning given in the Joint Venture Agreement.      
Purchase Price means the aggregate of the Cash Completion Amount and the Post
Completion Amount, as adjusted by the 2008 Cash Call Deficit.       Purchaser
Affiliate means:

  (a)   any entity (including a natural person, body corporate, partnership or
trust) which the Purchaser controls (within the meaning of section 50AA of the
Corporations Act);     (b)   any holding company in respect of the Purchaser,
including its ultimate holding company; or     (c)   a person who is a related
body corporate of, a director of or a secretary of the Purchaser or any of the
entities referred to in paragraphs (a) or (b),

    and includes, for the avoidance of doubt, NMC, NAL, Newmont Boddington and
the Manager.       Purchaser Warranties means representations and warranties
made by the Purchaser, NMC, Newmont Boddington, NAL and the Manager set out in
clause 7.5(c), clause 13.4, clause 13.5 and schedule 5 (Resale Registration).  
    Purchaser’s Assumption Deed means the BGM Joint Venture – Purchaser’s
Assumption Deed in the form set out in schedule 14 which is substantially in the
form of schedule 3 to the Joint Venture Agreement.       Purchaser’s Cross
Charge means a deed of cross charge set out in schedule 13 which is
substantially in the form of the document set out in schedule 1 to the Joint
Venture Agreement.       Records has the meaning given in clause 8.      
Relevant Obligations has the meaning given in clause 20.2(a).       Relevant
Party has the meaning given in clause 15.1(b).       Relevant Sum has the
meaning given in clause 13.6(c).       Royalty means the royalty payable under
the Royalty Deed.       Royalty Deed means a deed in the form of the document
set out in schedule 2.       Sale Interest means:

  (a)   the entirety of the Vendor’s BGM Interest (the Proportionate Share of
its BGM Interest being 33 and 3/9%, as referred to in Recital A); and

9.



--------------------------------------------------------------------------------



 



  (b)   the benefit and burden of the Vendor’s right, title and interest and
obligations and liabilities under the Product Sales Documents.

    Securities Act means the United States Securities Act of 1933.      
Subleases means the subleases granted under and subject to the terms and
conditions of the Deeds of Sublease.       Tax means a tax, levy, duty, charge,
deduction or withholding, however it is described, that is imposed by a
Government Agency, together with any related interest, penalty, fine or other
charge, other than one that is imposed on net income or GST.       Tenements
means the tenements described in schedule 1 and any other tenement or title that
falls within the meaning given to “Tenements” in the Joint Venture Agreement
and, to avoid doubt, any interest under a sublease granted in respect of any
such tenement or title, including the Subleases.       Trading Day means a day
on which the New York Stock Exchange is open for trading.       Valuation Date
means 1 January 2009.       Vendor Affiliate means:

  (a)   any entity (including a natural person, body corporate, partnership or
trust) which the Vendor controls (within the meaning of section 50AA of the
Corporations Act);     (b)   any holding company of the Vendor, including its
ultimate holding company; or     (c)   a person who is a related body corporate
of, a director of or a secretary of, the Vendor or any of the entities referred
to in paragraphs (a) or (b).

    Vendor Group means the Vendor and each Vendor Affiliate.       Vendor Group
Guarantee means:

  (a)   the security bonds and any other securities, guarantees or bonds as set
out in Part B of schedule 16, which are given together with a Newmont Boddington
guarantee; and     (b)   the security bonds and any other securities, guarantees
or bonds which were provided by the Vendor in its capacity as a Joint Venturer
or by a Vendor Affiliate in support of the Vendor in its capacity as a Joint
Venturer in relation to any Tenement, Joint Venture Asset or any other part of
the Sale Interest (other than the benefit and burden of the Product Sales
Documents).

    Vendor NMC Shares has the meaning given in clause 7.5(a).       Vendor’s
Cross Charge means the deed of cross charge entered into by the Vendor under
clause 8.6 of the Joint Venture Agreement.       Vendor Title Warranties means
the representations and warranties made by the Vendor set out in
clauses 13.1(h), 13.1(k) and 13.1(n).

10.



--------------------------------------------------------------------------------



 



    Vendor Warranties means the representations and warranties made by the
Vendor set out in clause 13.1 and the representations and warranties made by
AngloGold Ashanti set out in clause 13.1A.       Worsley State Agreement has the
meaning given in the Joint Venture Agreement.

1.2   Rules for interpreting this agreement       Headings are for convenience
only, and do not affect interpretation. The following rules also apply in
interpreting this agreement, except where the context makes it clear that a rule
is not intended to apply.

  (a)   A reference to:

  (i)   legislation (including subordinate legislation) is to that legislation
as amended, re-enacted or replaced, and includes any subordinate legislation
issued under it;     (ii)   an agreement, or a provision of an agreement, is to
that agreement or provision, as amended, supplemented, replaced or novated;    
(iii)   a party to this agreement or to any other agreement includes a permitted
substitute or a permitted assign of that party;     (iv)   a person includes any
type of entity or body of persons, whether or not it is incorporated or has a
separate legal identity, and any executor, administrator or successor in law of
the person;     (v)   a clause, schedule, annexure or exhibit is a reference to
a clause of, or schedule, annexure or exhibit to this agreement; and     (vi)  
anything (including a right, obligation or concept) includes each part of it.

  (b)   A singular word includes the plural, and vice versa.     (c)   A word
which suggests one gender includes the other genders.     (d)   If a word is
defined, another part of speech has a corresponding meaning.     (e)   If an
example is given of anything (including a right, obligation or concept), such as
by saying it includes something else, the example does not limit the scope of
that thing.     (f)   The word “agreement” includes an undertaking or other
binding arrangement or understanding, whether or not in writing.     (g)   The
words “subsidiary”, “holding company”, “related body corporate” and “substantial
holding” have the same meanings as in the Corporations Act.     (h)   A
reference to US$, $ or “dollars” means United States dollars.

11.



--------------------------------------------------------------------------------



 



1.3   Business Days       If the day on or by which a person must do something
under this agreement (including making any payment that is due on demand) is not
a Business Day, the person must do it on or by the next Business Day.   2.  
AGREEMENT TO SELL AND BUY SALE INTEREST   2.1   Sale and purchase       Subject
to satisfaction of the conditions precedent specified in clause 3.1:

  (a)   the Vendor agrees to sell to the Purchaser; and     (b)   the Purchaser
agrees to purchase from the Vendor,

    the Sale Interest, free from Encumbrances (other than the Permitted
Encumbrances) for the Purchase Price and the delivery of the Royalty Deed on the
terms and subject to the conditions of this agreement.

2.2   Payment of Purchase Price       The Purchase Price will be satisfied as
follows:

  (a)   the Cash Completion Amount is to be paid at Completion in accordance
with clauses 6.4 and 14; and     (b)   the Post Completion Amount is to be paid
in cash, or satisfied by the issue of the Vendor NMC Shares, or a combination of
both, in accordance with clause 7.5.

2.3   Consent and waiver       Newmont Boddington consents to the sale and
purchase of the Sale Interest under and in accordance with this agreement and
waives any and all rights that it may have under the Project Agreements (or any
of them) to acquire all or any part of the Sale Interest from the Vendor only so
as to permit the sale and purchase of the Sale Interest under and in accordance
with this agreement.   2.4   NMC acknowledgment       NMC acknowledges that each
of it and the Purchaser enters into this agreement without any present intention
to dispose of the Sale Interest after Completion, whether directly or
indirectly, including by way of a sale of shares or assets. Nothing in this
clause will be construed or will operate to preclude the Purchaser from
disposing of its interest in the Joint Venture (including the Sale Interest) or
NMC disposing of the shares in the Purchaser subsequent to Completion.

12.



--------------------------------------------------------------------------------



 



3.   CONDITIONS PRECEDENT TO COMPLETION   3.1   Conditions       The obligations
of the parties in relation to Completion are (and, in the case of the condition
in clauses 3.1(b) and 3.1(g) in so far as sections 25 and 26A of the Foreign
Acquisitions and Takeovers Act 1975 (Cth) is concerned, this agreement is)
conditional upon:

  (a)   the Vendor obtaining the approval and consent, in a form reasonably
acceptable to the Vendor and Purchaser, of the Minister responsible for the
Mining Act to the transfer by the Vendor to the Purchaser of the interest of the
Vendor in each of the Tenements (to the extent required under the Mining Act);  
  (b)   for the purposes of the Foreign Acquisitions and Takeovers Act 1975
(Cth), either:

  (i)   the Purchaser having been informed in writing by or on behalf of the
Federal Treasurer that there are no objections in terms of the Australian
Government’s Foreign Investment Policy to it acquiring the Sale Interest,
subject to any conditions that the Treasurer may determine to impose being
acceptable:

  (A)   where such conditions impact or affect the Purchaser, to the Purchaser
(acting reasonably);     (B)   where such conditions impact or affect the
Vendor, to the Vendor (acting reasonably); or     (C)   where such conditions
impact or affect the Purchaser and the Vendor, to the Purchaser and the Vendor
(each acting reasonably); or

  (ii)   the period during which the Federal Treasurer is empowered by section
25 and section 26A of the Foreign Acquisitions and Takeovers Act 1975 (Cth) to
make an order prohibiting the proposed acquisition of assets under this
agreement has expired without an order having been made;

  (c)   any other approvals required from a Government Agency, any sublessor
with respect to a Tenement or under the Worsley State Agreement as the Purchaser
or the Vendor may identify (acting reasonably) to enable this agreement, and the
transactions contemplated in this agreement to be performed (each using its best
endeavours to so identify approvals as soon as practicable but at the latest
within 15 days of the date of this agreement), being in a form reasonably
acceptable to the Purchaser and the Vendor (each acting reasonably);     (d)  
the Vendor obtaining any necessary approval of the Reserve Bank of South Africa
to this agreement and the transactions it provides for subject to any conditions
that the Reserve Bank of South Africa may determine to impose being acceptable:

  (i)   where such conditions impact or affect the Vendor, to the Vendor (acting
reasonably);

13.



--------------------------------------------------------------------------------



 



  (ii)   where such conditions impact or affect the Purchaser, to the Purchaser
(acting reasonably); or     (iii)   where such conditions impact or affect the
Purchaser and the Vendor, to the Purchaser and the Vendor (each acting
reasonably);

  (e)   (i) NMC having entered into a bridge loan facility with its relationship
bankers or other financial institutions acceptable to it (acting reasonably) in
the sum of at least US$750 million (seven hundred fifty million United States
dollars) (the “Bridge Loan Facility”) and on terms consistent with the
Commitment Letter and such other terms acceptable to NMC (acting reasonably) and
the conditions to drawdown under the Bridge Loan Facility having been satisfied;
and

  (ii)   funding under the Bridge Loan Facility being made available at
Completion to pay the Cash Completion Amount;

  (f)   the execution and delivery by the counterparties thereto of the
following:

  (i)   Disponee’s Deed of Covenant (BBAW Sublease);     (ii)   Disponee’s Deed
of Covenant (JAA Sublease);     (iii)   Deed of Covenant and Release – Sotico
Agreements;     (iv)   Deed of Covenant and Release Hedges Gold Mine Sale and
Purchase Agreement; and     (v)   Deed of Covenant Worsley Transfer Agreement &
Letter Agreement;

  (g)   for the purposes of the Foreign Acquisitions and Takeovers Act 1975
(Cth), either:

  (i)   the Vendor having been informed in writing by or on behalf of the
Federal Treasurer that there are no objections in terms of the Australian
Government’s Foreign Investment Policy to its entitlement to the Royalty,
subject to any conditions that the Treasurer may determine to impose being
acceptable:

  (A)   where such conditions impact or affect the Vendor, to the Vendor (acting
reasonably);     (B)   where such conditions impact or affect the Purchaser, to
the Purchaser (acting reasonably); or     (C)   where such conditions impact or
affect the Vendor and the Purchaser, to the Vendor and the Purchaser (each
acting reasonably); or

  (ii)   the period during which the Federal Treasurer is empowered by
section 26A of the Foreign Acquisitions and Takeovers Act 1975 (Cth) to make an
order prohibiting the proposed entitlement to the Royalty has expired without an
order having been made; and

14.



--------------------------------------------------------------------------------



 



  (h)   the consent of the lenders under each of the AGA Credit Facilities to
the transaction evidenced by this agreement (to the extent required).

3.2   Further assurances

  (a)   The Vendor and the Purchaser must use their respective commercially
reasonable efforts to satisfy the conditions precedent specified in
clauses 3.1(a) (Mining Act), 3.1(c) (other approvals) and 3.1(f) (Deeds) as soon
as possible following execution of this agreement but in any event prior to the
End Date.     (b)   The Vendor must use its commercially reasonable efforts to
satisfy the condition precedent specified in clause 3.1(d) (SARB) as soon as
possible following execution of this agreement but in any event prior to the End
Date.     (c)   The Purchaser must use its commercially reasonable efforts to
satisfy the condition precedent specified in clause 3.1(b) (Purchaser FIRB) as
soon as possible following execution of this agreement but in any event prior to
the End Date.     (d)   The Vendor must use its commercially reasonable efforts
to satisfy the condition precedent specified in clause 3.1(g) (Vendor FIRB) as
soon as possible following execution of this agreement but in any event prior to
the End Date.     (e)   Without limiting clauses 3.2(a), (b), (c) and (d), the
Vendor and the Purchaser must:

  (i)   assist each other in procuring fulfilment of the conditions precedent in
clauses 3.1(a) (Mining Act), 3.1(b) (Purchaser FIRB), 3.1(c) (other approvals),
3.1(d) (SARB), 3.1(f) (Deeds) and 3.1(g) (Vendor FIRB);     (ii)   supply to
each other copies of all applications made and information supplied for the
purposes of procuring fulfilment of the conditions precedent in clauses 3.1(a)
(Mining Act), 3.1(b) (Purchaser FIRB), 3.1(c) (other approvals), 3.1(d) (SARB),
and 3.1(g) (Vendor FIRB);     (iii)   keep each other informed in a timely
manner of the status of any discussions or negotiations with relevant third
parties regarding the conditions precedent in clause 3 (other than clause 3.1(e)
(Bridge Loan Facility)); and     (iv)   advise the other party as soon as
practicable after it becomes aware that a condition has been satisfied or on
becoming aware that a condition is incapable of being satisfied.

  (f)   NMC must:

  (i)   use its best endeavours to satisfy the condition precedent specified in
clause 3.1(e)(i) as soon as possible following execution of this agreement but
in any event prior to the End Date and that the condition precedent in clause
3.1(e)(ii) is satisfied at the time Completion is to occur;     (ii)   keep the
other parties informed in a timely manner of the status of any discussions or
negotiations with relevant third parties regarding the conditions precedent in
clause 3.1(e); and

15.



--------------------------------------------------------------------------------



 



  (iii)   advise the other parties promptly after it becomes aware that the
conditions precedent in clauses 3.1(e)(i) and (ii) have been satisfied or it has
become impossible for those conditions precedent to be satisfied by the End Date
or the time Completion is to occur (as applicable).

  (g)   NMC must use its best endeavours to:

  (i)   enter into definitive agreements for the Bridge Loan Facility within
45 days of the date of this agreement. For the avoidance of doubt, it would not
be the use of “best endeavours” for the purposes of this clause for NMC to
reject a term of the definitive agreements for the Bridge Loan Facility which is
consistent with a provision of the Commitment Letter;     (ii)   obtain the
funding under the Bridge Loan Facility assuming it has been entered into;    
(iii)   maintain in effect the Commitment Letter; and     (iv)   satisfy on a
timely basis, but in any event prior to the End Date, all conditions applicable
to NMC or the other relevant Purchaser Affiliates under the definitive
agreements for the Bridge Loan Facility that are within their control.

  (h)   A reference to a party being obliged to use its best endeavours does not
oblige that party to take steps that are commercially unreasonable in the
circumstances.     (i)   If the condition in clause 3.1(e) (Bridge Loan
Facility) is satisfied or NMC waives or is deemed to have waived the condition
in clause 3.1(e) (Bridge Loan Facility) then all of the provisions in this
agreement relating to the Commitment Letter and Bridge Loan Facility shall cease
to have any force and effect.     (j)   AngloGold Ashanti must:

  (i)   use its commercially reasonable efforts to satisfy the condition
precedent specified in clause 3.1(h) (AGA Credit Facilities) as soon as possible
following execution of this agreement but in any event prior to the End Date;  
  (ii)   keep the other parties informed in a timely manner of the status of any
discussions or negotiations with relevant third parties regarding the condition
precedent in clause 3.1(h) (AGA Credit Facilities); and     (iii)   advise the
other parties promptly after it becomes aware that the condition precedent in
clause 3.1(h) (AGA Credit Facilities) has been satisfied or it has become
impossible for that condition precedent to be satisfied by the End Date.

3.3   Waiver of conditions precedent

  (a)   The condition precedent in clause 3.1(a) (Mining Act) may be waived only
with the written agreement of the Vendor and the Purchaser.

16.



--------------------------------------------------------------------------------



 



  (b)   The conditions precedent in clauses 3.1(b) (Purchaser FIRB), 3.1(c)
(other approvals), 3.1(f) (Deeds) and 3.1(g) (Vendor FIRB) may be waived only
with the written agreement of the Vendor and the Purchaser.     (c)   The
condition precedent in clause 3.1(d) (SARB) may be waived only by the Vendor by
notice in writing to the Purchaser.     (d)   Each of the conditions precedent
in clause 3.1(e) (Bridge Loan Facility) may be waived only by NMC by notice in
writing to the Vendor and the Purchaser. NMC is automatically deemed to have
waived those conditions precedent if, on or before the End Date, it completes a
capital market transaction by which it raises at least US$750,000,000 (seven
hundred fifty million United States dollars) provided that NMC is not under any
obligation to pursue a capital market transaction of any kind.     (e)   The
condition precedent in clause 3.1(h) (AGA Credit Facilities) may be waived only
with the written agreement of the Vendor and the Purchaser.     (f)   If the
Vendor and the Purchaser proceed with Completion prior to the satisfaction of
any of the conditions precedent in clause 3.1, the relevant party or parties
will be deemed to have waived the requirement for such condition(s) precedent to
have been satisfied prior to Completion occurring.

3.4   Non-satisfaction of condition precedent       If every condition precedent
referred to in clause 3.1 (other than the condition precedent in clause
3.1(e)(ii)) is not either satisfied or waived under clause 3.3 on or before the
End Date or the condition precedent in clause 3.1(e)(ii) is not satisfied or
waived at the time Completion is to occur, none of the parties shall be obliged
to proceed with Completion and this agreement shall terminate as and from the
End Date or the time Completion is to occur (as the case requires), other than
in respect of:

  (a)   this clause 3 and clauses 1 (Interpretation), 18 (Costs and Stamp Duty),
19 (Notices) and 21 (General); and     (b)   rights and liabilities that have
accrued on or before the End Date or the time Completion is to occur (as the
case may be).

4.   OBLIGATIONS BEFORE COMPLETION   4.1   General       During the period
between the date of this agreement and the date of Completion:

  (a)   the Vendor undertakes that it will:

  (i)   not permit or procure or agree to the imposition or creation of an
Encumbrance (other than a Permitted Encumbrance) on or over the Sale Interest
except with the prior consent of the Purchaser; and     (ii)   conduct its
affairs in relation to the Sale Interest and the BGM Project in accordance with
the Project Agreements and in the ordinary course of the business of the Joint
Venture; and



17.



--------------------------------------------------------------------------------



 



  (b)   each of Newmont Boddington and the Manager undertakes that it will
conduct its affairs in relation to the BGM Project in accordance with the
Project Agreements and in the ordinary course of the business of the Joint
Venture.

4.2   Exercise of rights       During the period between the date of this
agreement and the date of Completion, subject to clause 4.1, the Vendor may:

  (a)   exercise or cause to be exercised any Executive Committee or other vote
on a resolution;     (b)   execute any contract or other undertaking; and    
(c)   otherwise act in relation to the Joint Venture,

    in its own discretion (acting reasonably), provided that it shall consult
with the Purchaser in relation to the matters referred to in subparagraphs (a),
(b) and (c) and may not act in a manner so as to, and must not refrain from
acting if to do so would, frustrate the objectives of this agreement or the
continued conduct of the BGM Project in accordance with the Project Agreements
or any program and budget or other matter approved pursuant to the Project
Agreements.

5.   NET PROJECT COSTS       The Vendor must, at least 3 Business Days before
the Completion Date, give the Purchaser a statement prepared with reasonable
care and in good faith and setting out:

  (a)   each Called Sum paid by the Vendor from the commencement of the
Pre-Completion Period to the date of the statement, showing the date of payment
and the amount paid; and     (b)   each amount received by the Vendor by way of
Project Receipts in the period mentioned in clause 5(a) specifying the date,
amount and details of the transaction giving rise to each receipt.

    At Completion, the Purchaser shall reimburse to the Vendor a sum equal to
the difference between the Called Sums specified in clause 5(a) and the Project
Receipts specified in clause 5(b), if the result is a positive number. At
Completion, the Vendor shall reimburse to the Purchaser a sum equal to the
difference between the Called Sums specified in clause 5(a) and the Project
Receipts specified in clause 5(b), if the result is a negative number.

6.   COMPLETION   6.1   Time and place       Completion of the sale and purchase
referred to in clause 2.1 will take place at the office of the Purchaser in
Perth, Western Australia (or at such other place in Australia as notified in
writing by the Purchaser to the Vendor) at 12.00 midday on the Completion Date.

18.



--------------------------------------------------------------------------------



 



6.2   Effect of Completion

  (a)   At Completion, the Vendor shall sell and assign the Sale Interest, free
from Encumbrances (other than the Permitted Encumbrances) to the Purchaser for
the Purchase Price.     (b)   On and from Completion:

  (i)   in accordance with clause 9, the Purchaser shall assume all Assumed
Liabilities; and     (ii)   the Purchaser shall be entitled to exclusive
benefit, ownership and possession of the Sale Interest and the Sale Interest
shall be at its risk.

6.3   Vendor’s obligations       At Completion, the Vendor must pay to the
Purchaser the 2008 Cash Call Deficit, the Net Project Costs (if any) in
accordance with clause 14 and deliver to the Purchaser:

  (a)   (i)    3 original counterparts of the Disponee’s Deed of Covenant (BBAW
Sublease) executed by all parties other than the Purchaser;

  (ii)   3 original counterparts of the Disponee’s Deed of Covenant (JAA
Sublease) executed by all parties other than the Purchaser; and     (iii)   any
other transfer in favour of the Purchaser of the Vendor’s interest as tenant in
common in each of the Tenements (other than the Subleases) (including transfers
in respect of the Applications that have been applied for but have not as at
Completion been granted, which transfers the Purchaser shall not register unless
and until the relevant tenement the subject of the Application applied for (in
each case) has been granted), in the prescribed form or where no form is
prescribed in a form reasonably acceptable to the Purchaser, executed by the
Vendor as transferor;

  (b)   transfers in favour of the Purchaser of the Vendor’s interest as tenant
in common in any freehold land or crown lease forming part of the Sale Interest,
in the prescribed form or where no form is prescribed in a form reasonably
acceptable to the Purchaser, executed by the Vendor as transferor together with
any certificates of title of any such freehold land or crown lease;     (c)   8
original counterparts of the Disponee’s Deed of Covenant (Restated Boddington
Gold Mine Cross Operation Agreement) executed by all parties to that deed other
than the Purchaser (provided that Newmont Boddington and the Manager must so
execute the Disponee’s Deed of Covenant (Restated Boddington Gold Mine Cross
Operation Agreement) in a timely manner for the purposes of Completion);     (d)
  3 original counterparts of the Deed of Release (AGAA Boddington Gold Mine Deed
of Cross Charge) executed by the Vendor, Newmont Boddington and the Manager
(provided that Newmont Boddington and the Manager must so execute the Deed of
Release (AGAA Boddington Gold Mine Deed of Cross Charge) in a timely manner for
the purposes of Completion);



19.



--------------------------------------------------------------------------------



 



  (e)   2 original counterparts of the General Deed of Assignment BGM Interest
executed by the Vendor;     (f)   5 original counterparts of the Deed of
Covenant and Release Hedges Gold Mine Sale and Purchase Agreement executed by
all parties other than the Purchaser (provided that Newmont Boddington must so
execute the Deed of Covenant and Release Hedges Gold Mine Sale and Purchase
Agreement in a timely manner for the purposes of Completion);     (g)   9
original counterparts of the Deed of Covenant and Release – Sotico Agreements
executed by all parties other than the Purchaser;     (h)   8 original
counterparts of the Deed of Covenant Worsley Transfer Agreement & Letter
Agreement executed by all parties other than the Purchaser (provided that
Newmont Boddington must so execute the Deed of Covenant Worsley Transfer
Agreement & Letter Agreement in a timely manner for the purposes of Completion);
    (i)   4 original counterparts of the Deed of Assignment and Assumption
Product Sales Documents executed by all parties other than the Purchaser
(provided that the Purchaser has procured that the relevant Purchaser Affiliates
have executed the Deed of Assignment and Assumption Product Sales Documents in a
timely manner for the purposes of Completion);     (j)   withdrawals of caveats
in the name of the Vendor in respect of any of the Tenements and land comprised
in the Joint Venture Assets, duly executed by the Vendor;     (k)   all other
agreements (if any) evidencing the Vendor’s title to assets included in the Sale
Interest;     (l)   all documents necessary to either assign to the Purchaser or
discharge (as the Purchaser directs), with effect on and from Completion, the
Vendor’s interest in the Newmont Boddington Cross Charge;     (m)   Records in
accordance with the requirements of clause 8; and     (n)   any other document
which the Purchaser, acting reasonably, considers necessary or desirable to:

  (i)   assure to the Purchaser good and marketable title to the Sale Interest
and the Vendor’s interest in the Joint Venture Assets comprised in the Sale
Interest, in a form which the Purchaser reasonably requires and submits to the
Vendor as soon as practicable after becoming aware of the requirement for such
document and in any event at least 5 Business Days before Completion (provided
that where such a document is required as a result of conditions imposed on any
approvals or consents that have been received as contemplated by clause 3.1, at
least 2 Business Days before Completion); and     (ii)   give effect to the exit
of the Vendor from the Joint Venture, in a form which the Purchaser reasonably
requires and submits to the Vendor as soon as

20.



--------------------------------------------------------------------------------



 



      practicable after becoming aware of the requirement for such document and
in any event at least 5 Business Days before Completion (provided that where
such a document is required as a result of conditions imposed on any approvals
or consents that have been received as contemplated by clause 3.1, at least 2
Business Days before Completion).

6.4   Purchaser’s obligations       At Completion, the Purchaser must:

  (a)   pay to the Vendor the Cash Completion Amount and the Net Project Costs
(if any) in accordance with clause 14;     (b)   deliver to the Vendor 3
original counterparts of the Royalty Deed executed by the Purchaser;     (c)  
execute the following documents (to the extent not already executed before
Completion by the Purchaser or applicable Purchaser Affiliate, if any):

  (i)   3 original counterparts of the Disponee’s Deed of Covenant (BBAW
Sublease);     (ii)   3 original counterparts of the Disponee’s Deed of Covenant
(JAA Sublease);     (iii)   the transfers delivered by the Vendor under
clause 6.3(a)(iii) and clause 6.3(b);     (iv)   8 original counterparts of the
Disponee’s Deed of Covenant (Restated Boddington Gold Mine Cross Operation
Agreement);     (v)   2 original counterparts of the General Deed of Assignment
BGM Interest;     (vi)   6 original counterparts of the Deed of Covenant and
Release Hedges Gold Mine Sale and Purchase Agreement;     (vii)   9 original
counterparts of the Deed of Covenant and Release – Sotico Agreements;     (viii)
  8 original counterparts of the Deed of Covenant Worsley Transfer Agreement &
Letter Agreement;     (ix)   4 original counterparts of the Purchaser’s Cross
Charge;     (x)   3 Purchaser’s Assumption Deed;     (xi)   4 original
counterparts of the Deed of Assignment and Assumption Product Sales Documents;
and

  (d)   each of the original counterparts of the documents delivered by the
Vendor to the Purchaser under clause 6.3.

21.



--------------------------------------------------------------------------------



 



6.5   Obligations interdependent       Notwithstanding anything to the contrary
in this agreement, Completion will not be deemed to have occurred unless and
until every step required under clauses 6.3 and 6.4 has either occurred or there
is written agreement to the contrary between the parties.   6.6   Property in
assets       Title and risk in the Sale Interest passes to the Purchaser on and
from Completion.   6.7   Newmont Boddington and Manager undertaking      
Newmont Boddington and the Manager will promptly:

  (a)   take all actions required to be taken and execute and deliver all
documents required to be executed by it under this clause 6; and     (b)   take
all actions reasonably required to be taken and execute and deliver all
documents reasonably required to be executed, in each case to expeditiously
implement the transactions contemplated by this agreement.

7.   POST-COMPLETION MATTERS   7.1   Vendor’s obligations       Promptly after
Completion, the Vendor must:

  (a)   deliver to each of Newmont Boddington, the Purchaser and the Manager a
partly executed original counterpart of the Purchaser’s Assumption Deed
(executed by the Purchaser);     (b)   lodge with ASIC and such other
authorities as required by law such notices or documents as are necessary to
discharge and release all property charged under the Vendor’s Cross Charge; and
    (c)   as and when it receives any Project Receipt pay the amount of that
receipt to the Purchaser.

7.2   Purchaser’s obligations

  (a)   Not later than 10 days after Completion, the Purchaser must deliver to
each of the other parties an executed original counterpart of each of the
documents referred to in clause 6.4(c).     (b)   The Purchaser must ensure
that, promptly following Completion (and in any case within the time period
required by law):

  (i)   this agreement; and     (ii)   any instrument, document, agreement, deed
or transaction contemplated in or necessary to give effect to this agreement,

      are submitted for assessment of stamp duty and (if required) registration.

22.



--------------------------------------------------------------------------------



 



7.3   Caveat over land and Tenements

  (a)   The Purchaser will be entitled to lodge an absolute caveat against the
title to the Vendor’s interest in any land to protect the Purchaser’s interest
in the land (other than the Tenements) under this agreement immediately after
its execution, until registration of a transfer of such land, applications and
other documents necessary to vest the Vendor’s interest in the land in the
Purchaser whereupon the Purchaser at its own expense shall forthwith withdraw
the caveat.     (b)   The Purchaser will be entitled to lodge caveats against
the Tenements to protect its interest in the Tenements under this agreement
immediately after Completion until registration of a transfer of the Tenements.

7.4   Maintenance and access to Records       The Purchaser will:

  (a)   securely keep and maintain for a period of 8 years from the Completion
Date all Records provided to it by the Vendor under clause 8; and     (b)   give
the Vendor reasonable access to such Records during normal business hours for
the purposes of the Vendor conducting inspections or making copies of such
Records, at the Vendor’s cost, in order to comply with the requirements of any
law, regulation or Authorisation or the requirement of any Government Agency, or
for its taxation or accountancy purposes, or for the purposes of any actual or
threatened Claim, litigation, investigation or proceeding (including a claim in
respect of the Vendor Warranties), provided that as soon as reasonably
practicable after these compliance obligations or purposes have been discharged,
the Vendor shall destroy (and shall promptly thereafter confirm to the Purchaser
in writing that it has destroyed) all records and information obtained under
this clause 7.4(b), except as it may otherwise be required by law to retain such
records and information (or copies of such records and information).

7.5   Post Completion Amount

  (a)   The Purchaser may elect in its sole discretion to pay the Post
Completion Amount:

  (i)   in cash in accordance with clause 7.5(b);     (ii)   if all of the
conditions of clause 7.5(c) are satisfied, through the issuance by NMC to the
Vendor (or a Vendor Affiliate specified by the Vendor in writing no less than
five Business Days in advance of such issuance (a “Designated Affiliate”)) of
NMC Shares in accordance with clause 7.5(c); or     (iii)   through a
combination of (i) and (ii).

      Any NMC Shares issued pursuant to this clause 7.5 are referred to as the
“Vendor NMC Shares” and the date on which such Vendor NMC Shares are issued is
referred to as the “Post Completion Share Issuance Date”. Notwithstanding the
foregoing, if a Bankruptcy Event occurs with respect to NMC prior to the
issuance

23.



--------------------------------------------------------------------------------



 



      of the Vendor NMC Shares, the Post Completion Amount shall immediately
become due and payable, in cash, to the Vendor.

  (b)   The Purchaser must pay the Post Completion Amount, or any part of it
that the Purchaser does not or cannot satisfy through the issuance of NMC Shares
pursuant to clause 7.5(c), to the Vendor, in cash on or before 31 December 2009
in accordance with clause 14.     (c)   Subject to the following conditions, the
Purchaser may satisfy the Post Completion Amount or any part of it by procuring
the issuance of NMC Shares to the Vendor (or a Designated Affiliate):

  (i)   The Purchaser shall provide a written notice (“Post Completion Share
Issuance Notice”) to the Vendor of its election pursuant to clause 7.5(a) on or
before 1 December 2009 (the date such notice is received by the Vendor is
referred to herein as the “Post Completion Share Issuance Notice Date”) that:

  (A)   specifies the portion of the Post Completion Amount that the Purchaser
elects to satisfy through the issuance of the Vendor NMC Shares;     (B)  
specifies the proposed date of issuance of the Vendor NMC Shares; and     (C)  
contains a certification from NMC that, to NMC’s knowledge after due enquiry, as
of the Post Completion Share Issuance Notice Date, no event has occurred, or is
expected to occur during the period beginning on the Post Completion Share
Issuance Notice Date and ending on the tenth Trading Day following the proposed
date of issuance of the Vendor NMC Shares, that would be expected to result in a
Blackout Period commencing prior to the end of such tenth Trading Day.

  (ii)   Immediately prior to the issuance of the Vendor NMC Shares on the Post
Completion Share Issuance Date, NMC shall deliver a certificate to the Vendor
stating that, as of the Post Completion Share Issuance Date:

  (A)   to NMC’s knowledge after due enquiry, no event has occurred, or is
expected to occur during the period beginning on the Post Completion Share
Issuance Date and ending on the tenth Trading Day following the Post Completion
Share Issuance Date, that would result in a Blackout Period commencing prior to
the end of such tenth Trading Day;

  (B)   NMC is not aware of any event that will require NMC to make a public
announcement or take any action that would reasonably be expected to have an
impact on the value or tradability of NMC Shares during the ten Trading Days
immediately following the Post Completion Share Issuance Date; and

24.



--------------------------------------------------------------------------------



 



  (C)   NMC has complied in all material respects with its obligations to be
performed on or prior to the Post Completion Share Issuance Date under this
agreement.

  (iii)   The Vendor NMC Shares shall have been approved for listing, subject to
issuance, on the New York Stock Exchange prior to the Post Completion Share
Issuance Date.     (iv)   As of the Post Completion Share Issuance Date, NMC
shall have complied in all material respects with its obligations to be
performed on or prior to the Post Completion Share Issuance Date under this
agreement.     (v)   Any certificate signed and delivered by NMC to the Vendor
pursuant to subparagraphs (i) and (ii) shall be deemed a representation and
warranty by NMC to the Vendor under this agreement as to the matters covered
thereby and such representations and warranties shall be true and correct as of
the respective dates on which they are given.

      Notwithstanding the delivery of the Post Completion Share Issuance Notice,
the Purchaser shall not be entitled to satisfy any part of the Post Completion
Amount through the issuance of NMC Shares unless all of the conditions of this
clause 7.5(c) have been satisfied, or waived in writing by the Vendor. The
Purchaser acknowledges and agrees that if such conditions have not been
satisfied or waived by the Vendor by 10 December 2009 then it must pay all of
the Post Completion Amount in cash pursuant to clause 7.5(b).     (d)   The
total number of Vendor NMC Shares to be issued by NMC pursuant to this clause
7.5 will be the number determined by dividing the dollar amount of the Post
Completion Amount that the Purchaser has elected to satisfy through the issuance
of NMC Shares by the volume weighted average price at which NMC Shares traded on
the New York Stock Exchange on the five Trading Days immediately prior to the
Post Completion Share Issuance Date, rounded down to the nearest share in the
event of a fractional result.     (e)   NMC undertakes to the Vendor that:

  (i)   It shall issue any Vendor NMC Shares to be issued pursuant to this
clause 7.5 on or prior to 10 December 2009. On the Post Completion Share
Issuance Date, NMC shall deliver or cause to be delivered to the Vendor a
certificate or certificates, registered in the name of the Vendor or the
Designated Affiliate, evidencing such Vendor NMC Shares or in such other manner
as the Vendor shall reasonably request in writing no less than five Business
Days prior to the Post Completion Share Issuance Date.     (ii)   The Vendor NMC
Shares, if issued:

  (A)   will be duly and validly issued and fully paid and non-assessable and
will rank (as of the Post Completion Share Issuance Date) pari passu with all
other issued NMC Shares; and

25.



--------------------------------------------------------------------------------



 



  (B)   subject to the provisions of schedule 5 to this agreement, and to the
acknowledgement contained in paragraph (f), may be freely resold by the Vendor
(or a Designated Affiliate) on the New York Stock Exchange.

  (f)   The Vendor acknowledges that any Vendor NMC Shares issued pursuant to
this clause 7.5 will be restricted securities and may not be resold except:

  (i)   pursuant to an effective registration statement covering the resale of
such Vendor NMC Shares; or     (ii)   pursuant to an exemption from or in a
transaction not subject to the registration requirements of the Securities Act.

  (g)   Each of NMC and the Vendor acknowledges and agrees that it will comply
with the provisions of schedule 5 which forms an integral part of this
agreement. The Vendor acknowledges and agrees that it will procure such
compliance from any Designated Affiliate.

8.   RECORDS

  (a)   Prior to Completion, the Vendor must use its commercially reasonable
efforts to locate the originals and copies, whether electronic or paper-based,
of Confidential Information that is in the possession, custody or control of the
Vendor or Vendor Affiliates (Records) and, subject to clauses 8(d) and 8(e),
deliver such Records to the Purchaser at Completion.     (b)   During the six
months after the Completion Date, the Vendor must continue to use its
commercially reasonable efforts to locate all Records in its possession, custody
or control, and, subject to clauses 8(d) and 8(e), deliver any such Records to
the Purchaser as soon as practicable after such Records are located by it.
Thereafter, subject to clauses 8(d) and 8(e), the Vendor must deliver to the
Purchaser all Records as soon as practicable after any such Records are located
by it.     (c)   All Records held by the Manager as at Completion, will be
deemed to have been delivered by the Vendor to the Purchaser on the Completion
Date.     (d)   Notwithstanding any other provision in this agreement, the
Vendor is not obliged to deliver to the Purchaser:

  (i)   the originals of any Records if the Vendor or the Vendor Affiliate is
required to retain such Records by any law, regulation or Authorisation or the
requirement of any Government Agency, provided that the Vendor shall provide
copies of such documents to the Purchaser and allow the Purchaser to access such
originals should the Purchaser require such access; or     (ii)   the original
or any copies of any Records that:

  (A)   are the subject of legal professional privilege in favour of the Vendor
or a Vendor Affiliate; or

  (B)   relate to board papers of the Vendor or a Vendor Affiliate.

26.



--------------------------------------------------------------------------------



 



  (e)   Where Records are the subject of confidentiality obligations owed by the
Vendor or a Vendor Affiliate to a third party or third parties (as the case may
be), the Vendor must use its commercially reasonable efforts to obtain any
consent from a third party or third parties (as the case may be) to disclose
such Records to the Purchaser at Completion or as soon as reasonably possible
following Completion or the location of the relevant Records by the Vendor after
Completion as required by clause 8(b) (as applicable). If a third party or third
parties (as the case may be) refuses to grant consent to the Vendor or a Vendor
Affiliate disclosing relevant Records to the Purchaser within three months
following Completion or the date on which the relevant Records are located by
the Vendor after Completion as required by clause 8(b) (as applicable), the
Vendor and Purchaser must promptly meet, together with, to the extent
practicable, such third party, to discuss and try to resolve the matter.

9.   LIABILITIES   9.1   Purchaser Liabilities       Except as provided in
clause 9.5, and notwithstanding clause 11 or any deed of assignment, assumption
or novation entered into in connection with this agreement, with effect from
Completion, the Purchaser accepts and assumes responsibility for all the Assumed
Liabilities.   9.2   Indemnity in respect of Assumed Liabilities      
Notwithstanding the provisions of clause 11 or any deed of novation, assignment
or assumption entered into in connection with this agreement, the Purchaser
indemnifies and agrees to hold harmless the Vendor and each Vendor Affiliate
from and against all Assumed Liabilities.   9.3   Vendor release

  (a)   With effect from, and subject to, Completion, each of NMC, NAL, Newmont
Boddington and the Manager releases (and NMC shall procure that any other
Purchaser Affiliate releases) the Vendor and Vendor Affiliates from all Claims,
Losses and Legal Liabilities that, but for this release, NMC, NAL, Newmont
Boddington or the Manager (or any other Purchaser Affiliate) may have had or
brought, or at any time in the future may have or bring, against the Vendor or
any Vendor Affiliate (whether solely or together with any other Joint Venturer
or other person that holds or may hold any right, title or interest in or in
relation to the Joint Venture) in connection with, or arising from the Vendor’s
BGM Interest, the Joint Venture, the BGM Project, any Project Agreement or Joint
Venture Asset or otherwise in connection with, or arising from the Sale Interest
or the relationship between the Vendor and Newmont Boddington as Joint Venturers
in the BGM Project, and the Vendor’s relationship with the Manager.     (b)  
The release in clause 9.3(a) does not apply to the extent that Claims, Losses
and Legal Liabilities arise as a result of a breach of this agreement by the
Vendor.

27.



--------------------------------------------------------------------------------



 



9.4   Purchaser Affiliate release

  (a)   With effect from, and subject to, Completion, the Vendor releases (and
shall procure that the Vendor Affiliates release) Newmont Boddington, NMC, NAL,
the Manager and each Purchaser Affiliate from all Claims, Losses and Legal
Liabilities that, but for this release, the Vendor (or any Vendor Affiliate) may
have had or brought, or at any time in the future may have or bring, against
Newmont Boddington, NMC, NAL, the Manager or any Purchaser Affiliate (whether
solely or together with any other Joint Venturer or other person that holds or
may hold any right, title or interest in or in relation to the Joint Venture) in
connection with, or arising from, the Vendor’s BGM Interest, the Joint Venture,
the BGM Project, any Project Agreement or Joint Venture Asset or otherwise in
connection with, or arising from the Sale Interest or the relationship between
the Vendor and Newmont Boddington as Joint Venturers in the BGM Project, and the
Vendor’s relationship with the Manager.     (b)   The release in clause 9.4(a)
does not apply to the extent that Claims, Losses and Legal Liabilities arise as
a result of a breach of this agreement by the Purchaser or any Purchaser
Affiliate that is a party to this agreement.

9.5   Limitation on releases and Assumed Liabilities

  (a)   The Purchaser’s obligation to indemnify and hold harmless the Vendor and
the Vendor Affiliates under clause 9.2, the assumption of the Assumed
Liabilities under clause 9.1 and the release under clause 9.3 shall not apply to
any Claim, Loss or Liability:

  (i)   to the extent that such Claim, Loss or Liability relates to or arises
from:

  (A)   a breach of any of the Vendor Warranties;     (B)   the Gross
Negligence, wilful misconduct or fraud of the Vendor or any Vendor Affiliate;  
  (C)   any dealing, activity or business outside the scope of the business
conducted by the Joint Venture up to the date of this agreement; or     (D)   an
Excluded Contract.

  (b)   The Vendor’s obligation to release a Purchaser Affiliate under clause
9.4 shall not apply to any Claim, Loss or Liability to the extent that such
Claim, Loss or Liability relates to or arises from:

  (i)   the Gross Negligence, wilful misconduct or fraud of the Purchaser or any
Purchaser Affiliate; or     (ii)   a breach of any of the Purchaser Warranties.

9.6   Claims procedure – Assumed Liabilities       If a Claim is made by a third
party against the Vendor or a Vendor Affiliate that gives rise or may give rise
to an Assumed Liability:

28.



--------------------------------------------------------------------------------



 



  (a)   (notice of Claims) The Vendor must give written notice of a Claim to the
Purchaser (setting out in reasonable detail the fact, circumstance or matter
giving rise to the Claim, any material documents relating to the Claim and, if
applicable, the Vendor’s calculation of the loss suffered) as soon as reasonably
practicable after the Vendor or the Vendor Affiliate becomes aware of the fact,
circumstance or matter on which the Claim is based;     (b)   (insurance) The
Vendor must take, or must procure that the Vendor Affiliate take, commercially
reasonable steps to enforce its rights of indemnity under any policy of
insurance available to it in respect of the Claim and not compromise or settle
any such rights without the prior written consent of the Purchaser (not to be
unreasonably withheld or refused);     (c)   (no admission) The Vendor or the
Vendor Affiliate (as applicable) must not make any admission of liability,
agreement or compromise with any person in relation to the Claim without first
consulting with and obtaining the approval of the Purchaser (which approval must
not be unreasonably withheld or delayed);     (d)   (control) Provided the
Purchaser admits in writing that the amount (if any) ultimately payable in
respect of the Claim will be an Assumed Liability, the Purchaser shall, at its
cost, have the right to take control of the conduct of the defence, settlement
and compromise of any such Claim;     (e)   (out of pocket expenses) The
Purchaser must reimburse the Vendor and the Vendor Affiliates for their
reasonable out of pocket expenses in complying with this clause including legal
costs on a solicitor and client basis; and     (f)   (credit) If, after the
Purchaser has made any payment to the Vendor or the Vendor Affiliate under this
clause, the Vendor or the Vendor Affiliate receives any benefit, recovery
(including under any applicable insurance) or credit by reason of matters to
which the Claim relates then the Vendor must repay to the Purchaser a sum
corresponding to the amount of the payment or (if less) the amount of the
benefit or credit.

9.7   No liability for consequential loss       Under no circumstances will a
party be liable to make any payment (whether by way of damages or otherwise) to
any other party pursuant to this agreement or any Claim under or in respect of
this agreement for any indirect or consequential loss, such as loss of profits,
loss of opportunity or loss of reputation, however arising.   10.   ACQUISITION
CONDITIONS       With effect from Completion, the Purchaser will have title to
and possession of the Sale Interest subject to the Permitted Encumbrances and:

  (a)   the terms and conditions of the Project Agreements and the Contracts;  
  (b)   the terms and conditions of the instruments of title in respect of the
Tenements; and     (c)   the provisions of all relevant statutes, statutory
regulations, by-laws and ordinances of any Government Agency having jurisdiction
and Orders in Council.

29.



--------------------------------------------------------------------------------



 



11.   ASSIGNMENT OF CONTRACTS   11.1   Identifying Contracts       The Vendor
and Purchaser shall meet in good faith as soon as practicable following
execution of this agreement to identify all Contracts (not otherwise identified
in the schedules to this agreement) for the purpose of transfer, assignment or
novation by the Vendor to the Purchaser under and in accordance with this clause
11.   11.2   Assignment and assumption of Vendor’s interests in the Contracts  
    Subject to Completion and this clause 11, the Vendor assigns and transfers
to the Purchaser all the right, title and interest of the Vendor in or arising
out of each Contract not dealt with in any of the schedules to this agreement,
with effect from Completion. Subject to Completion and clause 9.1, the Purchaser
assumes all of the obligations of the Vendor under each of the Contracts not
dealt with in any of the schedules to this agreement, the benefit of which is
duly assigned to or novated in favour of the Purchaser, and where possible, from
Completion the Purchaser will assume responsibility for the performance of and
comply with the terms of all those Contracts (including those which have not
been assigned or novated or cannot be assigned or novated, or where consent to
novate or assign is withheld).   11.3   Contracts       The Vendor and the
Purchaser must use reasonable endeavours to promptly execute a Deed of
Assignment and Assumption (Other Contracts) (with such amendments as are
necessary to comply with the requirements of the relevant Contract) with each of
the other parties to each of the Contracts before Completion and to procure that
the other party also does so. For the avoidance of doubt in respect of each such
deed that is executed, that deed and not clause 11.2 will operate to effect a
novation, assignment and transfer of the Vendor’s right title and interest in or
arising under, and an assumption of the Vendor’s obligations under, the relevant
Contract.   11.4   Notice to other parties       The Vendor and the Purchaser
must prior to Completion give a notice in such form as the Vendor and Purchaser
may agree (acting reasonably) to the other parties to a Contract, where they,
acting reasonably, agree that such notice is necessary or desirable.   11.5  
Further action by Vendor       If requested by the Purchaser, the Vendor must
execute and deliver to the Purchaser all further documents, deeds and
instruments and do all other things on its part which may be necessary to assign
the Vendor’s benefit under any of the Contracts to the Purchaser absolutely or
use its reasonable endeavours to procure a novation of the Vendor’s right, title
and interest in or arising under, and obligations under, any of the Contracts in
favour of the Purchaser (at the Purchaser’s election, exercised reasonably) with
effect from Completion.

30.



--------------------------------------------------------------------------------



 



11.6   Procure other parties

  (a)   The Vendor and the Purchaser must each use reasonable endeavours to
procure any consent of a third party to an assignment of the Vendor’s benefit
under, or novation of the Vendor’s right, title and interest in or arising
under, and obligations under, a Contract which may be required.     (b)  
Subject to clause 11.6(a), but without prejudicing or limiting clause 11.7, the
Purchaser acknowledges and agrees that it has no rights against the Vendor or
Vendor Affiliates in relation to any requirement under the terms of any Contract
to obtain any consent to assignment or novation or the consequences arising from
such consent, assignment or novation not having been obtained by Completion or
at all.

11.7   Benefit of Contracts       If:

  (a)   for any reason a Deed of Assignment and Assumption (Other Contracts)
(with such amendments as are necessary to comply with the requirements of the
relevant Contract) has not been entered into by the date of Completion in
relation to a Contract, and the benefit and burden of the Vendor under that
Contract is not effectively assigned and assumed or novated under the document
in the form of the documents set out in any other schedule to this agreement
that is executed and delivered as required by this agreement, in the absence of
arrangements to the contrary;     (b)   the Vendor’s benefit under a Contract is
not effectively assigned or novated at Completion or cannot be effectively
assigned without the consent of the other party (including because the Contract
does not allow the Purchaser to perform the terms of the Contract without the
consent of the other party or the other party first agreeing to novate the
Contract) and the party does not consent to the assignment or agree to novate
the Contract by Completion; or     (c)   a notice under clause 11.4 is not
effective,

    then:

  (d)   the Vendor will hold its benefit under the Contract for and on behalf of
the Purchaser and perform the Contract in accordance with the directions
(provided a direction is not unlawful) of the Purchaser; and     (e)   subject
to the Vendor having complied in all material respects with its obligations
under clause 11.7(d), without limiting clause 9.2, the Purchaser must defend,
indemnify and hold the Vendor harmless against all Legal Liabilities, Losses and
Claims directly or indirectly incurred or suffered by the Vendor in respect of
that Contract that arise out of acts, omissions or events that occur after
Completion.

    For the avoidance of doubt, clause 11.7(e) does not operate to indemnify any
person against a Claim, Loss or Legal Liability:

  (f)   to the extent that it arises from the Gross Negligence, wilful
misconduct or fraud of the Vendor or a Vendor Affiliate; or

31.



--------------------------------------------------------------------------------



 



  (g)   in respect of a pending action, claim or proceeding against the Vendor
or a Vendor Affiliate (excluding an action, claim or proceeding in common with
the other Joint Venturer) only if the Vendor or the Vendor Affiliate has not
complied with clause 9.6 applied mutatis mutandis.

12.   PERFORMANCE BONDS, GUARANTEES AND APPLICATIONS   12.1   Performance Bonds

  (a)   The Purchaser must replace each Performance Bond to the extent the
Performance Bond has been provided by or on behalf of the Vendor promptly after
Completion, but in any event, no later than 10 Business Days after the
Completion Date.     (b)   The Purchaser must use its reasonable endeavours to
ensure that the Vendor’s share of each Performance Bond in place as at the
Completion Date is refunded or released to the Vendor as soon as possible
following the Completion Date.     (c)   The Vendor must maintain the
Performance Bonds in full force and effect until replaced in accordance with
clause 12.1(a).     (d)   If the Purchaser fails to provide the Vendor with
replacements for the Performance Bonds within 12 Business Days of the Completion
Date (or such other period agreed by the parties in writing) the Purchaser will
reimburse the Vendor’s reasonable costs and expenses associated with maintaining
the Performance Bonds from the expiry of that period until such time as the
Performance Bonds are replaced.

12.2   Vendor Group Guarantees

  (a)   As soon as practicable after either the Vendor or the Purchaser actually
becomes aware (whether before, on or after Completion) of the existence of any
Vendor Group Guarantee, that party must give notice to the other party of the
existence of such Vendor Group Guarantee and provide:

  (i)   a copy of the relevant documents evidencing a Vendor Group Guarantee;
and     (ii)   a copy of any document or agreement giving rise to the
requirement to provide such Vendor Group Guarantee.

  (b)   If the Purchaser or Vendor (as the case may be) so requests, the other
party must promptly provide to the first named party any additional information
regarding the requirement to provide the relevant Vendor Group Guarantee as may
be available to the other party.     (c)   If the Vendor Group Guarantee is
given together with a Newmont Boddington guarantee, then the Purchaser and
Vendor must use reasonable endeavours to obtain the release, with effect from
Completion or with effect from as soon as practicably possible after Completion,
of each member of the Vendor Group from Liability under any Vendor Group
Guarantee.

32.



--------------------------------------------------------------------------------



 



  (d)   If the Vendor and Purchaser are unable to obtain the release of a member
of the Vendor Group from Liability under a Vendor Group Guarantee that has been
given together with a Newmont Boddington guarantee on or from Completion:

  (i)   the Purchaser will indemnify such member against any Liability arising
directly or indirectly under the Vendor Group Guarantee; and     (ii)   the
Purchaser will continue to use reasonable endeavours to obtain, as soon as
practicably possible after Completion, the release of each member of the Vendor
Group from Liability under any Vendor Group Guarantee.

  (e)   For the purposes of this clause 12.2, ‘reasonable endeavours’ includes
the Purchaser or (at the request of the relevant third party) another Purchaser
Affiliate providing the relevant third party with a replacement guarantee or
security on the same or substantially the same terms as the existing Vendor
Group Guarantee.

12.3   Applications

  (a)   Without limiting any other obligation under this agreement, with effect
from Completion until the grant of the Applications, the Purchaser must comply,
at its cost, with any applicable law and the proper requirements of Government
Agencies in connection with the Applications.     (b)   As between the Vendor
and the Purchaser, the Purchaser will, following Completion, to the maximum
extent legally permissible have responsibility for (at its own cost and expense)
all aspects of the processing and grant of the Applications. The parties will
agree a form of power of attorney from the Vendor in favour of the Purchaser to
facilitate (to the extent required) the Purchaser’s responsibility for the
processing and grant of the Applications.     (c)   The Purchaser must reimburse
the Vendor for all proper and reasonable out of pocket costs and expenses
incurred by the Vendor under this clause after Completion as a result of the
Vendor taking any action in respect of the Applications in accordance with the
directions or instructions of the Purchaser.     (d)   On the grant of any
tenement pursuant to an Application, the Purchaser must promptly lodge the
relevant transfer provided at Completion with respect to such tenement, and must
bear and pay all stamp duty, registration fees or other fees and duties payable
in respect of a transfer and its lodgement and registration.     (e)   Without
limiting any other indemnity in this agreement, with effect from Completion the
Purchaser indemnifies and agrees to hold harmless the Vendor from and against
all Liability which may arise or be incurred or sustained by the Vendor from or
in connection with the Applications or any tenements granted pursuant to the
Applications, and any action taken by the Vendor in respect of the Applications
upon the direction or instruction of the Purchaser under this agreement.     (f)
  Notwithstanding any other provision of this clause 12.3, the Vendor will not
be required to comply with any direction of the Purchaser under this clause
which would breach any applicable law or regulation or the requirements of any

33.



--------------------------------------------------------------------------------



 



      Government Agency or which would be unreasonable taking into account all
of the circumstances.

13.   WARRANTIES   13.1   Vendor Warranties       The Vendor represents and
warrants in favour of the Purchaser that as at the date of this agreement and
the Completion Date:

  (a)   (status) it is a company limited by shares under the Corporations Act
and it is not subject to an Insolvency Event;     (b)   (power) it has full
legal capacity and power to:

  (i)   own its property and to carry on its business; and     (ii)   enter into
this agreement and to carry out the transactions that this agreement
contemplates;

  (c)   (corporate authority) it has taken all corporate action that is
necessary to authorise its entry into this agreement and its carrying out of the
transactions that this agreement contemplates;     (d)   (Authorisations) it
holds each Authorisation that is necessary to:

  (i)   enable it to properly execute this agreement and, subject to clause 3,
to carry out the transactions that this agreement contemplates;     (ii)  
ensure that this agreement is legal, valid, binding and admissible in evidence
(subject to any required stamping and registration); and     (iii)   enable it
to properly carry on its business,

      and it is complying with any conditions to which any of these
Authorisations is subject and it will provide the Purchaser with evidence of all
Authorisations as reasonably requested to do so by the Purchaser;     (e)  
(documents effective) this agreement constitutes its legal, valid and binding
obligations, enforceable against it in accordance with its terms (except to the
extent limited by equitable principles and laws affecting creditors’ rights
generally), subject to any necessary stamping or registration;     (f)   (no
contravention) neither its execution of this agreement nor the carrying out by
it of the transactions that this agreement contemplates, does or will:

  (i)   contravene any law to which it or any of its property is subject or any
order of any Government Agency that is binding on it or any of its property;    
(ii)   contravene any Authorisation;

34.



--------------------------------------------------------------------------------



 



  (iii)   contravene any undertaking or instrument binding on it or any of its
property; or     (iv)   contravene its constitution;

  (g)   (no dispute, litigation or process) there is no dispute, litigation,
arbitration, mediation, conciliation or administrative proceeding, writ of
execution or other process of any court, taking place, pending, or threatened
which could reasonably be expected to affect the Sale Interest, other than any
which affects the Proportionate Shares of all of the Joint Venturers;     (h)  
(holder of Sale Interest) it is the sole legal and beneficial holder of the
whole of the Sale Interest (recognising that, in respect of certain constituent
assets that comprise the Sale Interest, it may only be beneficial owner where
the legal title to that constituent asset is held by the Manager or another
Joint Venturer);     (i)   (compliance with obligations) it has complied with
all of its material obligations under the Project Agreements and Contracts;    
(j)   (no withdrawal from Contracts) other than as may be said to arise by
reason of the Vendor entering into and performing its obligations under this
agreement, the Vendor has not withdrawn, or given notice that it intends to
withdraw, from any of the Project Agreements or Contracts;     (k)   (transfer
of Sale Interest) the Sale Interest is not subject to any Encumbrance or any
agreement, option, royalty, interest or right of any kind (including a right
that is conditional, contingent or that may arise in the future) except for the
Permitted Encumbrances;     (l)   (no knowledge) the Vendor is not aware after
due enquiry of any fact or matter which would affect the good standing of the
Tenements or the Sale Interest;     (m)   (Project Agreements binding) to the
best of the Vendor’s knowledge and belief the Project Agreements remain valid
and binding on it and the Vendor is not aware of any material breach or
threatened material breach by it of any of the Project Agreements; and     (n)  
(third party interests) no third party has any right, title or interest
(including rights of first refusal or pre-emptive rights) in:

  (i)   the whole or a percentage of the Sale Interest (recognising that, in
respect of certain Joint Venture Assets, there are Permitted Encumbrances); or  
  (ii)   the Vendor’s interest in the Subleases.

13.1A   AngloGold Ashanti warranties       AngloGold Ashanti represents and
warrants in favour of the Purchaser that as at the date of this agreement and
the Completion Date:

  (a)   (status) it is a company validly incorporated in its place of
incorporation and it is not subject to an Insolvency Event;

35.



--------------------------------------------------------------------------------



 



  (b)   (power) it has full legal capacity and power to:

  (i)   own its property and to carry on its business; and     (ii)   enter into
this agreement and to carry out the transactions that this agreement
contemplates;

  (c)   (corporate authority) it has taken all corporate action that is
necessary to authorise its entry into this agreement and its carrying out of the
transactions that this agreement contemplates;     (d)   (Authorisations) it
holds each Authorisation that is necessary to:

  (i)   enable it to properly execute this agreement and, subject to clause 3,
to perform the obligations expressed to be imposed on it;     (ii)   ensure that
this agreement is legal, valid, binding and admissible in evidence (subject to
any required stamping and registration); and     (iii)   enable it to properly
carry on its business,

      and it is complying with any conditions to which any of these
Authorisations is subject and it will provide the Purchaser with evidence of all
Authorisations as reasonably requested to do so by the Purchaser;     (e)  
(documents effective) this agreement constitutes its legal, valid and binding
obligations, enforceable against it in accordance with its terms (except to the
extent limited by equitable principles and laws affecting creditors’ rights
generally), subject to any necessary stamping or registration;     (f)   (no
contravention) neither its execution of this agreement nor the carrying out by
it of the transactions that this agreement contemplates, does or will:

  (i)   contravene any law to which it or any of its property is subject or any
order of any Government Agency that is binding on it or any of its property;    
(ii)   contravene any Authorisation;     (iii)   contravene any undertaking or
instrument binding on it or any of its property; or     (iv)   contravene its
constitution.

13.2   Continuing warranties       Each of the Vendor Warranties and the
Purchaser Warranties is made on the date of this agreement and is repeated as at
the Completion Date (except for the representation and warranty in clause 13.5
and where expressly provided otherwise) and shall remain in full force
notwithstanding Completion, subject to clauses 13.3 and 13.6.

36.



--------------------------------------------------------------------------------



 



13.3   Limitation on representations

  (a)   Each of the Purchaser, Newmont Boddington, NMC, NAL and the Manager
acknowledges and agrees that:

  (i)   except as expressly set out in this agreement, neither the Vendor, the
Vendor Affiliates, nor any person acting on behalf of or associated with the
Vendor has made any representation, given any advice or given any warranty or
undertaking, promise or forecast of any kind in relation to the Sale Interest,
or this agreement;     (ii)   without limiting paragraph (i), no representation,
no advice, no warranty, no undertaking, no promise and no forecast is given in
relation to:

  (A)   any economic, fiscal or other interpretations or evaluations by the
Vendor or any person acting on behalf of or associated with the Vendor or any
other person;     (B)   future matters, including future or forecast costs,
prices, revenues or profits (including in relation to reserves and resources);  
  (C)   the principles to be applied by the Department, the ACCC or their
successor(s) or other Governmental Agencies with respect to the regulation of
the gold mining and exploration industry or any part of it and, in particular,
matters affecting revenue, prices, charges and service levels; or     (D)   the
regulation of the exploration and mining industry (including any act or omission
by the Department, the ACCC or any other Governmental Agency) and other Western
Australian or national industries (and the relationship of such other industry
regulation to the regulation of the gold mining and exploration industry).

  (b)   To the extent permitted by law, each of the Purchaser, the Manager,
Newmont Boddington, NAL and NMC releases the Vendor and each Vendor Affiliate
from, and agrees not to make and waives any right it might have to make, any
Claim against the Vendor and each Vendor Affiliate in relation to anything
referred to in clause 13.3(a) and will procure that each other Purchaser
Affiliate so releases and agrees not to make and waive all such Claims, provided
that nothing in this clause has the effect of releasing the Vendor from any
Liability for breach of a Vendor Warranty or any other express Liability of the
Vendor under this agreement.

13.4   Purchaser’s and Purchaser Affiliates’ warranties       Each of the
Purchaser, NMC, NAL, Newmont Boddington and the Manager represents and warrants
in favour of the Vendor that as at the date of this agreement and as at the
Completion Date:

  (a)   (status) it is a company validly incorporated in its place of
incorporation and it is not subject to an Insolvency Event;     (b)   (power) it
has full legal capacity and power to:

37.



--------------------------------------------------------------------------------



 



  (i)   own its property and to carry on its business; and     (ii)   enter into
this agreement and to carry out the transactions that this agreement
contemplates;

  (c)   (corporate authority) it has taken all corporate action that is
necessary or desirable to authorise its entry into this agreement and its
carrying out of the transactions that this agreement contemplates;     (d)  
(Authorisations) subject to clause 3, it holds each Authorisation that is
necessary to:

  (i)   enable it to properly execute this agreement and to carry out the
transactions that this agreement contemplates;     (ii)   ensure that this
agreement is legal, valid, binding and, subject to applicable stamp duty,
admissible in evidence; or     (iii)   enable it to properly carry on its
business,

      and it is complying with any conditions to which any of these
Authorisations is subject;

  (e)   (keep Authorisations in good standing) it will:

  (i)   use its best endeavours to obtain and keep in good standing all
Authorisations required by law to:

  (A)   perform all of its obligations under this agreement; and     (B)  
acquire and hold all rights and interests provided for it under this agreement;
and

  (ii)   give the Vendor evidence of all Authorisations if requested by the
Vendor;

  (f)   (documents effective) this agreement constitutes its legal, valid and
binding obligations, enforceable against it in accordance with its terms (except
to the extent limited by equitable principles and laws affecting creditors’
rights generally), subject to any necessary stamping or registration; and    
(g)   (no contravention) neither its execution of this agreement nor the
carrying out by it of the transactions that this agreement contemplates, does or
will:

  (i)   contravene any law to which it or any of its property is subject or any
order of any Government Agency that is binding on it or any of its property;    
(ii)   contravene any Authorisation;     (iii)   contravene any undertaking or
instrument binding on it or any of its property; or     (iv)   contravene its
constitution or other constituent document.



38.



--------------------------------------------------------------------------------



 



13.5   NMC – financing condition       NMC represents and warrants (as at the
date of this agreement) in favour of the Vendor that:

  (a)   as far as NMC is aware there has not occurred any event or circumstance
that has resulted or could reasonably be expected to result in a material
adverse change in the business, assets, operations or financial condition of NMC
and its subsidiaries taken as a whole, except as disclosed in NMC’s Annual
Report on Form 10-K for the year ended December 31, 2007, Quarterly Reports on
Form 10-Q for the quarters ended March 31, 2008, June 30, 2008 and September 30,
2008 and in any Current Report on Form 8-K filed subsequent to September 30,
2008 but prior to the date of this agreement;     (b)   NMC has delivered to the
Vendor and AngloGold Ashanti a true and complete copy of the Commitment Letter;
    (c)   the Commitment Letter has not been amended or modified; and     (d)  
the commitments contained in the Commitment Letter have not been withdrawn or
rescinded in any respect prior to the date of this agreement.

13.6   Claims for breach of warranty

  (a)   No one or more of the Vendor or any of the Purchaser, Newmont
Boddington, NMC or the Manager (as the case may be) may make any Claim in
respect of the Purchaser Warranties or the Vendor Warranties (as applicable) and
there is no Liability to make any payment (whether by way of damages or
otherwise) for any breach of any of the Vendor Warranties or any of the
Purchaser Warranties (as applicable):

  (i)   to the extent that the Claim is based on any fact, matter or
circumstance:

  (A)   provided for in this agreement or any Project Agreement;

  (B)   in the case of any Claim in respect of the Vendor Warranties other than
the Vendor Title Warranties, within the actual knowledge of senior management of
the Purchaser or a Purchaser Affiliate; or     (C)  

  (I)   in the case of any Claim in respect of the Vendor Warranties other than
the Vendor Title Warranties: (1) within the actual knowledge of senior
management of the Manager, NMC, Newmont Boddington, NAL or another Purchaser
Affiliate; (2) that senior management of the Manager should have reasonably
known, having regard to the Manager’s standard of conduct under the Project
Agreements; or (3) that senior management of Newmont Boddington should
reasonably have known in its capacity as a Joint Venturer;

39.



--------------------------------------------------------------------------------



 



  (II)   in the case of any Claim in respect of the Purchaser Warranties, within
the actual knowledge of senior management of the Vendor or any Vendor Affiliate
or that senior management of the Vendor should reasonably have known in its
capacity as a Joint Venturer; or

  (III)   in the case of any Claim in respect of the Vendor Warranties in
clauses 13.1(i) (compliance with obligations) and 13.1(j) (no withdrawal from
Contracts), arising out of or relating to an act or omission of the Manager;

  (ii)   in the case of any Claim in respect of the Vendor Title Warranties, no
Claim may be made in respect of any area of land which is subject to a sublease
held by the Vendor before Completion and which, after Completion, becomes
subject to any form of registered alternative tenure or similar right under the
Mining Act, issued to or in favour of the Purchaser; and     (iii)   in the case
of any Claim in respect of the Vendor Warranties, other than the Vendor Title
Warranties, or the Purchaser Warranties, if notice of the Claim under
clause 13.6(e) is not given within 12 calendar months of the Completion Date.

  (b)   Despite any other provision of this agreement, the maximum aggregate
amount that the Purchaser or any Purchaser Affiliate may recover from the Vendor
(whether by way of damages or otherwise):

  (i)   under the Vendor Title Warranties, is the Relevant Sum determined as at
the date on which notice of the relevant Claim is received by the Vendor
(“Notice Date”); and     (ii)   under the Vendor Warranties, other than the
Vendor Title Warranties, is US$198,000,000,

      provided that the maximum amount recoverable under the Vendor Warranties
(inclusive of the Vendor Title Warranties) must never exceed US$1,090,000,000.

  (c)   Despite any other provision of this agreement, the maximum aggregate
amount that the Vendor or any Vendor Affiliate may recover from the Purchaser or
a Purchaser Affiliate (whether by way of damages or otherwise) under the
Purchaser Warranties is US$198,000,000.         In this agreement, “Relevant
Sum” means, at a Notice Date, the sum of:

  (A)   US$750,000,000;     (B)   the component of the Post Completion Amount
received from the Purchaser in cash as at the Notice Date (if any);     (C)  
the cash received by the Vendor from the sale of the Vendor NMC Shares as at the
Notice Date less Registration Expenses (as that term is defined in schedule 5
(Resale Registration) paid by the Vendor or Vendor Affiliates;

40.



--------------------------------------------------------------------------------



 



  (D)   the aggregate of the listed price of the Vendor NMC Shares not sold as
at the Notice Date; and     (E)   the sum of payments received pursuant to the
Royalty by the Purchaser as at the Notice Date.

  (d)   No party is liable to make any payment (whether by way of damages or
otherwise) for any breach of any Vendor Warranty or Purchaser Warranty (as
applicable) if the amount finally adjudicated against that party or agreed in
respect of the breach, or a series of breaches relating to the same or
substantially similar facts, matters or circumstances or made in respect of the
same Vendor Warranty or Purchaser Warranty (as applicable) is less than
US$1,000,000.     (e)   Each of the following applies in respect of this clause
13.6:

  (i)   (notice of Claims) The party making a Claim in respect of a Vendor
Warranty or a Purchaser Warranty (as applicable) (the “Claimant”) must give
written notice of a Claim to the party that gave the relevant representation or
warranty (“Payor”) (setting out in reasonable detail the fact, circumstance or
matter giving rise to the breach, the nature of the breach and the Claimant’s
calculation of the Loss suffered) as soon as reasonably practicable after the
Claimant becomes aware of the fact, circumstance or matter on which the Claim is
based;     (ii)   (insurance) The Claimant must take commercially reasonable
steps to enforce its rights of indemnity under any policy of insurance available
to it in respect of the Claim and not compromise or settle any such rights
without the prior written consent of the Payor (not to be unreasonably withheld
or refused);     (iii)   (credit) If, after the Payor has made any payment to
the Claimant under this clause, the Claimant receives any benefit, recovery
(including under any applicable insurance) or credit by reason of matters to
which the Claim relates then the Claimant must repay to the Payor a sum
corresponding to the amount of the payment or (if less) the amount of the
benefit or credit;     (iv)   (Tax adjustment) If any payment to be made to the
Claimant will be subject to any Tax, the Payor must gross up the amount paid so
that the amount actually received by the Claimant, net of Tax, is equal to the
amount it would have received had no Tax been payable by it in respect of the
amount payable to it but for this clause 13.6(e)(iv);     (v)   (change in law
or interpretation) The Payor will not be liable to make any payment (whether by
way of damages or otherwise) to the Claimant in respect of a Claim:

  (A)   where the breach is as a result of any legislation not in force at the
date of this agreement including legislation which takes effect retrospectively;

41.



--------------------------------------------------------------------------------



 



  (B)   where the breach is as a result of or in respect of a change in the
judicial interpretation of the law in any jurisdiction after the date of this
agreement; or     (C)   where the breach is as a result of or in respect of a
change in the administrative practice of any Governmental Agency after the date
of this agreement including any change which takes effect retrospectively,

      provided that where such breach would result in a material breach of the
Vendor Title Warranties, the Claimant shall, prior to Completion, have the right
to terminate this agreement by written notice to the Payor and this agreement
shall terminate as and from the date of such notice other than in respect of
clauses 1 (Interpretation), 18 (Costs and Stamp Duty), 19 (Notices) and 21
(General).

13.7   Information affecting warranties       If, during the Pre-Completion
Period, a party becomes aware of any information, matter or thing which could
reasonably be expected to materially adversely impact on the truth, accuracy or
completeness of a warranty or representation given by it under this agreement or
a warranty or representation given by another party under this agreement, that
party must promptly notify the party or parties with the benefit of the warranty
or that gave the warranty (as applicable) regarding that information.   14.  
PAYMENTS   14.1   How payments must be made       Each payment required to be
made under this agreement must, in the absence of any other applicable provision
in this agreement, be made as follows:

  (a)   by direct transfer of immediately available funds to the credit of the
account that the Vendor or Purchaser (as the case requires) nominates at least 4
Business Days before the payment is due to be made; and     (b)   without any
set-off or counterclaim and (to the extent permitted by law) free and clear of,
and without deduction or withholding for or on account of, any Taxes.

14.2   Interest on amounts due       If any party fails to pay any amount
payable by it under or in accordance with this agreement, that party must, if
demand is made by the party entitled to the payment, pay simple interest on that
amount from the due date for payment until that amount is paid in full at the
rate per annum which is the sum of the Interest Rate on the date on which the
payment was due, plus a margin of 5% per annum, calculated daily. The right to
require payment of interest under this clause is without prejudice to any other
rights the party entitled to the payment may have against the party obliged to
make the payment at law or in equity or under this agreement.

42.



--------------------------------------------------------------------------------



 



15.   DEFAULT   15.1   Parties’ right to terminate for breach       If a party
(“Defaulting Party”):

  (a)   breaches a material term of this agreement before Completion or one of
the Vendor Warranties in clause 13.1 or one of the Purchaser Warranties in
clause 13.4 is found or admitted to be untrue, inaccurate or not complied with
in a material respect on or before Completion; and     (b)   the Defaulting
Party does not remedy that material breach or the circumstances giving rise to
that warranty or representation being untrue, inaccurate or not complied with in
a material respect (to the reasonable satisfaction of the Purchaser, where the
Vendor is the Defaulting Party, or the Vendor, where the Purchaser, Newmont
Boddington, the Manager or NMC is the Defaulting Party (in each case, the party
giving notice of default being the “Relevant Party”)) within ten Business Days
of the date the Relevant Party gives notice requiring the Defaulting Party to
remedy that breach,

    then the Relevant Party may, without prejudice to any right or remedy
available to it:

  (c)   terminate this agreement before Completion by notifying the Defaulting
Party and each other party and sue the Defaulting Party for the loss of the
benefit of this agreement; or     (d)   seek specific performance of this
agreement, in which case the Defaulting Party and the related bodies corporate
of the Defaulting Party will not attempt to defeat that right by taking any
steps in pursuance of a claim that damages would be an adequate remedy for the
Relevant Party.

    If the period under this clause 15.1 during which a party may remedy a
breach or circumstance giving rise to a warranty or representation being untrue,
inaccurate or not complied with would extend past the End Date and/or the
Completion Date then the End Date and/or the Completion Date (as applicable)
shall be extended so as to expire on the Business Day following the expiry of
that period.   15.2   Parties may elect to complete       If a party is entitled
to terminate this agreement pursuant to clause 15.1, the party may (at its
absolute discretion) elect to complete this agreement without prejudice to any
right or remedy that it may have against the Defaulting Party in respect of the
circumstance giving rise to the right to terminate.   16.   GOODS AND SERVICES
TAX   16.1   Interpretation       Unless the context requires otherwise, terms
defined in the GST Act have a corresponding meaning where used in this
clause 16.

43.



--------------------------------------------------------------------------------



 



16.2   Going concern

  (a)   The parties acknowledge and agree that:

  (i)   the sale and purchase of the Sale Interest under the terms and
conditions of this agreement is the sale of a going concern for the purposes of
the GST Act and to the understanding of the parties is accordingly GST-free;    
(ii)   under this agreement the Vendor supplies to the Purchaser all of the
things that are necessary for the continued operation of the business conducted
pursuant to the Sale Interest;     (iii)   the Vendor warrants that it will
carry on the enterprise conducted pursuant to the Sale Interest until the
Completion Date;     (iv)   the Vendor warrants that it is registered or
required to be registered for GST and will remain so until the Completion Date;
and     (v)   the Vendor warrants that it is supplying all things necessary for
the continued operation of the enterprise constituted by the Sale Interest.

  (b)   Notwithstanding clause 16.2(a), if the Commissioner of Taxation
determines that the sale and purchase of the Sale Interest is subject to GST,
the Vendor (as “Supplier”) may, in addition to the consideration payable for the
supply, recover an additional amount on account of GST from the Purchaser (as
“Recipient”), and:

  (i)   the Vendor must provide the Purchaser with a tax invoice; and     (ii)  
the Purchaser must pay to the Vendor an amount equal to the GST assessed on the
Purchase Price and paid by the Vendor (and, to avoid doubt, but subject to
clause 16.2(c), any fines, penalties or interest on the GST shall be the
liability of the Purchaser).

  (c)   If any fines, penalties or interest are imposed or levied as a result of
the failure by the Vendor to remit the GST amount in a timely manner after the
Vendor’s receipt from the Purchaser of an amount equal to the GST, then any such
fines, penalties or interest shall be the liability of the Vendor.

16.3   Party is member of GST group       If a party is a member of a GST group,
references to GST which the party must pay and to input tax credits to which the
party is entitled include GST which the representative member of the GST group
must pay and input tax credits to which the representative member is entitled.  
16.4   GST exclusive amounts       All amounts payable under or in connection
with this agreement are exclusive of GST unless indicated otherwise.

44.



--------------------------------------------------------------------------------



 



16.5   Payment of GST       Subject to clause 16.2:

  (a)   a recipient of a taxable supply under or in connection with this
agreement must pay to the supplier, in addition to the consideration for the
taxable supply, an amount equal to any GST paid or payable by the supplier in
respect of the taxable supply; and     (b)   the recipient must make that
payment to the supplier as and when the consideration or part of it is provided,
except that the recipient need not pay unless and until the recipient has
received a tax invoice (or an adjustment note) for that taxable supply.

16.6   Reimbursements       Where a supplier incurs a cost or expense for which
it may be reimbursed by, indemnified against, claim against or set-off against
another party under this agreement, the amount to be paid or credited is the
cost or expense (reduced by the input tax credit that the supplier is entitled
to claim in relation to that cost or expense) plus the amount in relation to GST
payable by the recipient as calculated under this clause 16.   16.7  
Indemnities

  (a)   If a release or an indemnity under or in connection with this agreement
gives rise to a liability to pay GST, the indemnified amount must include that
GST.     (b)   If a party has a claim under or in connection with this agreement
whose amount depends on actual or estimated revenue or which is for a loss of
revenue, revenue must be calculated without including any amount received or
receivable as reimbursement for GST (whether that amount is separate or included
as part of a larger amount).

17.   MATERIAL ADVERSE EFFECT

  (a)   The Purchaser may terminate this agreement by giving notice to the
Vendor if, before Completion, any of the physical assets comprising the Joint
Venture Assets are destroyed, lost or rendered unusable (whether or not
insured), in whole or in part, so as to have a Material Adverse Effect.     (b)
  In this clause 17, “Material Adverse Effect” means a circumstance provided for
in clause 17(a) which has or is reasonably likely to have a prejudicial or
negative impact of a material nature, in the context of the transaction
evidenced by this agreement, on the value of the Sale Interest, but excluding
for the purposes of determining impact on the value of the Sale Interest any
decrease in the value of the Sale Interest to the extent that it is attributable
to:

  (i)   currency exchange rates;     (ii)   the price of any Product, as that
term is defined in the Joint Venture Agreement;     (iii)   negative exploration
results or re-evaluation of reserves or resources; and/or

45.



--------------------------------------------------------------------------------



 



  (iv)   an event, matter or circumstance otherwise known to the Purchaser or a
Purchaser Affiliate, prior to the date of this agreement.

  (c)   If the Purchaser terminates this agreement under clause 17(a), that
termination shall be the Purchaser’s sole remedy in relation to events or
circumstances giving rise to the Purchaser’s right to so terminate but that
termination shall not prejudice the continued force and effect of any provision
of this agreement which is expressly or by implication provided to continue
after termination of this agreement.

18.   COSTS AND STAMP DUTY   18.1   Costs and Taxes generally       Except to
the extent specified in clause 18.2, each party must bear and is responsible for
its own costs in connection with the preparation, execution, completion and
carrying into effect of this agreement and all taxes imposed on it arising out
of or in any way connected with this agreement or the transactions it
contemplates.   18.2   Stamp duty and registration fees       The Purchaser must
bear and is responsible for, and must indemnify and keep indemnified the Vendor
against, all stamp duty (together with any related interest, penalty, fine and
expense) and registration fees payable on or in respect of or as a consequence
of:

  (a)   this agreement; and     (b)   any instrument, document, agreement, deed
or transaction contemplated in or necessary to give effect to this agreement.

19.   NOTICES   19.1   Method of giving notices       A notice, consent,
approval or other communication required or permitted to be given by one party
to another under this agreement must be given in writing and signed by or on
behalf of the person giving it, addressed to the person to whom it is given and:

  (a)   delivered to that party’s address; or     (b)   transmitted by fax to
that party’s address.

19.2   Time of receipt       A notice given to a party in accordance with this
clause is treated as having been given and received:

  (a)   if delivered to a party’s address, on the day of delivery if a Business
Day, otherwise on the next Business Day; or     (b)   if transmitted by fax to a
party’s address and a correct and complete transmission report is received, on
the day of transmission if a Business Day, otherwise on the next Business Day.



46.



--------------------------------------------------------------------------------



 



19.3   Address of parties       For the purposes of this clause 19, the address
of a party is the address set out below or another address of which that party
may from time to time give notice to each other party:

              Vendor and AngloGold Ashanti:
 
  Address:   Level 13, St Martins Tower, 44 St Georges Terrace
 
      Perth WA 6000
 
  Fax:   +618 9425 4650 
 
  Attention:   Company Secretary
 
            Purchaser, Newmont Boddington, Manager and NAL:
 
  Address:   Level 1, 388 Hay Street, Subiaco WA 6008
 
  Fax:   +61-8-9423-6176 
 
  Attention:   Company Secretary
 
       
 
  NMC:    
 
  Address:   6363 South Fiddler’s Green Circle
 
      Greenwood Village, Colorado, 80111 USA
 
  Fax:   +1-303-837-5810 
 
  Attention:   General Counsel

20.   NMC AND NAL GUARANTEES   20.1   NMC

  (a)   In consideration of, amongst other things, the release in favour of NMC
in clause 9.4, NMC unconditionally and irrevocably guarantees to the Vendor:

  (i)   the due and punctual payment by the Purchaser of the Cash Completion
Amount, the Post Completion Amount and the Royalty, to the extent such amounts
become payable hereunder (“Guaranteed Moneys”); and     (ii)   the performance
by the Purchaser of its obligations in clauses 7.2, 8.1 and 8.2 of the Royalty
Deed.

  (b)   As a separate, independent and additional covenant in respect of which
NMC shall be bound as principal and not as surety, NMC agrees that if the
Purchaser, for any reason:

  (i)   fails to pay any of the Guaranteed Moneys when expressed to be due by
this agreement, NMC will pay the moneys not paid by the Purchaser on demand by
the Vendor; or     (ii)   fails to perform the obligations in clauses 7.2, 8.1
and 8.2 of the Royalty Deed, NMC will perform that obligation or indemnify the
Vendor or Vendor Affiliate in respect of any Liability incurred by the Vendor or
Vendor Affiliate arising as a result of the failure to perform that obligation
but so that NMC shall not be liable for an amount greater than the Purchaser
would have been liable for had that obligation been enforceable against the
Purchaser.



47.



--------------------------------------------------------------------------------



 



  (c)   NMC’s obligations under this clause 20.1(a) remain in full force and
effect in respect of the Guaranteed Moneys until all of the Guaranteed Moneys
have been paid in full and in respect of the obligations in clauses 7.2, 8.1 and
8.2 of the Royalty Deed while the Royalty continues to be payable. They will not
be abated, suspended, abrogated, varied or affected by any matter or thing
whatsoever including:

  (i)   the Vendor granting to the Purchaser any waiver, concession or other
indulgence in respect of the performance of any obligation;     (ii)   the
Vendor delaying or postponing the exercise of any right, power or remedy
conferred upon the Vendor;     (iii)   any variation in the respective
obligations and liabilities of the Purchaser and the Vendor under this agreement
whether made with or without the knowledge or consent of NMC and whether or not
to NMC’s prejudice or detriment;     (iv)   any of the obligations of the
Purchaser under this agreement connected with the Guaranteed Moneys being
invalid, void, voidable or unenforceable for any reason whatsoever; and     (v)
  any other matter, event, thing or occurrence which results in prejudice or
detriment to NMC or which but for this clause would have abated, suspended,
abrogated, varied or detrimentally affected NMC’s liability under this
agreement.

  (d)   The Vendor shall not be bound to pursue any claims or to exercise any
remedy against the Purchaser or any other person before making any claim or
demand or otherwise exercising its rights under this clause 20.1.     (e)   At
any time while any of the Guaranteed Moneys remain unpaid, NMC must:

  (i)   not either directly or indirectly prove in, claim or receive the benefit
of any distribution, dividend or payment arising out of or relating to, the
liquidation of the Purchaser in respect of any amount paid by NMC under this
clause 20.1(a);     (ii)   not raise a set-off or counterclaim available to it
or the Purchaser against the Vendor in reduction of its liability under this
clause 20.1(a);     (iii)   not make a claim or enforce a right against the
Purchaser or its property, in respect of any amount paid by NMC under this
clause 20.1(a);     (iv)   if required by the Vendor prove in any liquidation of
the Purchaser for all amounts paid by NMC under this clause 20.1(a); and     (v)
  hold all amounts recovered by NMC from the liquidation of the Purchaser on
account of amounts paid by NMC under this clause 20.1(a) in trust for the Vendor
to the extent of any unsatisfied liability of NMC under this clause 20.1(a).



48.



--------------------------------------------------------------------------------



 



20.2   NAL

  (a)   In consideration of, amongst other things, the release in favour of NAL
in clause 9.4, NAL unconditionally and irrevocably guarantees to the Vendor the
due and punctual performance by the Purchaser of all obligations under this
agreement and the deeds or agreements scheduled to this agreement, other than
the obligations on the Purchaser to pay Guaranteed Moneys the subject of clause
20.1 (the “Relevant Obligations”).     (b)   As a separate, independent and
additional covenant in respect of which NAL shall be bound as principal and not
as surety, NAL agrees that if the Purchaser, for any reason, fails to perform
the Relevant Obligations, NAL will perform the Relevant Obligations or indemnify
the Vendor or Vendor Affiliate in respect of any Liability incurred by the
Vendor or Vendor Affiliate arising as a result of the failure to perform the
Relevant Obligations but so that NAL shall not be liable for an amount greater
than the Purchaser would have been liable for had the Relevant Obligations been
enforceable against the Purchaser.     (c)   NAL’s obligations under this clause
20.2 remain in full force and effect until all of the Relevant Obligations have
been discharged and performed in full. They will not be abated, suspended,
abrogated, varied or affected by any matter or thing whatsoever including:

  (i)   the Vendor granting to the Purchaser any waiver, concession or other
indulgence in respect of the performance of any obligation;     (ii)   the
Vendor delaying or postponing the exercise of any right, power or remedy
conferred upon the Vendor;     (iii)   any variation in the respective
obligations and liabilities of the Purchaser and the Vendor under this agreement
whether made with or without the knowledge or consent of NAL and whether or not
to NAL’s prejudice or detriment;     (iv)   any of the Relevant Obligations of
the Purchaser under this agreement being invalid, void, voidable or
unenforceable for any reason whatsoever; and     (v)   any other matter, event,
thing or occurrence which results in prejudice or detriment to NAL or which but
for this clause would have abated, suspended, abrogated, varied or detrimentally
affected NAL’s liability under this agreement.

  (d)   The Vendor shall not be bound to pursue any claims or to exercise any
remedy against the Purchaser or any other person before making any claim or
demand or otherwise exercising its rights under this clause 20.2.     (e)   At
any time while any of the Relevant Obligations remain undischarged or
unperformed, NAL must:

  (i)   not either directly or indirectly prove in, claim or receive the benefit
of any distribution, dividend or payment arising out of or relating to, the
liquidation

49.



--------------------------------------------------------------------------------



 



      of the Purchaser in respect of any amount paid by NAL under this clause
20.2;

  (ii)   not raise a set-off or counterclaim available to it or the Purchaser
against the Vendor in reduction of its liability under this clause 20.2;    
(iii)   not make a claim or enforce a right against the Purchaser or its
property, in respect of any amount paid by NAL under this clause 20.2;     (iv)
  if required by the Vendor prove in any liquidation of the Purchaser for all
amounts paid by NAL under this clause 20.2; and     (v)   hold all amounts
recovered by NAL from the liquidation of the Purchaser on account of amounts
paid by NAL under this clause 20.2 in trust for the Vendor to the extent of any
unsatisfied liability of NAL under this clause 20.2.

21.   GENERAL   21.1   Consents       Where this agreement contemplates that a
party may agree or consent to something (however it is described), the party
may:

  (a)   agree or consent, or not agree or consent, in its absolute discretion;
and     (b)   agree or consent subject to conditions,

    unless this agreement expressly contemplates otherwise.   21.2   No merger  
    Any rights and obligations of the parties under this agreement which are
expressed to operate or may have effect upon or after Completion or have not
been fulfilled in whole or in part by Completion, as the case may be, do not
merge on Completion, but remain in full force and effect.   21.3   Waiver      
The non-exercise of or delay in exercising any power or right of a party does
not operate as a waiver of that power or right, nor does any single exercise of
a power or right preclude any other or further exercise of it or the exercise of
any other power or right. A power or right may only be waived in writing, signed
by the party to be bound by the waiver.   21.4   Confidentiality

  (a)   A party may disclose this agreement to third parties.     (b)   Each of
the Vendor and the Purchaser shall consult with the other in relation to any
proposed press release or public announcement by the other party or a Purchaser
Affiliate or a Vendor Affiliate (as applicable) in relation to this agreement or
the transactions contemplated by this agreement. The parties shall use their
respective

50.



--------------------------------------------------------------------------------



 



      reasonable endeavours to agree on the terms of any such proposed releases
or announcements. If such agreement is not obtained, then each party may make
such press announcements or releases as required by law or the rules of any
stock exchange. No party may unreasonably withhold or delay its agreement under
this clause.

  (c)   The Vendor will comply with the terms and conditions of clause 21 of the
Joint Venture Agreement after Completion as if it were a Joint Venturer,
provided that to the extent that the relevant terms or conditions of the Joint
Venture Agreement are inconsistent with any term or condition of this agreement,
the term or condition of this agreement will prevail to the extent of the
inconsistency.

21.5   Amendment       This agreement may only be amended or supplemented in
writing, signed by the parties. 21.6 No assignment       No party to this
agreement may assign or purport to assign its rights or obligations under this
agreement without the prior written consent of the other party, which consent
may be withheld for any reason.   21.7   Severability       Any provision in
this agreement which is invalid or unenforceable in any jurisdiction is to be
read down for the purposes of that jurisdiction, if possible, so as to be valid
and enforceable, and is otherwise capable of being severed to the extent of the
invalidity or unenforceability, without affecting the remaining provisions of
this agreement or affecting the validity or enforceability of that provision in
any other jurisdiction.   21.8   Counterparts       This agreement may be
executed in any number of counterparts and all of those counterparts taken
together constitute one and the same instrument.   21.9   Further assurances    
  Each party must do, sign, execute and deliver and must procure that each of
its employees and agents does, signs, executes and delivers, all deeds,
agreements, instruments and acts reasonably required of it or them by notice
from another party to effectively carry out and give full effect to this
agreement and the rights and obligations of the parties under it. The exchange
of executed counterparts of this agreement by facsimile or electronic mail of a
scanned executed original of this agreement shall be as effective in all
respects as the physical exchange of originally executed hard copy counterparts
of this agreement.   21.10   No amendment of Project Agreements       Nothing in
this agreement shall operate or be construed to operate to vary or amend in any
way any provision of any of the Project Agreements.

51.



--------------------------------------------------------------------------------



 



21.11   Entire agreement       This agreement is the entire agreement of the
parties on the subject matter. The only enforceable obligations and liabilities
of the parties in relation to the subject matter are those that arise out of
this agreement. All representations, communications and prior agreements in
relation to the subject matter are merged in and superseded by this agreement.  
21.12   Attorneys       Each person who executes this agreement on behalf of a
party under a power of attorney declares that he or she is not aware of any fact
or circumstance that might affect his or her authority to do so under that power
of attorney.   22.   LAW AND JURISDICTION   22.1   Governing law       This
agreement is governed by the laws applying in the State of Western Australia
except for matters set forth in schedule 5 which shall be governed by the laws
of New York.   22.2   Submission to jurisdiction       Except as otherwise
provided in schedule 5, the parties submit to the non-exclusive jurisdiction of
the courts of Western Australia and any courts which may hear appeals from those
courts in respect of any proceedings in connection with this agreement.

52.



--------------------------------------------------------------------------------



 



Schedule 1
TENEMENTS

 



--------------------------------------------------------------------------------



 



JOINT VENTURE TENEMENTS
PART A – BGM Tenements for which Vendor is a registered holder

                          Tenement       Date       Application Type   Number  
Registered Holder   Granted   Date Expiry   Date
E
  70/2149   AngloGold Ashanti Australia Ltd
Newcrest Operations Ltd
Newmont Boddington Pty Ltd             7/12/1998
E
  70/2336   AngloGold Ashanti Australia Ltd
Newcrest Operations Ltd
Newmont Boddington Pty Ltd             25/05/2000
E
  70/2550   AngloGold Ashanti Australia Ltd
Newcrest Operations Ltd
Newmont Boddington Pty Ltd             11/10/2002
G
  70/0215   AngloGold Ashanti Australia Ltd
Newcrest Operations Ltd
Newmont Boddington Pty Ltd             13/05/2005
G 
  70/218   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   16/08/2006   15/08/2027    
G 
  70/219   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   13/12/2006   12/12/2027    
G 
  70/222   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd             13/04/2006
L
  70/0028   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   4/11/1993   3/11/2013    
L 
  70/0095   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/05/2006   4/05/2027    
L 
  70/0096   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   10/11/2006   9/11/2027    
M
  70/0731   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   26/01/1993   25/01/2014    
M
  70/0944   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0945   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0946   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0947   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0948   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0949   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0950   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0951   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0952   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
 
M
  70/0953   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
 
M
  70/0954   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    
M
  70/0955   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   5/12/1996   4/12/2017    

 



--------------------------------------------------------------------------------



 



                          Tenement       Date       Application Type   Number  
Registered Holder   Granted   Date Expiry   Date
M
  70/0981   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   3/09/1997   2/09/2018    
M
  70/1031   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   11/10/1999   10/10/2020    
M
  264SA   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   1/08/1988   31/07/2009    
ML
  70/0662   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   1/01/2002   31/12/2022    
ML
  70/0663   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   1/01/2002   31/12/2022    
ML
  70/0699   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   1/01/1989   31/12/2009    
ML
  70/0751   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   1/01/2002   31/12/2022    
ML
  70/0752   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   1/01/2002   31/12/2022    
ML
  70/0753   AngloGold Ashanti Australia Ltd
Newmont Boddington Pty Ltd   1/01/2002   31/12/2022    

PART B – Other BGM Tenements

                          Tenement       Date       Application Type   Number  
Registered Holder   Granted   Date Expiry   Date
E
  70/0139   Hedges Gold Pty Ltd   18/06/1999   17/06/2004    
E
  70/0710   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   16/01/1989   15/01/1997      
E
  70/1148   Hedges Gold Pty Ltd   18/10/1993   17/10/2005      
E
  70/1965   Hedges Gold Pty Ltd   5/10/1998   4/10/2009      
E
  70/2562   Hedges Gold Pty Ltd           2/12/2002
G
  70/220   Hedges Gold Pty Ltd           9/02/2006
M
  70/0018   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           8/04/1983
M
  70/0019   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           8/04/1983
M
  70/0021   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   9/04/1986   8/04/2028      
M
  70/0022   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   9/04/1986   8/04/2028      
M
  70/0023   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   9/04/1986   8/04/2028      
M
  70/0024   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   9/04/1986   8/04/2028      
M
  70/0025   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   9/04/1986   8/04/2028      

2.



--------------------------------------------------------------------------------



 



                          Tenement       Date       Application Type   Number  
Registered Holder   Granted   Date Expiry   Date
M
  70/0026   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0027   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0028   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0029   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0030   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0031   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0032   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0033   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0034   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0035   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0036   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
BHP Minerals Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/04/1983
M
  70/0110   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   3/02/1989   2/02/2010      
M
  70/0111   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   3/02/1989   2/02/2010      
M
  70/0112   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   3/02/1989   2/02/2010      
M
  70/0113   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   3/02/1989   2/02/2010      
M
  70/0114   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   3/02/1989   2/02/2010      
M
  70/0115   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   3/02/1989   2/02/2010      
M
  70/0116   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   3/02/1989   2/02/2010      
M
  70/0462   Hedges Gold Pty Ltd   12/10/1989   11/10/2010      

3.



--------------------------------------------------------------------------------



 



                          Tenement       Date       Application Type   Number  
Registered Holder   Granted   Date Expiry   Date
M
  70/0463   Hedges Gold Pty Ltd   12/10/1989   11/10/2010      
M
  70/0464   Hedges Gold Pty Ltd   12/10/1989   11/10/2010      
M
  70/0465   Hedges Gold Pty Ltd   12/10/1989   11/10/2010      
M
  70/0466   Hedges Gold Pty Ltd   12/10/1989   11/10/2010      
M
  70/0545   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           13/07/1989
M
  70/0554   Reynolds Australia Alumina Ltd
The Shell Company of Australia Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   6/04/2004   5/04/2025      
M
  70/0564   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium(Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   27/04/1990   26/04/2011      
M
  70/0588   Hedges Gold Pty Ltd   7/06/1990   6/06/2011      
M
  70/0589   Hedges Gold Pty Ltd   7/06/1990   6/06/2011      
M
  70/0590   Hedges Gold Pty Ltd   7/06/1990   6/06/2011      
M
  70/0591   Hedges Gold Pty Ltd   7/06/1990   6/06/2011      
M
  70/0799   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd   21/09/1993   20/09/2014      
M
  70/0975   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/01/1997
M
  70/0976   Billiton Aluminium (RAA) Pty Ltd
Billiton Aluminium (Worsley) Pty Ltd
Sojitz Alumina Pty Ltd
Japan Alumina Associates (Australia) Pty Ltd           14/01/1997
M
  70/1220   Hedges Gold Pty Ltd           4/03/2005
M
  70/1221   Hedges Gold Pty Ltd           4/03/2005
M
  70/1236   Hedges Gold Pty Ltd           17/06/2005
M
  70/1237   Hedges Gold Pty Ltd           17/06/2005
M
  70/1238   Hedges Gold Pty Ltd           17/06/2005
M
  70/1239   Hedges Gold Pty Ltd           17/06/2005

4.



--------------------------------------------------------------------------------



 



Schedule 2
ROYALTY DEED

 



--------------------------------------------------------------------------------



 



Boddington Gold Mine Royalty Deed
DATED
Parties

1.   Saddleback Investments Pty Ltd (ACN 134 978 224) of Level 1, 388 Hay
Street, Subiaco, Western Australia (Saddleback)

2.   AngloGold Ashanti Australia Limited (ABN 42 008 737 424) of Level 13, St
Martin’s Tower, 44 St Georges Terrace, Perth, Western Australia (AngloGold)

Background

A.   Saddleback and AngloGold are parties to the Sale and Purchase Agreement
which provides inter alia for the payment by Saddleback of the Royalty to
AngloGold.

B.   The Parties now enter into this Deed to record the terms and conditions
upon which the Royalty is payable by Saddleback to AngloGold.

Operative provisions

1.   Interpretation

1.1   In this Deed, unless the context otherwise requires:       “Allocation”
has the meaning given in clause 8.4(f);       “Average Margin” has the meaning
given in clause 2;       “Boddington Gold Mine Joint Venture” means the
unincorporated joint venture governed by the agreement entitled “Further
Restated Boddington Gold Mine Joint Venturers Agreement” dated 17 November 2006
between Newmont Boddington Pty Ltd, AngloGold and BGM Management Company Pty Ltd
and “Boddington Gold Mine” means the gold mine the conduct of which is the
subject matter of that agreement;       “Business Day” means a day which is not
a Saturday, Sunday or public holiday in the state of Western Australia;      
“Cash Costs” has the meaning given in clause 2;       “Commencement Date” means
the first day of the second calendar quarter of 2010;       “Deed” means this
deed;

Page 1



--------------------------------------------------------------------------------



 



“Dispose” means to sell, assign, lease, transfer, mortgage, pledge, part with
possession of any interest, novate, deal or in any manner encumber, dispose of
or alienate and “Disponee”, “Disposal” and “Disposing” have corresponding
meanings;
“Encumbrance” means a mortgage, pledge, charge, lien, assignment, hypothecation,
security interest or title retention;
“Expert” means a person suitably qualified and capable of making an expert
determination under this Deed;
“Gold” means the precious metal bearing the chemical symbol “Au”;
“Government Agency” means:

(a)   a government or government department or other body;   (b)   a
governmental, semi-governmental or judicial person; or

(c)   a person (whether autonomous or not) who is charged with the
administration of a law;

“Interest Rate” on a day means the per annum rate of interest known as “London
Interbank Offered Rate” for deposits of United States dollars for a period of
three months as determined from the applicable Reuters page as at 11:00 am
(London time) on that day or, if that day is not a Business Day on the last
preceding Business Day;
“Minerals” means all minerals (as that term is defined in the Mining Act) and
metals, in whatever form;
“Mining” includes any mode or method of working whereby earth or any rock
structure, stone, fluid or mineral bearing substance is disturbed, removed,
washed, shifted, crushed, leeched, roasted, distilled, evaporated, smelted,
refined or dealt with for the purpose of obtaining any Gold or Minerals
therefrom whether it has been previously disturbed or not and “Mined” has a
corresponding meaning;
“Mining Act” means the Mining Act 1978 (WA) in force from time to time in
Western Australia and any regulations made under the Act;
“mining tenement” has the same meaning as under the Mining Act;
“Offer” has the meaning given in clause 8.4(b);
“Parties” means AngloGold and Saddleback and “Party” means any one of them;
“Produce” means to refine, smelt and/or process ore to produce metal able to be
sold on a metals exchange and “Produced” and “Production” have corresponding
meanings;
“Product” means any Minerals Mined or Produced by or on behalf of Saddleback
from within the Royalty Area;

Page 2



--------------------------------------------------------------------------------



 



“Project Statement” means a statement setting out the calculation of the Royalty
for the previous Quarter and also setting out in detail all the information
necessary for the calculation of Cash Costs for that Quarter;
“Quarter” means the period commencing on the Commencement Date and ending on the
next to occur of 31 March, 30 June, 30 September or 31 December, and thereafter,
each period of 3 calendar months ending on those dates in each calendar year
during which Mining on the Royalty Area has been conducted, and “Quarterly” has
a corresponding meaning;
“Records” means books of account, records, reports, invoices, statements and
other documents as would usually be kept and maintained by a prudent manager of
a project of a kind similar to any Mining operations on the Royalty Area and in
relation to deliveries and other Disposals of the Product derived from such
Mining operations;
“Related Body Corporate” has the same meaning as in the Corporations Act 2001
(Cth);
“Royalty” means the royalty granted by Saddleback to AngloGold pursuant to
clause 2 and payable by Saddleback to AngloGold in accordance with the terms of
this Deed;
“Royalty Area” means the area of land shown in the map attached to this Deed in
schedule 2 (which map was agreed between the Parties after the date of the Sale
and Purchase Agreement but before Completion (as that term is defined in the
Sale and Purchase Agreement) under the Sale and Purchase Agreement to represent
the area of land enclosed by the external boundaries of the Tenements, as the
Tenements were at the date of this Deed);
“Royalty Interest” has the meaning given in clause 8.4(b);
“Sale and Purchase Agreement” means the agreement dated [insert] between
Saddleback, AngloGold and others related to the sale of AngloGold’s interest in
the Boddington Gold Mine Joint Venture;
“Subleases” means the subleases granted under:

(a)   the deed entitled “Deed of Sublease” between BHP Billiton Aluminium
(Worsley) Pty Ltd and AngloGold dated 28 February 2007, granting a non-bauxite
sublease in relation to a 30% registered interest in mining leases M70/21-25
(inclusive); and

(b)   the deed entitled “Deed of Sublease” between Japan Alumina Associates
(Australia) Pty Ltd and AngloGold dated 28 February 2007, granting a non-bauxite
sublease in relation to a 31/3% registered interest in mining leases M70/21-25
(inclusive);

“Tax” means a tax, levy, duty, charge, deduction or withholding (including
income taxes), however it is described, that is imposed by a Government Agency,
together with any related interest, penalty, fine or other charge, other than
GST; and

Page 3



--------------------------------------------------------------------------------



 



    “Tenements” means the mining tenements (including applications for mining
tenements) listed in schedule 3.   1.2   In this Deed, unless the context
otherwise requires:

  (a)   words denoting the singular number only include the plural and vice
versa;     (b)   words denoting the masculine gender include the feminine and
vice versa;     (c)   words denoting individual persons include corporations;  
  (d)   a reference to a section, clause, sub-clause, paragraph or schedule is a
reference to a section, a clause, a sub-clause or a paragraph of, or a schedule
to, this Deed;     (e)   reference to a statute includes all regulations under
and amendments to that statute and any statute passed in substitution for that
statute or incorporating any of its provisions to the extent that they are
incorporated;     (f)   reference to a claim includes any claim, demand, right,
request, requisition, requirement, direction, action, application, proceeding,
allegation or legal action, whether actual, commenced, anticipated, threatened
or potential;     (g)   a reference to a deed (including this Deed), agreement
or other instrument or any provision thereof includes a reference to that deed,
agreement, instrument or provision as varied, supplemented, novated, assigned or
replaced from time to time;     (h)   a reference to a month is a reference to a
calendar month (whether or not beginning on the first day of any month);     (i)
  the words “including”, “such as” and “particularly” and similar expressions do
not imply any limitation;     (j)   clause and subclause headings are for
reference purposes only;     (k)   reference to loss includes any loss,
liability, damage, injury, accident, claim or cost incurred at any time;     (l)
  a reference to liability means:

  (i)   in relation to any person, any liability, debt, indebtedness, loss,
damages, compensation, expenditure, obligation, duty, function, responsibility,
accountability, answerability, answerability for profits, liability to make
restitution, judgment debt, fine or criminal or civil penalty; and     (ii)   in
relation to any asset, any liability, charge, encumbrance, disqualification or
prejudice affecting that asset;

Page 4



--------------------------------------------------------------------------------



 



  (m)   reference to a person includes any other entity recognised by law and
vice versa;     (n)   where a word or phrase is defined its other grammatical
forms have a corresponding meaning;     (o)   any reference to a Party, a party
to an agreement or contract or a party in its capacity as a joint venturer
includes (in each case) its successors and permitted assigns;     (p)   the
expression “at any time” includes reference to past, present and future time and
the performance of any action from time to time;     (q)   no rule of
construction concerning a provision applies to the disadvantage of a Party
because that Party was responsible for the inclusion of that provision; and    
(r)   a reference to US$, $ or “dollars” means United States dollars.

2.   The Royalty   2.1   Saddleback grants AngloGold a royalty on the terms set
out in this clause 2.   2.2   The Royalty shall not exceed in the aggregate the
sum of US$100,000,000 (one hundred million United States dollars). If the
aggregate amount of the Royalty paid under this Deed equals US$100,000,000 (one
hundred million United States dollars), no further payments shall be due or
payable under this Deed.   2.3   The Royalty shall commence on the Commencement
Date. The calculation set out in clause 2.4 shall be made in respect of the
Quarter commencing on the Commencement Date and each subsequent Quarter, and
payment of the Royalty (if any) in respect of a particular Quarter shall be made
no later than 45 days after the last day of that Quarter.   2.4   The amount
that is the Royalty for a given Quarter shall be equal to:

  (a)   50% of the amount by which the Average Margin for that Quarter exceeds
US$600 per ounce, multiplied by     (b)   33 and 3/9% of the number of Gold
ounces Produced from the Royalty Area that are sold in that Quarter.

2.5   In this Deed:       “Average Margin” means, in respect of a Quarter, the
arithmetic average of the London Bullion Market Association AM Gold Fix for each
day during that Quarter less Cash Costs; and       “Cash Costs” means, in
respect of a Quarter, the amount per ounce of Gold Produced from the Royalty
Area that is sold during that Quarter, calculated in accordance with Schedule 1.

Page 5



--------------------------------------------------------------------------------



 



3.   Information and Access to Records   3.1   Saddleback must keep and maintain
or ensure that there are kept and maintained accurate and complete Records.

3.2   Saddleback must deliver to AngloGold:

  (a)   within 45 days after the expiration of each Quarter, a Project Statement
in respect of that Quarter; and     (b)   the Records and other information,
relating to the calculation of the Royalty, and which may reasonably be
requested by AngloGold, from time to time, to enable AngloGold to verify the
amount of the Royalty payable in respect of that Quarter and to verify the
completeness and accuracy of each Project Statement.

3.3   Saddleback must permit AngloGold, at AngloGold’s own cost and risk and
after AngloGold has given reasonable notice to Saddleback, to inspect at all
reasonable times all Records and other information relating to the calculation
of the Royalty.

3.4   Subject to clause 3.5, AngloGold undertakes that it will keep confidential
all Records and information provided to it in accordance with clause 3.2(b) or
inspected by it in exercising the rights conferred by clause 3.3.

3.5   AngloGold may disclose Records and information provided to it in
accordance with clause 3.2(b) or inspected by it in exercising the rights
conferred by clause 3.3:

  (a)   in enforcing this Deed or in a proceeding arising out of or in
connection with this Deed;     (b)   if required under a binding order of a
Governmental Agency or under a procedure for discovery in any proceedings;    
(c)   if required under any law or any administrative guideline, directive,
request or policy whether or not having the force of law;     (d)   to its legal
and financial advisers on a confidential basis;     (e)   to a bona fide
proposed assignee of its right, title and interest in and under this Deed
(provided the proposed assignee has first covenanted in writing in favour of
Saddleback to keep such information confidential); or     (f)   with the prior
written consent of Saddleback.

3.6   To the extent legally possible AngloGold must give Saddleback as much
prior notice as possible of a proposed disclosure pursuant to clauses 3.5(a) or
3.5(b) including details of the Records and information to be disclosed and the
persons to whom disclosure is to be made and the circumstances for that proposed
disclosure. AngloGold must use commercially reasonable efforts to limit the
disclosure to the

Page 6



--------------------------------------------------------------------------------



 



    maximum extent permissible having regard to the circumstances requiring the
disclosure to be made.   4.   Right to Audit   4.1   After giving reasonable
notice to Saddleback, AngloGold may, within 20 Business Days of the payment of
the Royalty under clause 2, audit and verify the Records relating to
Saddleback’s calculations in respect of the formula in clause 2 and the
component items of it including the Cash Costs and Average Margin.   4.2  
Saddleback must make available to AngloGold and AngloGold’s auditors such of its
personnel and Records as are reasonably required by AngloGold or its auditors
for the purposes of conducting an audit of the type referred to in clause 4.1.  
4.3   If there is a dispute in relation to the amount of a Royalty payment, then
either Party shall have the right to give notice to the other Party requesting
the appointment of an independent auditor. The Parties will jointly appoint such
independent auditor and failing agreement within 10 Business Days of the notice
requesting the appointment, the independent auditor shall be selected by the
President (at the time of notice) of the Institute of Chartered Accountants
(Western Australian Branch). The independent auditor shall review and determine
the amount of the Royalty that is properly due and payable. The Parties must
cooperate with, and provide information, including the Records, to the
independent auditor. At the conclusion of the review the independent auditor
will issue an audit certificate to the Parties.   4.4   The costs of carrying
out an audit of the type referred to in clause 4.3 must be borne:

  (a)   if the audit verifies Saddleback’s Royalty payment or reveals that
Saddleback’s Royalty payment has resulted in AngloGold being paid a greater
amount of Royalty than the amount of Royalty to which AngloGold is entitled, by
AngloGold; and     (b)   in all other circumstances, by Saddleback.

4.5   The audit referred to in clause 4.3 will be a final and conclusive
determination of the accuracy of the matters the subject of the audit, and
binding on the Parties in the absence of manifest error. Each Party will make
the appropriate payment required in adjustment in accordance with the audit
certificate within 10 Business Days of receiving the audit certificate.

5.   Goods and Services Tax

5.1   Definitions       Capitalised terms in this clause 5 that are not defined
by this Deed have the same meaning as those terms have under the A New Tax
System (Goods and Services Tax) Act 1999 (Cth).

Page 7



--------------------------------------------------------------------------------



 



5.2   Adjustment for GST

  (a)   Amounts specified in this Deed as being payable by Saddleback to
AngloGold are exclusive of any GST applicable.     (b)   If a Supply from
AngloGold under or in connection with this Deed constitutes a Taxable Supply,
AngloGold may recover from Saddleback an amount on account of GST in addition to
any payment or other consideration for the Supply.     (c)   The additional
amount is equal to the Value for the Supply multiplied by the prevailing rate of
GST.

5.3   Tax Invoice       If any Supply is a Taxable Supply, then Saddleback must
provide AngloGold with a Recipient Created Tax Invoice within 15 Business Days
of the end of the month in which the payment or other consideration for the
Supply is made.

6.   Payments   6.1   Saddleback shall pay the Royalty to AngloGold in cash, by
bank cheque, by a cheque of Saddleback which is honoured on presentation, or by
direct debit to a bank account nominated in writing by AngloGold.   6.2    

  (a)   If at any time an applicable law obliges Saddleback to make a deduction
or withholding from a payment to AngloGold under this Deed on account of Taxes
payable by AngloGold (or any amounts required to be withheld by virtue of
section 128B of the Income Tax Assessment Act 1936 (as amended, or replaced) or
section 12-325 of the Taxation Administration Act 1953 (as amended, or
replaced)), Saddleback must make the withholding as required by law and must pay
to the relevant Government Agency on time the full amount of the deduction or
withholding and promptly deliver to AngloGold a copy of any receipt, certificate
or other proof of payment. Any such deduction or withholding made in relation to
income taxes or in relation to any other tax imposed on AngloGold shall be
considered a part of the Royalty paid under this Deed for the purposes of clause
2.2.     (b)   If at any time an applicable law obliges AngloGold to make a tax
payment on behalf of Saddleback under this Deed in relation to the Royalty
payments, on account of Taxes payable by Saddleback, AngloGold must make the
payment as required by law and must pay to the relevant Government Agency on
time the full amount of the payment and promptly deliver to Saddleback a copy of
any receipt, certificate or other proof of payment. Saddleback must pay to
AngloGold a sum equivalent to the sum paid by AngloGold to the Government Agency
(in addition to the Royalty payment otherwise calculated under this Deed), at
the time of payment of each Royalty payment. Any such sum paid in

Page 8



--------------------------------------------------------------------------------



 



relation to taxes imposed on Saddleback shall not be considered a part of the
Royalty paid under this Deed for purposes of clause 2.2.

  (c)   Subject to clauses 5, 6.2(a) and 6.2(b), and for the avoidance of doubt:

  (i)   any Taxes imposed on AngloGold, or a Related Body Corporate of
AngloGold, in relation to the Royalty shall be exclusively borne by AngloGold;
and     (ii)   any Taxes imposed on Saddleback, or a Related Body Corporate of
Saddleback, in relation to the Royalty shall be exclusively borne by Saddleback.

6.3   Subject to clause 6.2 and except for amounts owing pursuant to clause 4.5
which may be deducted from future Royalty payments, Saddleback has no right to
set off or otherwise deduct from or withhold any payment that it is liable to
make to AngloGold under this Deed against any money that AngloGold or any
Related Body Corporate of AngloGold is or may be liable to pay to Saddleback
whether under this Deed or otherwise.

6.4   If any Party fails to pay any amount payable by it under or in accordance
with this Deed, that Party must, if demand is made, pay simple interest on that
amount from the due date for payment until that amount is paid in full at the
rate per annum which is the sum of the Interest Rate on the date on which the
payment was due, plus a margin of 5% per annum, calculated daily. The right to
require payment of interest under this clause is without prejudice to any other
rights the non-defaulting Party may have against the defaulting Party at law or
in equity or under this Deed.

7.   Default

7.1   If Saddleback defaults in performing or observing any obligation imposed
on it under this Deed or if Saddleback repudiates this Deed then AngloGold, in
addition to any other rights or remedies which it may have under this Deed or
otherwise, may:

  (a)   affirm this Deed and sue Saddleback for damages for breach; or     (b)  
affirm this Deed and sue Saddleback for specific performance of this Deed and
damages for breach in addition to or in lieu of specific performance of this
Deed.

7.2   Except as otherwise specifically provided in this Deed:

  (a)   AngloGold shall not be entitled to exercise any of its rights or
remedies under clause 7.1 on the ground of Saddleback’s default in performing or
observing any obligation imposed on Saddleback under this Deed; and

Page 9



--------------------------------------------------------------------------------



 



  (b)   AngloGold shall not be entitled to terminate this Deed on the ground of
Saddleback’s default in performing or observing any obligation imposed on
Saddleback under this Deed,

    unless AngloGold has first given to Saddleback a written notice specifying
the default complained of, which notice shall require that the default be
remedied within a period of not less than 10 Business Days from the date of
service of that notice, and Saddleback fails to remedy or begins to remedy the
default within that period.   7.3   The giving of a notice under this clause
does not prejudice the right of AngloGold to give a further notice under this
clause.

7.4   Clause 7.2 shall not apply where Saddleback repudiates this Deed.   8.  
Assignment and Encumbrances   8.1   By Saddleback

  (a)   This clause 8.1 applies to any Disposal by Saddleback of its rights and
obligations under this Deed.     (b)   For the purpose of this clause 8.1, any
Disposal by Saddleback of any of its rights and obligations under this Deed is
referred to as an assignment.     (c)   Any assignment or purported assignment
will be of no effect and is void ab initio unless:

  (i)   AngloGold has given its prior written consent (such consent not to be
unreasonably withheld or delayed);     (ii)   the assignment is part of a
transaction involving the sale or transfer of an interest in the Boddington Gold
Mine to the assignee that is commensurate with the extent of the proposed
assignment recognising that Saddleback’s interest in the Boddington Gold Mine as
at the date of this Deed is 33 and 3/9%; and     (iii)   a deed duly executed by
the assignee, under which the assignee assumes in favour of AngloGold, the
obligations of Saddleback under this Deed either wholly or to the extent of the
interest assigned under the assignment (as the case requires) is delivered to
AngloGold in a form acceptable to AngloGold (acting reasonably).

  (d)   Subject to an assignment conforming to this clause 8.1, Saddleback will
be released from any further obligation under this Deed to the extent of the
assumption of those obligations by the assignee and arising after the date of
the assignment. Until the release of Saddleback becomes effective, Saddleback
shall continue to pay the Royalty as if the assignment had not occurred.     (e)
  The release of Saddleback under clause 8.1(d) will be without prejudice to any
of the rights of AngloGold against Saddleback for a breach of this Deed arising

Page 10



--------------------------------------------------------------------------------



 



before the date of the assignment or from any rights intended to survive this
Deed.

8.2   Retention of Royalty obligations

  (a)   If as part of a proposed sale or transfer of an interest by Saddleback
in the Boddington Gold Mine to a third party (the assignee), the obligations
under this Deed are not to be assumed by the assignee under clause 8.1 and
accordingly Saddleback retains the obligations under this Deed, including to pay
the Royalty, then such proposed sale or transfer of an interest in the
Boddington Gold Mine may not occur and is void ab initio unless Saddleback first
procures a contractual right to ensure that:

  (i)   the Records and information required to calculate the Royalty payments
are kept and maintained for so long as the Royalty remains payable;     (ii)  
Saddleback has access to the Records and information required to calculate the
Royalty so as to enable it to calculate the Royalty and prepare Project
Statements; and     (iii)   AngloGold may have access to inspect those Records
and that AngloGold has information and audit rights and obligations in
accordance with provisions equivalent to clauses 3.3, 3.4 and 3.6 and 4.

  (b)   Saddleback shall use commercially reasonable endeavours to enforce, at
its own expense, the contractual rights against the assignee obtained under
clause 8.2(a).

8.3   By AngloGold

  (a)   Subject to clause 8.4, AngloGold may at any time Dispose of its rights,
title and interest under this Deed to any person, without obtaining the consent
of Saddleback.     (b)   The Disposal contemplated by this clause 8.3 must be by
instrument in writing executed by AngloGold and the assignee and delivered to
Saddleback. The form of that instrument will be as agreed between AngloGold and
the assignee except that it must contain details of the assignee’s address for
service.

8.4   Saddleback Pre-emptive Right

  (a)   This clause 8.4 does not apply with respect to any Disposal or proposed
Disposal by AngloGold to a Related Body Corporate of AngloGold, which shall be
permitted without the need for consent from Saddleback.     (b)   Subject to
clause 8.4(e), if at any time during the period in which Royalty payments are
due under this Deed, AngloGold proposes to assign its rights under this Deed
(“Royalty Interest”) to a third party Disponee, then it must first offer its
Royalty Interest to Saddleback (“Offer”) in accordance with this clause 8.4.

Page 11



--------------------------------------------------------------------------------



 



(c)   An Offer under this clause 8.4 must be made by written notice and include:

  (i)   the name and address of the proposed Disponee;     (ii)   the
relationship between AngloGold and the proposed Disponee;     (iii)   the cash
consideration (or if there is non-cash consideration as to whole or in part, the
value in cash of that non-cash consideration as reasonably determined by
AngloGold, subject to clause 8.4(f)) for the proposed Disposal and if that
Disposal is part of a larger transaction the basis on which the proposed
consideration for the Disposal has been determined (which must represent a
reasonable allocation of the overall consideration determined by AngloGold,
subject to clause 8.4(f) for that larger transaction); and     (iv)   all terms
and conditions upon which AngloGold proposes to Dispose the Royalty Interest to
the Disponee (including a copy of any proposed assignment documents to the
extent that they relate to the Royalty Interest).

(d)   Saddleback may accept an Offer by written notice to AngloGold:

  (i)   within 15 Business Days after the making of the Offer; or     (ii)   if
the Offer is referred to an Expert for determination in accordance with clause
8.4(f), within 10 Business Days of the date of the determination made by the
Expert.

(e)   If an Offer is not duly accepted by Saddleback in accordance with clause
8.4(d) then AngloGold may, within 45 Business Days after the end of the period
specified in clause 8.4(d), proceed with the proposed Disposal of the Royalty
Interest on terms not materially different to those notified in its Offer,
subject to complying with clause 8.3(b). If AngloGold does not so proceed to
Dispose of the Royalty Interest within 45 Business Days after the end of the
period specified in clause 8.4(d), then this clause 8.4 again applies to any
proposed Disposal subject to the terms of this clause 8.4.

(f)   Within 5 Business Days after receipt by Saddleback of the calculation of
the cash value of the non-cash consideration or the allocation of the overall
consideration for a larger transaction to the value of the Royalty Interest (the
“Allocation”), Saddleback may give written notice to AngloGold that it does not
accept the calculation of the cash value of the non-cash consideration or the
Allocation, in which case, the Parties must seek to agree upon that cash value
or Allocation. If the Parties cannot reach agreement within 5 Business Days
after the written notice is received by AngloGold, that cash value or the
Allocation must be independently determined by an Expert appointed under this
Deed, who must make such determination within 30 days of his or her appointment.

Page 12



--------------------------------------------------------------------------------



 



9.   Saddleback’s covenants

9.1   Saddleback must not do, or, to the extent it has power, permit to be done,
anything that may render the Tenements or any of them liable for forfeiture.  
9.2   Saddleback must use its commercially reasonable efforts to maintain the
Tenements, or cause them to be maintained in good standing in accordance with
their respective terms.   9.3   Nothing in this Deed, including this clause 9,
will make Saddleback liable to AngloGold to the extent of an area where:

  (a)   a Sublease has expired and a new sublease replacing the relevant whole
or part of the area of that Sublease is refused;     (b)   Mining operations
cease to be conducted in the whole or part of the Royalty Area; or     (c)   any
of the Tenements or Subleases is surrendered or released because:

  (i)   the relevant whole or part of that Tenement, the Sublease or the
Tenement the subject matter of that Sublease no longer contains known Gold
reserves or resources that the owners of the Boddington Gold Mine consider to be
economically minable (acting reasonably); or     (ii)   such owners determine
(acting reasonably) that further exploration on the area covered by a Tenement
or a Sublease is not warranted or, for other business reasons, continuing to
maintain the Tenement or a Sublease in existence is not warranted.

9.4   To the extent a Tenement or Sublease is surrendered or released as
contemplated in clause 9.3 then, for so long as Saddleback or a Related Body
Corporate of Saddleback, does not have an interest in the released or
surrendered area, any Minerals Produced from that area shall be excluded in
calculating the Royalty. To avoid doubt, if Saddleback or a Related Body
Corporate of Saddleback re-acquires an interest in such area then that area
shall again be subject to the Royalty and will be included in calculating the
Royalty.

Page 13



--------------------------------------------------------------------------------



 



10.   Waiver   10.1   No waiver by any Party of any provision of this Deed is
effective unless it is in writing signed by that Party and any waiver is
effective only in the specific instances and for the specific purpose for which
it was given.   10.2   No failure or delay by any Party to exercise any right,
power or remedy under this Deed or to insist on strict compliance by the other
Party with any obligation under this Deed, and no custom or practice of the
Parties at variance with the terms of this Deed, constitutes a waiver of any
Party’s right to demand exact compliance with this Deed.   10.3   The single or
partial exercise of any right by that Party does not preclude any other or
further exercise of that or any other right by that Party.   11.   Expert
Determination   11.1   Where a matter is permitted or required by this Deed to
be determined by an Expert, either Party may refer the matter to the Expert for
determination and the following provisions apply:

  (a)   Unless the Expert determines otherwise or the Parties otherwise agree,
each Party must pay its own advisers, consultants and legal fees and expenses in
connection with the Expert determination.     (b)   The Expert determination
must be conducted by a person or body agreed to by the Parties or failing
agreement within 5 Business Days of commencing to seek agreement by the person
or body nominated by the Institute of Arbitrators & Mediators Australia on
application by either Party.     (c)   In making a determination:

  (i)   the Expert must make a determination in accordance with, and subject to,
the Institute of Arbitrators & Mediators Australia Expert Determination Rules;  
  (ii)   the Expert must act in that capacity and not as an arbitrator;    
(iii)   the Expert’s finding is final and binding upon the Parties in the
absence of manifest error;     (iv)   the Expert must determine which Party or
Parties should bear the costs of any such determination and in what proportion.
In making this decision, the Expert must consider the degree to which he or she
considers a Party was unreasonable in failing to agree to the matter; and    
(v)   the Expert may employ consultants to provide advice to the Expert in order
for the Expert to carry out his or her duties.

Page 14



--------------------------------------------------------------------------------



 



12.   Notices   12.1   All notices, notifications, requests, demands, waivers,
statements and other communications (“notice”) which a Party gives to another
Party under this Deed must, unless otherwise agreed, be in writing and may be
given and served by delivering the same to or despatching the same by facsimile
to the number, or by mail with postage prepaid in an envelope or wrapper
addressed to the addressee Party at its address, stated in clause 12.4 or such
other number or address as the addressee Party may from time to time have
notified pursuant to this clause for service of notices.   12.2   Any notice
that is sent by post in accordance with clause 12.1 will be deemed to have been
duly given and served on the third Business Day following the date of posting.  
12.3   Any notice delivered by hand or despatched by facsimile in accordance
with clause 12.1 will be deemed to have been duly given and served on the next
Business Day following the date of transmission.   12.4   The addresses for
notices of the Parties are:

         
 
  Saddleback:   Saddleback Investments Pty Ltd
 
      Level 1, 388 Hay Street
 
      Subiaco, Western Australia 6008
 
      Facsimile:      +61 8 9423 6176
 
      Attention:      Company Secretary
 
       
 
  AngloGold:   AngloGold Ashanti Australia Limited
 
      Level 13, St Martin’s Tower
 
      St Georges Terrace
 
      Perth, Western Australia 6000
 
      Facsimile:       +61 8 9425 4650
 
      Attention:      Company Secretary

12.5   Each Party may rely on any notice believed on reasonable grounds by it to
be genuine, correct and duly authorised, and to have been communicated or signed
by whom or on behalf of whom it purports to be communicated or signed.   13.  
General Provisions   13.1   Further Assurances       The Parties shall
expeditiously sign all such documents and do all such things as are reasonably
required to give full effect to this Deed and the transactions contemplated by
it.   13.2   No Partnership       Nothing contained in this Deed or otherwise
arising from it shall constitute the Parties hereto as partners with or agents
for or legal representatives of one another except as

Page 15



--------------------------------------------------------------------------------



 



    otherwise specifically provided for in this Deed and no Party shall pledge
the credit of the other Party.   13.3   Costs and Stamp Duty

  (a)   Except to the extent specified in clause 13.3(b), each Party must bear
and is responsible for its own costs in connection with the preparation,
execution and carrying into effect of this Deed and all Taxes imposed on it
arising out of or in any way connected with this Deed or the transactions it
contemplates.     (b)   Saddleback must bear and is responsible for, and must
indemnify and keep indemnified AngloGold against, all stamp duty (together with
any related interest, penalty, fine and expense) and registration fees (if any)
payable on or in respect of or as a consequence of this Deed.

13.4   Entire Agreement       This Deed:

  (a)   expresses and incorporates the entire agreement between the Parties in
relation to its subject matter, and all the terms of that agreement; and     (b)
  supersedes and excludes any prior or collateral negotiation, understanding,
undertaking, representation, warranty, communication or agreement by or between
the Parties in relation to the subject matter or any term of the agreement
referred to in clause 13.4(a).

13.5   Severance       If any provision of this Deed is, or becomes, prohibited
or unenforceable in any jurisdiction and the rest of the Deed is not invalidated
by its removal then that provision shall be ineffective to the extent of that
jurisdiction without invalidating any other provision of this Deed or the
validity of that provision in any other jurisdiction.

13.6   Enurement       This Deed binds, in addition to the Parties, their
respective successors in title and permitted assigns.   13.7   Governing Law    
  This Deed shall be construed, and the rights and obligations of the Parties
shall be determined, in accordance with the laws of Western Australia, and the
Parties submit to the non-exclusive jurisdiction of the courts of Western
Australia and any courts competent to hear appeals from those courts.   13.8  
Remedies       The rights of a Party under this Deed are cumulative and not
exclusive of any rights provided by law.

Page 16



--------------------------------------------------------------------------------



 



13.9   Amendments       Any amendment to this Deed has no force or effect,
unless effected by a document executed by the Parties and which document is
expressed to effect an amendment to this Deed.   13.10   Third Parties      
This Deed confers rights only upon a person expressed to be a Party, and not
upon any other person.   13.11   Counterparts       This Deed may be executed in
any number of counterparts, all of which taken together are deemed to constitute
one and the same document.   13.12   Caveats

  (a)   Subject to clauses 13.12(b) and 13.12(c), Saddleback will not object to
AngloGold registering caveats against any of the Tenements to protect its
interests under this Deed, and Saddleback agrees that it will take no steps to
object to, or seek the withdrawal of, any such caveat. Saddleback will consent
to the lodgement of a caveat in respect of Tenements of which it is a registered
holder and agrees the term of such caveat is indefinite.     (b)   AngloGold
agrees that it will withdraw any such caveat:

  (i)   on request by the owners or representatives of the Boddington Gold Mine
to allow prudent management of the Tenements (including surrender for the
purposes of replacement or amalgamation or as required by applicable law)
(provided AngloGold may reinstate such caveat after such action is taken); or  
  (ii)   provided that Saddleback has complied with clauses 8.1 or 8.2(a) (as
applicable), to enable the assignment of the interest in the Boddington Gold
Mine contemplated by clauses 8.1 or 8.2(a) (as applicable) (provided that
AngloGold may reinstate such caveat after the assignment of an interest as
contemplated by clause 8.1).

  (c)   A Tenement the subject of a sublease is not capable of having a caveat
registered against it for the purposes of clause 13.12(a) unless the terms and
condition of the sublease expressly permit such registration and the registered
holder of such Tenement consents to the registration of a caveat.

13.13 Termination

  (a)   This Deed will terminate and be of no further force and effect (except
clauses 3.4, 3.5 3.6, 5 and 13) once the Royalty paid under this Deed is equal
to US$100,000,000 (one hundred million United States dollars).

Page 17



--------------------------------------------------------------------------------



 



(b)   Within 15 days of the date of termination of this Deed, AngloGold must
withdraw all caveats lodged against the Tenements.

Page 18



--------------------------------------------------------------------------------



 



EXECUTED and delivered as a Deed in Perth.

     
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by SADDLEBACK INVESTMENTS PTY LTD:
   
 
         
Secretary/Director
  Director
 
         
Print name
  Print name
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by ANGLOGOLD ASHANTI AUSTRALIA LIMITED:
   
 
         
Secretary/Director
  Director
 
         
Print name
  Print name

Page 19



--------------------------------------------------------------------------------



 



Schedule 1 -Determination of Cash Costs
The Cash Costs for a Quarter shall be the total cash costs (1) per ounce of Gold
Produced from the Royalty Area that is sold during that Quarter calculated in
accordance with The Gold Institute (2) “Proposed Revised Standard for Reporting
Production Costs” with the following exceptions:

  1.   Deductions or additions for “Stripping and deferred mine development”
will not be made.     2.   Accretion of Asset Retirement Obligations as required
under FAS 143 will not be included.     3.   Depreciation, amortisation and
depletion, all Product hedging costs and losses or gains on settlement of price
capped sales contracts will not be included.

Net revenues(3) from the by-product metals, including Copper, Silver and
Molybdenum, Produced from the Royalty Area and sold in the relevant Quarter will
be deducted from total cash costs.
Currency conversions will be done in accordance with the Relevant Policies.(5)
 

(1)   Total cash costs includes all expenditures incurred at the site (direct
mining and processing costs and site administration), in-mine drilling
expenditures that are related to production (e.g. in-fill drilling, grade
control), site specific corporate charges (e.g. insurance, computer services,
regional administration (in accordance with the Relevant Policies(5)), product
inventory charges (e.g. ore stockpile, in-circuit, concentrate and finished
goods), inventory write-downs, royalties (other than the Royalty) and production
taxes, reclamation expenses and with the exception as per paragraphs numbered 1,
2 and 3 above.   (2)   As revised by The Gold Institute Financial Executives
Committee on October 29, 1999 and approved by The Gold Institute Board of
Directors on November 3, 1999.   (3)   Net revenues will be the total value of
sales, as adjusted for final prices and quantities in the period in which
they become known, less the cost to refine, smelt, roast (as applicable), and
all associated transport, freight and by-product charges.   (4)   Newmont group
of companies means Newmont Mining Corporation and each Related Body Corporate of
Newmont Mining Corporation.   (5)   Relevant Policies means the policies of the
Newmont group of companies while the party obliged to pay the Royalty is a
member of the Newmont group of companies,(4) and where the party obliged to pay
the Royalty is a not a member of the Newmont group of companies, then the
policies of the group of which the payer is a member. In particular, currency
conversions will be done in accordance with US GAAP or such other accounting
standard adopted by Newmont Mining Corporation for external reporting purposes
or where the party obliged to pay the Royalty is a not a member of the Newmont
group of companies, then currency conversions will be done in accordance with
the policies of the group of which the payer is a member which shall be the
accounting standard adopted for that group’s external reporting purposes (if
applicable).

Page 20



--------------------------------------------------------------------------------



 



Schedule 2 Royalty Area Map
Page 1

 



--------------------------------------------------------------------------------



 



Schedule 3 Tenements
Page 1

 



--------------------------------------------------------------------------------



 



Boddington Gold Mine Royalty Deed
Saddleback Investments Pty Ltd
ACN 134 978 224
AngloGold Ashanti Australia Limited
ABN 42 008 737 424

 



--------------------------------------------------------------------------------



 



Contents

         
1. Interpretation
    1  
 
       
2. The Royalty
    5  
 
       
3. Information and Access to Records
    6  
 
       
4. Right to Audit
    7  
 
       
5. Goods and Services Tax
    7  
 
       
6. Payments
    8  
 
       
7. Default
    9  
 
       
8. Assignment and Encumbrances
    10  
 
       
9. Saddleback’s covenants
    13  
 
       
10. Waiver
    14  
 
       
11. Expert Determination
    14  
 
       
12. Notices
    15  
 
       
13. General Provisions
    15  
 
       
Schedule 1 - Determination of Cash Costs
    20  
 
       
Schedule 2 Royalty Area Map
    1  
 
       
Schedule 3 Tenements
    1  

 



--------------------------------------------------------------------------------



 



Schedule 3
DISPONEE’S DEED OF COVENANT (BBAW SUBLEASE)

 



--------------------------------------------------------------------------------



 



Disponee’s Deed of Covenant — BBAW Sublease
Saddleback Investments Pty Ltd
ACN 134 978 224
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
BHP Billiton Aluminium (Worsley) Pty Ltd
ABN 33 088 336 921

 



--------------------------------------------------------------------------------



 



DISPONEE’S DEED OF COVENANT — BBAW SUBLEASE
This Deed of Covenant is made      day of      2009
Between:
Saddleback Investments Pty Ltd ACN 134 978 224 of Level 1, 388 Hay Street,
Subiaco Western Australia (Disponee)
AngloGold Ashanti Australia Limited ABN 42 008 737 424 of Level 13, St Martin’s
Tower, 44 St Georges Terrace, Perth, Western Australia (AngloGold)
BHP Billiton Aluminium (Worsley) Pty Ltd ABN 33 088 336 921 (formerly Billiton
Aluminium (Worsley) Pty Ltd) of Gastaldo Road, Allanson, Western Australia
(Continuing Party)
RECITALS

A.   The Continuing Party and AngloGold entered into the Deed of Sublease on 28
February 2007 (Deed of Sublease) granted in respect of the Leasehold Interest
(as defined in the Deed of Sublease).

B.   Under the terms of a Sale and Purchase Agreement dated [#] between the
Disponee and AngloGold (among others) (SPA), with effect from the Completion
Date (as defined in the SPA), AngloGold has agreed to sell and the Disponee has
agreed to purchase, the entire interest of AngloGold in the BGM Project (as
defined in the SPA).

C.   Pursuant to clause 8.2(b)(i) of the Deed of Sublease, it is a precondition
to the disposition of the BGM Interest (as defined in the SPA), that the
Disponee execute and deliver to the Continuing Party a deed of covenant.

IT IS AGREED as follows:

1.   For the purposes of this Deed, words and expressions defined or given a
special meaning in the Deed of Sublease have the same meaning when used in this
Deed.

2.   The Disponee covenants with the Continuing Party to be bound by, and
observe and perform, all of the obligations on the part of AngloGold under the
Deed of Sublease with effect on and from the Completion Date (as defined in the
SPA).

3.   With effect on and from the Completion Date (as defined in the SPA), the
Continuing Party releases and discharges AngloGold from all its obligations
under the Deed of Sublease to the extent such obligations have been assumed by
the Disponee under clause 2 of this Deed.

2.



--------------------------------------------------------------------------------



 



4.   For the purposes of clause 9(b) of the Deed of Sublease, the address of the
Disponee to which any notice, consent or other instrument required or authorised
to be given under the Deed of Sublease must be sent is:

          Address:   Level 1, 388 Hay Street, Subiaco WA 6008   Fax:  
+61-8-9423-6176   Attention:   Company Secretary

5.   This Deed may be executed in any number of counterparts each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.

6.   This Deed is governed by the laws of Western Australia.

3.



--------------------------------------------------------------------------------



 



EXECUTED and delivered as a deed in Perth.

     
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by SADDLEBACK INVESTMENTS PTY LTD:
   
 
         
Signature of director
  Signature of director/secretary
 
         
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by ANGLOGOLD ASHANTI AUSTRALIA LIMITED:
   
 
         
Signature of director
  Signature of director/secretary
 
         
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by BHP BILLITON ALUMINIUM (WORSLEY) PTY LTD:
   
 
         
Signature of director
  Signature of director/secretary
 
         
Name of director
  Name of director/secretary

4.



--------------------------------------------------------------------------------



 



Schedule 4
DISPONEE’S DEED OF COVENANT (JAA SUBLEASE)

 



--------------------------------------------------------------------------------



 



Disponee’s Deed of Covenant — JAA Sublease
Saddleback Investments Pty Ltd
ACN 134 978 224
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
Japan Alumina Associates (Australia) Pty Ltd
ABN 42 008 907 524

 



--------------------------------------------------------------------------------



 



DISPONEE’S DEED OF COVENANT — JAA SUBLEASE

    This Deed of Covenant is made            day of            2009      
Between:       Saddleback Investments Pty Ltd ACN 134 978 224 of Level 1, 388
Hay Street, Subiaco, Western Australia (Disponee)       AngloGold Ashanti
Australia Limited ABN 42 008 737 424 of Level 13, St Martin’s Tower, 44 St
Georges Terrace, Perth, Western Australia (AngloGold)       Japan Alumina
Associates (Australia) Pty Ltd ABN 42 008 907 524 of Level 21, 140 St Georges
Terrace, Perth, Western Australia (Continuing Party)

RECITALS

A.   The Continuing Party and AngloGold entered into the Deed of Sublease on 28
February 2007 (Deed of Sublease) granted in respect of the Leasehold Interest
(as defined in the Deed of Sublease).   B.   Under the terms of a Sale and
Purchase Agreement dated [#] between the Disponee and AngloGold (among others)
(SPA), with effect from the Completion Date (as defined in the SPA), AngloGold
has agreed to sell and the Disponee has agreed to purchase, the entire interest
of AngloGold in the BGM Project (as defined in the SPA).   C.   Pursuant to
clause 8.2(b)(i) of the Deed of Sublease, it is a precondition to the
disposition of the BGM Interest (as defined in the SPA), that the Disponee
execute and deliver to the Continuing Party a deed of covenant.

IT IS AGREED as follows:

1.   For the purposes of this Deed, words and expressions defined or given a
special meaning in the Deed of Sublease have the same meaning when used in this
Deed.   2.   The Disponee covenants with the Continuing Party to be bound by,
and observe and perform, all of the obligations on the part of AngloGold under
the Deed of Sublease with effect on and from the Completion Date (as defined in
the SPA).   3.   With effect on and from the Completion Date (as defined in the
SPA), the Continuing Party releases and discharges AngloGold from all its
obligations under the Deed of Sublease to the extent such obligations have been
assumed by the Disponee under clause 2 of this Deed.

2.



--------------------------------------------------------------------------------



 



4.   For the purposes of clause 10.4 of the Deed of Sublease, the address of the
Disponee to which any notice, consent or other instrument required or authorised
to be given under the Deed of Sublease must be sent is:

         
 
  Address:   Level 1, 388 Hay Street, Subiaco WA 6008
 
  Fax:   +61-8-9423-6176 
 
  Attention:   Company Secretary

5.   This Deed may be executed in any number of counterparts each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.   6.   This Deed is governed by the laws of Western Australia.

3.



--------------------------------------------------------------------------------



 



EXECUTED and delivered as a deed in Perth.

     
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by SADDLEBACK INVESTMENTS PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by ANGLOGOLD ASHANTI AUSTRALIA LIMITED:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by JAPAN ALUMINA ASSOCIATES (AUSTRALIA) PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary

4.



--------------------------------------------------------------------------------



 



Schedule 5
RESALE REGISTRATION

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
RESALE REGISTRATION
          Definitions. For purposes of this schedule 5, terms shall have the
meanings assigned to them in this agreement unless otherwise defined in this
schedule 5 or defined below (such meanings being equally applicable to both the
singular and plural form of the terms defined):
          “Affiliate” shall mean, with respect to any specified Person, any
other Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, such specified
Person.
          “Business Day” shall mean any day that is not a Saturday, a Sunday or
a day on which commercial banks are required or permitted by law to be closed in
the City of New York in the State of New York.
          “Control” (including the terms “Controlled by” and “under common
Control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including, without limitation, the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.
          “Effective Period” shall mean the period from the Post Completion
Share Issuance Date until the earlier to occur of (i) the date on which the
Seller has sold all Vendor NMC Shares and (ii) the date on which all of the
Vendor NMC Shares may be sold by the Seller pursuant to Rule 144 under the
Securities Act.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.
          “Exempt Transaction” shall mean a sale by the Seller of any Vendor NMC
Shares in a transaction exempt from registration with the SEC under the
Securities Act.
          “FINRA” shall mean the Financial Industry Regulatory Authority, or any
successor entity thereof.
          “Person” shall mean any individual, corporation, partnership, joint
venture, firm, trust, unincorporated organization, government or any agency or
political subdivision thereof or other entity.
          “Post Completion Share Issuance Date” shall mean the date on which the
Vendor NMC Shares are issued to the Vendor or a Designated Affiliate pursuant to
Section 7.5 of this agreement.
          “Registered Securities” shall mean the Vendor NMC Shares. For purposes
of this schedule 5, Registered Securities shall cease to be deemed to be
Registered Securities after they

 



--------------------------------------------------------------------------------



 



have been initially sold by the Seller in a transaction registered, or in a
transaction exempt from registration, under the Securities Act.
          “Registration Expenses” shall mean all expenses in connection with or
incident to the registration of the Registered Securities hereunder, including,
without limitation, (a) all SEC and any FINRA registration and filing fees and
expenses, (b) all fees and expenses in connection with the registration or
qualification of the Registered Securities for offering and sale under the
securities or “blue sky” laws of any state or other jurisdiction of the United
States of America and, in the case of an Underwritten Offering, determination of
their eligibility for investment under the laws of such jurisdictions as the
managing underwriter or underwriters may designate, including reasonable fees
and disbursements, if any, of counsel for the underwriters in connection with
such registrations or qualifications and determination, (c) all expenses
relating to the preparation, printing, distribution and reproduction of the
registration statement required to be filed hereunder, each prospectus included
therein or prepared for distribution pursuant hereto, each amendment or
supplement to the foregoing, the expenses of preparing the Registered Securities
in a form for delivery for purchase pursuant to such registration or
qualification and the expense of printing or producing any underwriting
agreement(s) and agreement(s) among underwriters and any “blue sky” or legal
investment memoranda, any selling agreements and all other documents to be used
in connection with the offering, sale or delivery of Registered Securities,
(d) messenger, telephone and delivery expenses of NMC and out-of-pocket travel
expenses incurred by or for NMC personnel for travel undertaken for any “road
show” made in connection with the offering of securities registered thereby,
(e) fees and expenses of any transfer agent and registrar with respect to the
delivery of any Registered Securities and any escrow agent or custodian involved
in the offering, (f) fees, disbursements and expenses of counsel of NMC and
independent certified public accountants of NMC incurred in connection with the
registration, qualification and offering of the Registered Securities (including
the expenses of any opinions or “comfort” letters required by or incident to
such performance and compliance), (g) fees, expenses and disbursements of any
other persons retained by NMC, including special experts retained by NMC in
connection with such registration, (h) Securities Act liability insurance, if
NMC desires such insurance and (i) the fees and expenses incurred in connection
with the quotation or listing of Registered Securities on the New York Stock
Exchange. Notwithstanding the foregoing, the following expenses shall not be
deemed to be “Registration Expenses”: any commissions, fees, discounts and
expenses of any underwriter, broker, dealer or agent, including, without
limitation, fees, disbursements and expenses of counsel thereto in connection
with or incident to the sale of any Registered Securities.
          “Registration Statement” shall mean NMC’s automatic shelf registration
statement on Form S-3 (File No. 333-146720) filed with the SEC on October 15,
2007.
          “Sale” or “sell” for purposes of this agreement shall mean any sale,
transfer or other disposition of NMC Shares.
          “Securities Act” shall mean the United States Securities Act of 1933,
as amended, and all rules and regulations promulgated thereunder.
          “SEC” shall mean the United States Securities and Exchange Commission,
or any successor thereto.

2



--------------------------------------------------------------------------------



 



          “Seller” means the Vendor or a Designated Affiliate to be notified by
the Vendor to NMC in writing as provided in section 7.5 of this agreement.
          “Trading Day” shall mean a day on which the New York Stock Exchange is
open for trading.
          Sale by the Seller of the Vendor NMC Shares
          Shelf Registration Sale.
          (a) No later than the second Business Day following delivery of the
Post Completion Share Issuance Notice pursuant to clause 7.5(c)(i) of this
agreement, the Seller shall deliver written notice to NMC (the “Initial Sale
Notice”) specifying whether it intends to sell the Vendor NMC Shares in an
underwritten offering (an “Underwritten Offering”) or in non-underwritten sales
from time to time through brokers (“Brokerage Transactions”).
          (b) If the Seller intends in the Initial Sale Notice to sell the
Vendor NMC Shares in an Underwritten Offering, the Initial Sale Notice shall
state (i) the maximum number of Registered Securities the Seller proposes to
sell in the Underwritten Offering and (ii) the proposed terms and conditions,
including the timing, structure, method of distribution and manner of such
Underwritten Offering.
          (c) If the Seller intends in the Initial Sale Notice to sell the
Registered Securities in Brokerage Transactions, the Seller may subsequently
deliver a further written notice to NMC during the Effective Period (the
“Subsequent Sale Notice”) indicating that it wishes to sell any remaining
Registered Securities through an Underwritten Offering. The Subsequent Sale
Notice shall state (i) the maximum number of Registered Securities the Seller
proposes to sell in the Underwritten Offering and (ii) the proposed terms and
conditions, including the timing, structure, method of distribution and manner
of such Underwritten Offering. The Underwritten Offering may not be launched
prior to the fifth Business Day after the filing of NMC’s Form 10-K relating to
the fiscal year ended December 31, 2009 or such earlier date agreed in writing
by NMC.
          (d) Unless otherwise mutually agreed by the Seller and NMC, the
managing underwriter or underwriters for an Underwritten Offering shall be
selected by the Seller, in consultation with NMC, from a list of investment
banks of recognized international standing to be separately agreed between the
Vendor and NMC.
          (e) No more than one Underwritten Offering relating to the resale of
the Restricted Securities may take place during the Effective Period.
          Exempt Transaction Sale. The Seller may sell the Vendor NMC Shares at
any time during the Effective Period in an Exempt Transaction. In connection
with any Exempt Transaction, NMC shall use reasonable efforts to procure the
cooperation of NMC’s transfer agent in settling any offering or sale of the
securities (subject to receipt from the Seller’s counsel of a legal opinion
regarding the exempt nature of the transaction) including with respect to the
furnishing of unlegended share certificates and the transfer of physical stock
certificates into

3



--------------------------------------------------------------------------------



 



book-entry form) as reasonably necessary to expedite or facilitate the offer and
sale by the Seller of such in such Exempt Transaction.
          Registration Procedures. In order to facilitate the sale by the Seller
of Registered Securities in accordance with the terms of Section 2.1 of this
schedule 5, during the Effective Period:
          Due Diligence.
          (f) In connection with an Underwritten Offering, from the date on
which the managing underwriter or underwriters are appointed NMC shall make
reasonably available for inspection by the managing underwriter or underwriters
and any attorney, accountant or other agent retained by such underwriter or
underwriters (i) the financial and other records, pertinent corporate documents
and material properties of NMC and (ii) cause NMC’s officers, directors and
employees to supply all relevant information in the case of both (i) and
(ii) reasonably requested by such underwriter or underwriters, attorney,
accountant or agent in connection with such Underwritten Offering. NMC’s
obligation to make such information available shall be subject to obtaining
confidentiality agreements from each such person, in form and substance
reasonably satisfactory to NMC, including but not limited to an agreement not to
disclose such information to the Seller or its Affiliates.
          (g) In connection with an Underwritten Offering, NMC shall furnish or
arrange to be furnished on the dates reasonably requested by the managing
underwriter or underwriters (i) signed opinions and “10b-5” disclosure letters,
dated such dates, of the independent legal counsel representing NMC for the
purpose of such registration, addressed to the Seller and the underwriters as to
such matters as would be customary in such a transaction; (ii) customary
documents dated such dates delivered by officers of NMC and customary
certificates dated such dates from the officers of NMC; and (iii) “comfort”
letters dated such dates from the independent certified public accountants of
NMC addressed to the underwriters as would be customary in such a transaction.
          (h) If the Seller elects in the Initial Sale Notice to sell the
Registered Securities in Brokerage Transactions, NMC shall (i) furnish to the
Seller on the Post Completion Share Issuance Date a certificate from the Chief
Financial Officer or Executive Vice President — Strategic Development of NMC
dated such date to the effect that as of such date the Registration Statement
and the prospectus (as supplemented by the prospectus supplement filed pursuant
to section 3.2(a) below) do not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of the prospectus, as supplemented by
the prospectus supplement to be filed pursuant to section 3.2(a) below, in the
light of the circumstances under which they were made) not misleading; and
(ii) use commercially reasonable efforts to furnish to the broker or brokers
participating in such Brokerage Transactions such further documents in form and
substance as they shall reasonably require to effect such Brokerage Transactions
having regard to customary market practice at such time as ascertained from at
least three internationally recognized brokers including, if so required, a
“10b-5” disclosure letter, dated such date, of NMC’s independent legal counsel
(or in-house counsel if acceptable to such brokers) and a “comfort letter”,
dated such date, from the independent certified public accountants of NMC.

4



--------------------------------------------------------------------------------



 



          Filings, Effectiveness and Ongoing Reporting.
          (i) NMC shall file with the SEC, on the Post Completion Share Issuance
Date, a prospectus supplement to the Registration Statement relating to the
method of sale of the Registered Securities specified in the Initial Sale Notice
in form and substance reasonably satisfactory to the Seller and, if applicable,
the managing underwriter or underwriters of an Underwritten Offering. If the
Seller elects in a Subsequent Sale Notice to conduct an Underwritten Offering of
any remaining Registered Securities, NMC shall use its reasonable best efforts
to file such amendments to such prospectus supplement on the dates that the
managing underwriter or underwriters may require, in each case in form and
substance reasonably satisfactory to the Seller and the managing underwriter or
underwriters.
          (j) At least five Business Days or such shorter period as the Seller
and NMC may mutually agree before filing a prospectus supplement relating to the
Registered Securities or any amendments or supplements thereto or to the
Registration Statement (for the purposes of this subsection, amendments shall
not be deemed to include any filing that NMC is required to make pursuant to the
Exchange Act), NMC shall furnish to the Seller and the managing underwriter or
underwriters of an Underwritten Offering draft copies of all documents proposed
to be filed, which documents will be subject to their reasonable review and
comment.
          (k) Except during any Blackout Period specified under Section 3.4 of
this schedule 5, NMC shall (i) use reasonable best efforts to keep the
Registration Statement effective and current; (ii) prepare and file with the SEC
such amendments and supplements to the Registration Statement and the prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and current; (iii) cause any prospectus (and any amendments
or supplements thereto) to be filed pursuant to Rules 424 and 430B under the
Securities Act and/or any successor rules that may be adopted by the SEC, as
such rules may be amended from time to time; and (iv) use reasonable best
efforts to comply with the provisions of the Securities Act with respect to the
sale of all Registered Securities covered by such Registration Statement.
          (l) Promptly following its actual knowledge thereof, NMC shall provide
written or electronic notice to the Seller:
          (i) when the prospectus or any amendment or supplement thereto or to
the Registration Statement has been filed with the SEC, and, with respect to
such Registration Statement or any amendment thereto, when the same has become
effective;
          (ii) of any request by the SEC for amendments or supplements to the
Registration Statement or any prospectus included therein or for additional
information;
          (iii) of the issuance by the SEC or any state securities authority of
any stop order or other action suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose;
          (iv) of the receipt by NMC of any notification with respect to the
suspension of the qualification of the Registered Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose; and

5



--------------------------------------------------------------------------------



 



          (v) of the happening of any event which makes any statement in the
Registration Statement or any post-effective amendment thereto, any prospectus
included therein, or any amendment or supplement thereto or any document
incorporated therein by reference untrue in any material respect or which
requires the making of any changes in the Registration Statement or
post-effective amendment thereto or prospectus or amendment or supplement
thereto so that they will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus, in the light of the
circumstances under which they were made) not misleading (which notice shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made).
          Immediately upon the receipt of notice of the occurrence of an event
described in clauses (ii) through (v) above, the Seller shall suspend use of the
Registration Statement and prospectus. Without further request from the Seller,
NMC shall use reasonable best efforts to prepare and file with the SEC such
amendments or supplements to the Registration Statement or prospectus used in
connection therewith as may be necessary to cause the Registration Statement to
become effective as promptly as reasonably practicable and to cause the
Registration Statement and prospectus not to contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein (in the case of any prospectus, in
the light of the circumstances under which they were made) not misleading and to
furnish to the Seller a reasonable number of copies of such supplements or
amendments, in each case as promptly as reasonably practicable. If NMC notifies
the Seller to suspend the use of the prospectus until the requisite changes to
the prospectus have been made, then the Seller shall forthwith suspend use of
such prospectus and use reasonable best efforts to return to NMC as promptly as
reasonably practicable all copies of such prospectus other than permanent file
copies then in the Seller’s possession.
          (m) If at any time NMC is no longer eligible to use an automatic shelf
registration statement, NMC shall file a new shelf registration statement
relating to the sale by the Seller of Registered Securities in a form reasonably
satisfactory to the Seller and any managing underwriters participating in an
Underwritten Offering and will use its reasonable best efforts to cause such
registration statement to be declared effective as promptly as practicable.
References herein to “Registration Statement” shall include such new shelf
registration statement.
          (n) In connection with an Underwritten Offering, NMC shall use
reasonable best efforts to register or qualify the Registered Securities for
offer and sale under such securities or “blue sky” laws of such jurisdictions
within the United States as the Seller shall reasonably request in writing, and
to take any other action which may be reasonably necessary to enable the Seller
to consummate the sale of Registered Securities in such jurisdictions provided,
however, that NMC shall not be required in connection therewith or as a
condition thereto to qualify to do business, subject itself to taxation in or to
file a general consent to service of process in any jurisdiction wherein it
would not but for the requirements of this paragraph (f) be obligated to do so
or to make any changes to its Certificate of Incorporation or By-Laws or enter
into any undertakings with respect to its corporate affairs other than
undertakings customarily given in connection with qualifications of securities
for sale which do not restrict the conduct of its

6



--------------------------------------------------------------------------------



 



business; and provided, further, that NMC shall not be required to qualify
Registered Securities in any jurisdiction in which the securities regulatory
authority requires that NMC submit any Registered Securities to the terms,
provisions and restrictions of any escrow, lockup or similar agreement(s) for
consent to sell Registered Securities in such jurisdiction unless NMC agrees to
do so.
          (o) During the Effective Period, NMC shall use reasonable best efforts
to prevent the issuance or obtain the withdrawal of (i) any order suspending the
effectiveness of such Registration Statement or any post-effective amendment
thereto, or (ii) any suspension of the qualification of the Registered
Securities for sale in any jurisdiction in which the Registered Securities have
been registered or qualified for sale pursuant to subsection 3.2(f) of this
schedule 5, except, in the case of (ii) hereof, if such suspension is due to
events specified in subsection 3.2(f) of this schedule 5.
          (p) The Vendor agrees that neither it nor any Seller will make any
offer relating to the Registered Securities that would constitute an Issuer Free
Writing Prospectus (as defined in Rule 433 under the Securities Act), and will
not distribute any written materials (other than the Registration Statement, the
prospectus supplement and the Issuer Free Writing Prospectuses relating to the
Registered Securities) in connection with the offer and sale of the Registered
Securities, in each case without prior written consent of NMC and, in connection
with the Underwritten Offering, the underwriters, in each case not to be
unreasonably withheld. Any such Free Writing Prospectus consented to by NMC and
the underwriters will be treated by NMC as an Issuer Free Writing Prospectus,
including in respect of timely filing with the SEC, legending and record
keeping.
          Additional Undertakings.
          (q) In connection with an Underwritten Offering, NMC and the Seller
shall enter into an underwriting agreement with the selected underwriters in
usual and customary form.
          (r) NMC shall use reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders an earnings statement, as soon as reasonably practicable but in no event
later than 40 days after the end of the period of twelve months (or 75 days
after the end of any period of twelve months if such period is a fiscal year)
commencing on the first day of any fiscal quarter next succeeding each sale by
the Vendor of Registered Securities, complying with the provisions of Section
11(a) of the Securities Act (which may be prepared in accordance with Rule 158
under the Securities Act).
          (s) NMC shall cause all Registered Securities to be listed, subject to
issuance, on the New York Stock Exchange on or prior to the Post Completion
Payment Share Issuance Date.
          (t) In connection with an Underwritten Offering, NMC shall make
appropriate officers of NMC available for meetings with prospective purchasers
of Registered Securities for a reasonable period not to exceed three Business
Days and prepare and present to such potential investors customary “road show”
material in each case as are customary in

7



--------------------------------------------------------------------------------



 



transactions of such kind and reasonably necessary in connection therewith in
order to expedite or facilitate the sale of the Registered Securities. The
nature, timing and location of such meetings shall be determined after taking
into account the availability and other commitments of such officers and the
good faith judgment of the managing underwriter or underwriters regarding what
is reasonably necessary to expedite or facilitate the sale of the Registered
Securities.
          (u) NMC shall use reasonable best efforts to procure the prompt
cooperation of NMC’s transfer agent in settling any offering or sale of
Registered Securities, including with respect to the timely furnishing of
unlegended share certificates in such denominations as the Seller may reasonably
request and the transfer of physical stock certificates into book-entry form, as
reasonably necessary to expedite or facilitate such offering or sale of
Registered Securities, subject to receipt from the Seller’s counsel of a legal
opinion if reasonably requested by the transfer agent.
          (v) In the event of an Underwritten Offering, as promptly as
reasonably practicable, NMC shall include in a prospectus supplement or
post-effective amendment to the Registration Statement such information as the
managing underwriter or underwriters reasonably agree should be included therein
and to which NMC does not reasonably object including, without limitation, with
respect to the Registered Securities being sold by the Seller to such
underwriter or underwriters, the purchase price being paid therefor by such
underwriter or underwriters and any other terms of such Underwritten Offering,
and make all required filings of such prospectus supplement or post-effective
amendment as promptly as reasonably practicable following receipt by NMC of such
information to be included in such prospectus supplement or post-effective
amendment.
          (w) In the event of an Underwritten Offering, NMC shall use reasonable
best efforts to cooperate with the Seller and each underwriter participating in
the offer and their respective counsel in connection with any filings required
to be made with FINRA.
          (x) Upon the happening of any event described in clause 3.2(d)(v) of
this schedule 5, NMC shall, subject to any Blackout Periods pursuant to
Section 3.4 of this schedule 5, use reasonable best efforts to prepare and file
with the SEC such amendments or supplements to such Registration Statement or
prospectus used in connection therewith as may be necessary to cause such
Registration Statement to become effective as promptly as reasonably practicable
and to cause such Registration Statement and prospectus not to contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus, in the light of the circumstances under which they were made)
not misleading and to furnish to the Seller a reasonable number of copies of
such supplements or amendments, in each case as promptly as reasonably
practicable.
          It shall be a condition precedent to the obligation of NMC to take any
action pursuant to this schedule 5 in respect of the Registered Securities that
the Seller shall furnish to NMC such information regarding the NMC Shares held
by the Seller and the intended method of sale of Registered Securities as NMC
shall reasonably request and as shall be required in connection with the action
taken by NMC. The Seller shall promptly give notice to NMC of any inaccuracy or
change in information previously furnished by the Seller to NMC or the happening

8



--------------------------------------------------------------------------------



 



of any event, which to the knowledge of the Seller makes any statement in a
Registration Statement or any related prospectus (including the prospectus
relating to the Registered Securities) or any amendment or supplement thereto
untrue in any material respect or which requires the making of changes in such
Registration Statement or any related prospectus or any amendment or supplement
thereto so that they will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus, in the light of the
circumstances under which they were made) not misleading; and the Seller shall
promptly furnish to NMC any additional information required to correct and
update any previously furnished information or required so that such
Registration Statement or any related prospectus or any amendment or supplement
thereto will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, in the light of the
circumstances under which they were made) not misleading.
          Blackout Periods.
          Subject to clause 7.5 of this agreement, NMC shall be entitled to
postpone, delay or suspend the filing of the prospectus supplement relating to
the Registered Securities, or any sale of Registered Securities pursuant to the
Registration Statement or defer compliance with its obligations under this
schedule 5 to keep the Registration Statement effective and current for a
reasonable period of time, not to exceed 60 calendar days in the case of clauses
(i) and (ii) below, or 30 calendar days in the case of clause (iii) below
(unless the information relates to an event described in clause (i) or (ii) of
this subsection 3.4, in which case a 60 calendar day limitation shall apply)
(each, a “Blackout Period”), if NMC shall determine that any such sale of
Registered Securities or compliance with its obligation to keep a Registration
Statement effective and current would (i) in the good faith judgment of the
Chief Financial Officer of NMC, impede, delay or otherwise interfere with any
pending or contemplated financing, acquisition, asset disposal (other than in
the ordinary course of business), corporate reorganization or other similar
transaction involving NMC, (ii) based upon advice from NMC’s financial advisor,
adversely affect any pending or contemplated offering or sale of any class of
securities by NMC, or (iii) in the good faith judgment of the Chief Financial
Officer of NMC require disclosure of material nonpublic information which, if
disclosed at such time, would reasonably be expected to have an adverse impact
upon the interests of NMC or its shareholders; provided, however, that, in the
case of a Blackout Period pursuant to clause (i) or (ii) above, the Blackout
Period shall earlier terminate upon the completion or abandonment of the
relevant securities offering or sale, financing, acquisition, corporate
reorganization or other similar transaction; and provided, further, that in the
case of a Blackout Period pursuant to clause (iii) above, the Blackout Period
shall earlier terminate upon public disclosure by NMC and provided, further,
that in the case of a Blackout Period pursuant to clause (i), (ii) or
(iii) above, NMC shall furnish to the Seller a certificate of an executive
officer of NMC to the effect that an event permitting a Blackout Period has
occurred. Notwithstanding anything herein to the contrary, NMC shall not
exercise its rights pursuant to this Section 3.4 more than three times during
the Effective Period and in no event shall the aggregate number of calendar days
subject to Blackout Periods and the number of calendar days on which use of a
prospectus has been suspended pursuant to Section 3.2(d)(v) of this schedule 5
exceed 90 calendar days during the Effective Period. Upon notice by NMC to the
Seller of any such determination, the Seller covenants that it shall keep the
fact of any such notice strictly confidential and promptly halt any offer, sale,
trading or transfer by it or any of its

9



--------------------------------------------------------------------------------



 



Affiliates of any Registered Securities for the duration of the Blackout Period
set forth in such notice (or until such Blackout Period shall be earlier
terminated in writing by NMC) and promptly halt any use, publication,
dissemination or distribution of the Registration Statement, each prospectus
included therein, and any amendment or supplement thereto by it and any of its
affiliates, in each case for the duration of the Blackout Period set forth in
such notice (or until such Blackout Period shall be earlier terminated in
writing by NMC). After the expiration of any Blackout Period (or its earlier
termination by NMC) and without further request from the Seller, NMC shall use
reasonable best efforts to prepare and file with the SEC such amendments or
supplements to the Registration Statement or prospectus used in connection
therewith as may be necessary to cause the Registration Statement to become
effective as promptly as reasonably practicable and to cause the Registration
Statement and prospectus not to contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any prospectus, in the light of the
circumstances under which they were made) not misleading and to furnish to the
Seller a reasonable number of copies of such supplements or amendments, in each
case as promptly as reasonably practicable.
          Expenses.
          (y) The Seller shall pay all Registration Expenses, including any
commissions, fees, discounts and expenses of any underwriter, broker, dealer or
agent, including, without limitation, fees, disbursements and expenses of
counsel thereto in connection with or incident to the sale of any Registered
Securities. Notwithstanding the foregoing, NMC shall pay: (i) all SEC and FINRA
registration and filing fees and expenses, (ii) all fees and expenses in
connection with the registration or qualification of the Registered Securities
for offering and sale under the securities or “blue sky” laws of any state or
other jurisdiction of the United States of America, (iii) fees and expenses of
any transfer agent and registrar with respect to the delivery of any Registered
Securities, (iv) fees, disbursements and expenses of counsel of NMC and
independent certified public accountants of NMC incurred in connection with the
registration and qualification of the Registered Securities (including the
expenses of any opinions or “comfort letters” required by or incident to such
performance and compliance), (v) fees, expenses and disbursements of any other
persons retained by NMC, including special experts retained by NMC in connection
with such registration, (vi) fees and expenses of any transfer agent and
registrar with respect to the delivery of any Registered Security and any escrow
agent or custodian involved in the offering, (vii) Securities Act liability
insurance, if NMC desires such insurance, and (viii) the fees and expenses
incurred in connection with the quotation or listing of Registered Securities on
the New York Stock Exchange.
          (z) Notwithstanding the foregoing, NMC shall not be responsible for
payment of fees, disbursements and expenses of counsel of NMC and independent
certified public accountants of NMC incurred in connection with the delivery of
any opinions or “comfort letters” of its independent certified public
accountants to be furnished in connection with an Underwritten Offering (in
which case such costs and expenses shall be paid by the Seller) if such opinions
or “comfort letters” have previously been delivered in connection with Brokerage
Transactions, or vice versa.
          Indemnification and Contribution.

10



--------------------------------------------------------------------------------



 



          (aa) NMC hereby agrees to indemnify and hold harmless the Seller, the
Seller’s directors and officers, and each person, if any, who controls the
Seller within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based on any
untrue or alleged untrue statement of any material fact contained in the
Registration Statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto filed by NMC pursuant to the
Securities Act, or any document incorporated by reference therein, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and NMC will, and hereby agrees to, reimburse each of
the Seller, the Seller’s directors and officers, and each such controlling
person for any legal or other out-of-pocket expenses reasonably incurred by them
(but not in excess of expenses incurred in respect of one counsel for all of
them unless there is an actual conflict of interest between any indemnified
parties, which indemnified parties may be represented by separate counsel) in
connection with investigating or defending any such claim, proceeding or action;
provided, however, that the indemnity agreement contained in this Section 5
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the written consent
of NMC (which consent shall not be unreasonably withheld or delayed); provided,
further, that NMC shall not be liable to the Seller, the Seller’s directors and
officers, or any controlling person in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus or
amendments or supplements thereto, in reliance upon and in conformity with
written information furnished expressly for use therein by any of the Seller,
the Seller’s directors and officers, or controlling person of the Seller or by
the Seller’s failure to furnish NMC, upon request, with the information with
respect to the Seller’s intended method of distribution, that is the subject of
the untrue statement or omission. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any of the
Seller, the Seller’s directors and officers, or controlling person, and shall
survive the transfer of such securities by the Seller.
          (bb) The Seller hereby agrees to indemnify and hold harmless NMC, each
of its directors and officers, each person, if any, who controls NMC within the
meaning of the Securities Act, and each agent and any underwriter (within the
meaning of the Securities Act) against any losses, claims, damages or
liabilities, joint or several, to which NMC or any such director, officer,
controlling person, agent or underwriter may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, preliminary or final prospectus, or amendments or supplements
thereto, in reliance upon and in conformity with written information furnished
to NMC by or on behalf of

11



--------------------------------------------------------------------------------



 



the Seller expressly for use therein; and the Seller will, and hereby agrees to,
reimburse any legal or other out-of-pocket expenses reasonably incurred by NMC
or any such director, officer, controlling person, agent or underwriter (but not
in excess of expenses incurred in respect of one counsel for all of them unless
there is an actual conflict of interest between any indemnified parties, which
indemnified parties may be represented by separate counsel) in connection with
investigating or defending any such claim, proceeding or action; provided,
however, the Seller shall not be liable for any indemnity claims hereunder in
excess of the amount of net proceeds received by the Seller from the sale of
Registered Securities pursuant to the Shelf Registration Statement; provided,
further, that the indemnity agreement contained in this Section 5(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the written consent of the
Seller (which consent shall not be unreasonably withheld or delayed).
          (cc) If the indemnification provided for in this Section 5 from the
indemnifying party is limited or prohibited by law in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
          (dd) Any Person entitled to indemnification hereunder (the
“Indemnified Party”) agrees to give prompt written notice to the indemnifying
party (the “Indemnifying Party”) after the receipt by the Indemnified Party of
any written notice of the commencement of any action, suit, proceeding or
investigation or threat thereof made in writing for which the Indemnified Party
intends to claim indemnification or contribution pursuant to this schedule 5;
provided, that the failure so to notify the Indemnified Party shall not relieve
the Indemnifying Party of any liability that it may have to the Indemnifying
Party hereunder unless such failure is materially prejudicial to the
Indemnifying Party. If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall be entitled
to participate in and, to the extent it may wish, to assume the defense of such
action at its own

12



--------------------------------------------------------------------------------



 



expense, with counsel chosen by it and reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action, or (iii) the named parties to any
such action (including any impleaded parties) have been advised by such counsel
that either (A) representation of such Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate under applicable standards of
professional conduct or (B) there are one or more legal defenses available to it
which are substantially different from or additional to those available to the
Indemnifying Party. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld.
          (ee) The agreements contained in this Section 5 shall survive the
transfer of the Registered Securities by the Seller and sale of all the
Registered Securities pursuant to the Registration Statement and shall remain in
full force and effect, regardless of any investigation made by or on behalf of
the Seller or such director, officer or participating or controlling Person.
          Legends. (ff) Stop transfer restrictions will be given to NMC’s
transfer agent(s) with respect to the Vendor NMC Shares and there will be placed
on the Vendor NMC Shares, and on any certificate or instrument delivered in
substitution therefor, a legend stating in substance:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (A) IN A TRANSACTION REGISTERED PURSUANT
TO THE U.S. SECURITIES ACT OF 1933, OR (B) PURSUANT TO AN EXEMPTION FROM SUCH
REGISTRATION.”
          (gg) NMC hereby agrees that it will use reasonable best efforts to
cause stop transfer restrictions to be removed as soon as practicable upon
expiration of the Effective Period or with respect to any the Vendor NMC Shares
that are sold (A) in accordance with the terms of this Agreement, and
(B) otherwise (i) pursuant to an effective registration statement under the
Securities Act, (ii) pursuant to Rule 144 under the Securities Act, (iii) in
accordance with the requirements of Rule 903 or 904 of Regulation S under the
Securities Act, or (iv) pursuant to another exemption from the registration
requirements of the Securities Act; provided, however, that in the case of any
sale, the request for transfer is accompanied by a written statement signed by
the Seller confirming compliance with the terms of this Agreement and, in
addition, in the case of any sale pursuant to clause (ii), (iii) or (iv) above,
the request for transfer is accompanied by a written statement signed by the
Seller confirming compliance with the requirements of the relevant exemption
from registration; and provided, further, that in the case of any sale pursuant
to clause (iv) above, other than any sale by the Seller to one or more of its
direct or indirect wholly-owned subsidiaries, or among such subsidiaries, or by
any such subsidiary to the Seller, NMC (and the transfer agent if reasonably
requested) shall have received a written opinion of counsel reasonably
satisfactory to NMC.

13



--------------------------------------------------------------------------------



 



          (hh) Public Information. For so long as the Seller holds any
Registered Securities, NMC shall timely file with the SEC all Exchange Act
reports required in order to enable the Seller to resell the Registered
Securities pursuant to the exemption provided by Rule 144.
          Notice of Completion of Sale of Vendor NMC Shares. No later than five
Business Days following the completion of the sale of all of the Vendor NMC
Shares the Seller shall give notice thereof to NMC in accordance with section 19
of this agreement.
          Seller’s Compliance With SEC Rules and Regulations. Seller shall use
reasonable best efforts to comply with all applicable rules and regulations of
the SEC.
          Further Assurances. Each of NMC and the Seller shall execute and
deliver such additional instruments and other documents and shall take such
further actions as may be reasonably necessary or appropriate to effectuate,
carry out and comply with all of its obligations under this Agreement. Without
limiting the generality of the foregoing, neither party hereto shall enter into
any agreement or arrangement (or alter, amend or terminate any existing
agreement or arrangement) if such action would impair the ability of the other
party to effectuate, carry out or comply with all the terms of this schedule 5.
          2. Remedies. In the event of a breach by NMC or the Seller of any of
their respective obligations under this schedule 5, each of NMC or the Seller,
as the case may be, in addition to being entitled to exercise all rights granted
by law, including recovery of damages will be entitled to specific performance
of its rights under this schedule 5. NMC and the Seller agree that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of any of the provisions of this schedule 5 and hereby further
agree that, in the event of any action for specific performance in respect of
such breach, it shall waive the defense that a remedy at law would be adequate.
          3. No Piggyback on Underwritten Offering. Neither NMC nor any of its
security holders shall have the right to include any securities of NMC in an
Underwritten Offering.
          4. Severability. The remedies provided herein are cumulative and not
exclusive to any remedies provided by law. If any term, provision, covenant or
restriction of this schedule 5 is held by a court of competent jurisdiction to
be invalid, illegal, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.
          5. Transferability of Registration Rights. The registration rights
provided herein may not be transferred or assigned by the Vendor to a third
party except to a Designated

14



--------------------------------------------------------------------------------



 



Affiliate, provided that, (a) within five business days of such assignment, NMC
is furnished with written notice of the name and address of such Designated
Affiliate and the securities with respect to which the registration rights are
being assigned and (b) such assignee agrees in writing to be bound by and
subject to the terms, conditions and obligations set forth in this agreement.
          6. Survival. The provisions of this schedule 5 shall terminate at the
end of the Effective Period. Notwithstanding the foregoing, (i) Section 7 and
the indemnification and contribution provisions of section 5 of this schedule
shall survive such termination, and (ii) such termination shall not relieve any
party to the agreement from liability arising from a breach of representation,
warranty, covenant or agreement in this schedule 5 occurring prior to such
termination.
          7. Governing Law. This schedule 5 will be governed and construed in
accordance with the internal laws of the state of New York, without regard to
any applicable conflict of laws principles. Each party to this schedule 5
irrevocably submits to the jurisdiction of, and venue in, the district court of
the United States for the Southern District of New York or the courts of the
state of New York in the borough of Manhattan and waives any objection based on
forum non conveniens. Each party hereto hereby acknowledges and agrees that any
controversy which may arise under this schedule 5 is likely to involve
complicated and difficult issues, and therefore each such party hereto hereby
irrevocably and unconditionally waives any right such party hereto may have to a
trial by jury in respect of any litigation directly or indirectly arising out of
or relating to this schedule 5, or the breach, termination or validity of this
schedule 5, or the transactions contemplated by this schedule 5.

15



--------------------------------------------------------------------------------



 



Schedule 6
DISPONEE’S DEED OF COVENANT (RESTATED BODDINGTON GOLD MINE
CROSS OPERATION AGREEMENT)

 



--------------------------------------------------------------------------------



 



Disponee’s Deed of Covenant (Restated
Boddington Gold Mine Cross Operation
Agreement)
Saddleback Investments Pty Ltd
ACN 134 978 224
Newmont Boddington Pty Ltd
ABN 32 062 936 547
BGM Management Company Pty Ltd
ABN 45 101 199 731
BHP Billiton Aluminium (RAA) Pty Ltd
ABN 54 095 831 119
BHP Billiton Aluminium (Worsley) Pty Ltd
ABN 33 088 336 921
Japan Alumina Associates (Australia) Pty Ltd
ABN 42 008 907 524
Sojitz Alumina Pty Ltd
ABN 59 009 309 344
BHP Billiton Worsley Alumina Pty Ltd
ABN 58 008 905 155

 



--------------------------------------------------------------------------------



 



DISPONEE’S DEED OF COVENANT
(RESTATED BODDINGTON GOLD MINE CROSS OPERATION AGREEMENT)

    This Deed of Covenant is made this            day            of 2009      
Between:       Saddleback Investments Pty Ltd ACN 134 978 224 of Level 1, 388
Hay Street, Subiaco, Western Australia (Disponee)       Newmont Boddington Pty
Ltd ABN 32 062 936 547 of Level 1, 388 Hay Street, Subiaco, Western Australia  
    BGM Management Company Pty Ltd ABN 45 101 199 731 of Level 1, 388 Hay
Street, Subiaco, Western Australia       BHP Billiton Aluminium (RAA) Pty Ltd
ABN 54 095 831 119 of Gastaldo Road, Allanson, Western Australia       BHP
Billiton Aluminium (Worsley) Pty Ltd ABN 33 088 336 921 of Gastaldo Road,
Allanson, Western Australia       Japan Alumina Associates (Australia) Pty Ltd
(formerly Kobe Alumina Associates (Australia) Pty Ltd) ABN 42 008 907 524 of
Level 21, 140 St Georges Terrace, Perth, Western Australia       Sojitz Alumina
Pty Ltd (formerly Nissho Iwai Alumina Pty Ltd) ABN 59 009 309 344 of Level 9,
172 — 176 St Georges Terrace, Perth, Western Australia       BHP Billiton
Worsley Alumina Pty Ltd ABN 58 008 905 155 of Gastaldo Road, Allanson, Western
Australia       (collectively, the Continuing Parties)

RECITALS

A.   By a joint venture agreement dated 7 February 1980 (the Worsley Joint
Venture Agreement), Reynolds Australia Alumina, Ltd, The Shell Company of
Australia Limited, Dampier Mining Company Limited and Kobe Alumina Associates
(Australia) Pty Limited associated themselves in a joint venture for the purpose
of the exercise and development of the Worsley Agreement Rights as defined, and
by the means prescribed, in the Worsley Joint Venture Agreement.   B.   By a
joint venture agreement dated 31 March 1987 (the Original BGM Joint Venturers
Agreement), the parties referred to in Recital A established a joint venture for
the purposes of the development of the BGM Project.   C.   By a cross-operation
agreement dated 31 May 1988 (the Original Cross Operation Agreement), the then
current parties to the Worsley Joint Venture Agreement and the Original BGM
Joint Venturers Agreement made provision for the regulation of certain

2.



--------------------------------------------------------------------------------



 



    aspects of the relationship between the Worsley Joint Venturers and the BGM
Joint Venturers.   D.   Due to certain agreed changes to the management
arrangements for the BGM Joint Venture and the Worsley Joint Venture, the
Original Cross Operation Agreement was replaced and restated pursuant to an
agreement dated 30 September 2002 and entitled ‘Restated Boddington Gold Mine
Cross Operation Agreement’ between the Worsley Joint Venturers, the Boddington
Joint Venturers, the Worsley Manager and the BGM Manager (the Restated Cross
Operation Agreement).   E.   AngloGold Ashanti Australia Limited proposes to
dispose of the whole of its Joint Venture Interest to the Disponee pursuant to
Clause 10.1 of the Restated Cross Operation Agreement, and it is a precondition
to such disposition that the Disponee execute and deliver to the Continuing
Parties a Deed of Covenant in, or substantially in, the form of this Deed.

IT IS AGREED as follows:

1.   For the purposes of this Deed, words and expressions defined or given a
special meaning in the Restated Cross Operation Agreement have the same meaning
when used in this Deed.   2.   The Disponee hereby covenants with each of the
Continuing Parties to be bound by, and observe and perform, all the obligations
on the part of a BGM Joint Venturer whether generally or specifically in that
capacity contained in the Restated Cross Operation Agreement.   3.   For the
purposes of Clause 18 of the Restated Cross Operation Agreement, the address of
the Disponee to which any notice, consent or other instrument required or
authorised to be given under the Restated Cross Operation Agreement must be sent
is:

         
 
  Address:   Level 1, 388 Hay Street, Subiaco WA 6008
 
  Fax:   +61-8-9423-6176 
 
  Attention:   Company Secretary

4.   This Deed may be executed in any number of counterparts each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.   5.   This Deed is governed by the laws of Western Australia.

3.



--------------------------------------------------------------------------------



 



EXECUTED and delivered as a deed in Perth.

     
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by SADDLEBACK INVESTMENTS PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by NEWMONT BODDINGTON PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by BGM MANAGEMENT COMPANY PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary

4.



--------------------------------------------------------------------------------



 



     
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by BHP BILLITON ALUMINIUM (RAA)PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordancewith section 127
of the CorporationsAct 2001
by BHP BILLITON ALUMINIUM (WORSLEY)
PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by JAPAN ALUMINA ASSOCIATES (AUSTRALIA) PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary

5.



--------------------------------------------------------------------------------



 



     
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by SOJITZ ALUMINA PTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by BHP BILLITON WORSLEY ALUMINAPTY LTD:
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary

6.



--------------------------------------------------------------------------------



 



Schedule 7
DEED OF RELEASE (AGAA BODDINGTON GOLD MINE DEED OF CROSS CHARGE)

 



--------------------------------------------------------------------------------



 



(ALLENS ARTHUR ROBINSON LOGO) [d66043ad6604301.gif]
Deed of Release
(AGAA Boddington Gold Mine Deed
of Cross Charge)
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
Newmont Boddington Pty Ltd
ABN 32 062 936 547
BGM Management Company Pty Ltd
ABN 45 101 199 731
Allens Arthur Robinson
Level 37
QV.1 Building
250 St Georges Terrace
Perth WA 6000
Tel +61 8 9488 3700
Fax +61 8 9488 3701
www.aar.com.au
© Copyright Allens Arthur Robinson, Australia 2009

 



--------------------------------------------------------------------------------



 



Deed of Release
Table of Contents

         
1. INTERPRETATION
    2  
2. RELEASE BY RELEASORS
    3  
3. COUNTERPARTS
    4  
4. GOVERNING LAW
    4  
5. GIVING EFFECT TO THIS DOCUMENT
    4  
6. OPERATION OF THIS DOCUMENT
    4  
7. Costs and Stamp Duty
    4  

 



--------------------------------------------------------------------------------



 



Deed of Release
Date
Parties

  1.   AngloGold Ashanti Australia Limited (ABN 42 008 737 424) of Level 13 St
Martin’s Tower, 44 St Georges Terrace, Perth, Western Australia, 6000 (AGAA)    
2.   Newmont Boddington Pty Ltd (ABN 32 062 936 547) of Level 1, 388 Hay Street,
Subiaco, Western Australia, 6008 (Newmont)     3.   BGM Management Company Pty
Ltd (ABN 45 101 199 731) of Level 1, 388 Hay Street, Subiaco, Western Australia,
6008 (Manager)

Recitals

  A   Under the Deed of Cross Charge, AGAA charges certain property in
accordance with the terms of the Joint Venture Agreement.     B   Under the
terms of a Sale and Purchase Agreement (SPA) dated [*] between Saddleback
Investments Pty Ltd (ACN 134 978 224) and AGAA (among others), with effect from
the Completion Date, AGAA has sold and Saddleback Investments Pty Ltd has
purchased, the entire BGM Interest of AGAA.     C   In accordance with clause
15(a) of the Deed of Cross Charge, the Releasors have agreed to release AGAA
from the Deed of Cross Charge on the terms and conditions set out in this
document.

It is agreed as follows.
1. Definitions and Interpretation

1.1   Definitions       In this document unless the context requires otherwise,
the following definitions apply.       BGM Interest has the meaning given in the
Joint Venture Agreement.       Completion Date means [*].       Claim means, in
relation to a party, a demand, claim, action or proceeding made or brought by or
against the party, however arising and whether present, unascertained,
immediate, future or contingent.       Deed of Cross Charge means the Boddington
Gold Mine Deed of Cross Charge dated 29 May 1987 the current parties to which
are AGAA and the Releasors.       Joint Venture Agreement means the Further
Restated BGM Joint Venturers Agreement dated 17 November 2006 between AGAA and
the Releasors.

Page 2



--------------------------------------------------------------------------------



 



Deed of Release

    Liabilities means debts, obligations, liabilities, losses, expenses, costs
and damages of any kind and however arising, including penalties, fines, and
interest and including those which are prospective or contingent and those the
amount of which for the time being is not ascertained or ascertainable.      
Loss means losses, liabilities, claims, proceedings, actions, demands, damages,
costs, charges, expenses or diminution in value, however arising, and whether
present or future, fixed or unascertained, actual or contingent.       Releasors
means Newmont and the Manager.   1.2   Interpretation       Headings are for
convenience only and do not affect interpretation. The following rules apply
unless the context requires otherwise.

  (a)   The singular includes the plural, and the converse also applies.     (b)
  A gender includes all genders.     (c)   If a word or phrase is defined, its
other grammatical forms have a corresponding meaning.     (d)   A reference to a
person includes a corporation, trust, partnership, unincorporated body or other
entity, whether or not it comprises a separate legal entity.     (e)   A
reference to a clause or schedule is to a clause of or schedule to this Deed.  
  (f)   A reference to an agreement or document (including a reference to this
Deed) is to the agreement or document as amended, supplemented, novated or
replaced, except to the extent prohibited by this Deed or that other agreement
or document and includes the recitals, schedules and annexures to that agreement
or document.     (g)   A reference to legislation or to a provision of
legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it.

2. Release by Releasors

    With effect on and from the Completion Date, each Releasor irrevocably
releases and forever discharges:

  (a)   AGAA from all Claims, Losses and Liabilities that, but for this release,
the Releasor may have had or brought, or at any time in the future may have or
bring, against AGAA under the Deed of Cross Charge; and     (b)   all property
charged under the Deed of Cross Charge from the charge or charges constituted by
that document.

Page 3



--------------------------------------------------------------------------------



 



Deed of Release
3. Counterparts
This Deed may be executed in any number of counterparts. All counterparts
together will be taken to constitute the one document.
4. Governing Law
This Deed is governed by the law in force in Western Australia. Each party
submits to the non-exclusive jurisdiction of the courts of Western Australia,
and any courts which may hear appeals from those courts, in respect of any
proceedings in connection with this Deed.
5. Giving Effect To This Document
Each party must do anything (including execute any document), and must ensure
that its employees and agents do anything (including execute any document), that
any other party may reasonably require to give full effect to this document.
6. Operation Of This Document
Any provision of this Deed which is unenforceable or partly unenforceable is,
where possible, to be severed to the extent necessary to make this Deed
enforceable, unless this would materially change the intended effect of this
Deed.
7. Costs and Stamp Duty
Each party must bear its own costs arising out of the negotiation, preparation
and execution of this Deed. All stamp duty (including fines, penalties and
interest) payable on or in connection with this Deed and any instrument executed
under or any transaction evidenced by this Deed must be borne by Newmont.

Page 4



--------------------------------------------------------------------------------



 



Deed of Release

     
EXECUTED and delivered as a deed in Perth.
   
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by
AngloGold Ashanti Australia Limited:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by
Newmont Boddington Pty Ltd:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by
BGM Management Company Pty Ltd:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name

Page 5



--------------------------------------------------------------------------------



 



Schedule 8
GENERAL DEED OF ASSIGNMENT BGM INTEREST

 



--------------------------------------------------------------------------------



 



ANGLOGOLD ASHANTI AUSTRALIA LIMITED
ABN 42 008 737 424
AND
SADDLEBACK INVESTMENTS PTY LTD
ACN 134 978 224
 
GENERAL DEED OF ASSIGNMENT
BGM INTEREST
 
(WATSONS LOGO) [d66043ad6604302.gif]

 



--------------------------------------------------------------------------------



 



(WATSONS LOGO) [d66043ad6604303.gif]
TABLE OF CONTENTS

         
1. DEFINITIONS AND INTERPRETATIONS
    3  
2. ASSIGNMENT
    3  
3. ASSUMPTION OF LIABILITIES
    3  
4. FURTHER ASSURANCES
    4  
5. RELATIONSHIP Between this deed and SPA
    4  
6. COSTS AND STAMP DUTY
    4  
7. GOVERNING LAW AND JURISDICTION
    4  

 



--------------------------------------------------------------------------------



 



          THIS DEED OF ASSIGNMENT is made this   day of          2009    

BETWEEN
ANGLOGOLD ASHANTI AUSTRALIA LIMITED
ABN 42 008 737 424
of Level 13, St Martins Tower, 44 St Georges Terrace, Perth WA 6000
(Assignor)
AND
SADDLEBACK INVESTMENTS PTY LTD
ACN 134 978 224
of Level 1 388 Hay Street, Subiaco, Western Australia, 6206
(Assignee)
BACKGROUND

A.   The Assignor is a party to the Further Restated BGM Joint Venturers
Agreement (BGMJVA) dated 17 November 2006 between the Assignor, Newmont
Boddington Pty Ltd ABN 32 062 936 547 (Newmont Boddington) and BGM Management
Company Pty Ltd ABN 45 101 199 731 (Manager).   B.   The Assignor has a BGM
Interest in and under the BGMJVA representing a Proportionate Share of 33 and
3/9%.   C.   The Assignor has agreed to sell, and the Assignee has agreed to
purchase, the BGM Interest of the Assignor on the terms and conditions set out
in the SPA.   D.   In accordance with their respective obligations under the
SPA, the parties wish to provide for the complete vesting in the Assignee of the
Assignor’s BGM Interest and the Assignor’s Related Rights on the terms and
conditions set out in this Deed.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATIONS

  (1)   In this Deed including the Background, unless the context otherwise
requires, the following expressions have the following meanings respectively:  
      Agreement means each of the agreements, deeds and other documents
described in the Schedule to this Deed as amended, supplemented, novated,
assigned and assumed up to the date of this Deed.] [Schedule to be confirmed.]  
      BGMJVA has the meaning given in paragraph A of the Background.        
Related Rights means all rights, title and interest of the Assignor in, to and
under each Agreement to the extent such rights, title and interest are not
comprised in the BGM Interest.         SPA means the agreement entitled “Sale
and Purchase Agreement Boddington Gold Mine Sale Interest” dated [insert]
between the Assignor, AngloGold Ashanti Limited ARBN 090 101 170, the Assignee,
Newmont Boddington, Newmont Australia Limited, Newmont Mining Corporation and
the Manager.

 



--------------------------------------------------------------------------------



 



  (2)   In this Deed including the Background, unless the context otherwise
requires:     (a)   references to the parties include their successors and
assigns;     (b)   all capitalised terms not defined in clause 1(1) shall have
the meanings given to them in the SPA;     (c)   headings are for convenience
only and shall not affect the construction of this Deed;     (d)   a reference
to any agreement or document is to that agreement or document (and, where
applicable, any of its provisions) as amended, novated, supplemented or replaced
from time to time;     (e)   words importing the singular include the plural and
vice versa; and     (f)   where an expression is defined, another part of speech
or grammatical form of that expression has a corresponding meaning.

2.   ASSIGNMENT   2.1   Subject to clause 2.3, the Assignor assigns, transfers
and sets over to the Assignee the Assignor’s BGM Interest and the Assignor’s
Related Rights (including, for avoidance of doubt, its rights and interests as
both an income beneficiary and a capital beneficiary under the Boddington
Housing Trust No 2 referred to in paragraph under 5 of the Schedule) to hold the
same unto the Assignee absolutely.   2.2   Subject to clause 2.3, the Assignor
assigns, transfers and sets over to the Assignee the whole of the Assignor’s
interest in contracts entered into by the Manager in its capacity as manager of
the BGMJV to hold the same unto the Assignee absolutely.   2.3   The assignment,
transfer and setting over in clauses 2.1 and 2.2 takes effect on and from the
Completion Date (as defined in the SPA), except in respect of any Agreement that
requires, as a condition to be satisfied prior to an assignment of that
Agreement, that the consent of any person be obtained or that any document be
executed and/or delivered and in the case of each of those Agreements that
assignment, transfer and setting over shall take effect upon that condition
having been satisfied.   3.   ASSUMPTION OF LIABILITIES       The Assignee:

  (a)   agrees duly and punctually to perform and observe all of the obligations
of the Assignor falling due for observance or performance under the Agreements;
and     (b)   subject to the terms of the SPA, accepts and assumes
responsibility for all Assumed Liabilities, including Liabilities relating to or
arising out of each Agreement,

    with effect on and from the Completion Date (as defined in the SPA).

 



--------------------------------------------------------------------------------



 



4.   FURTHER ASSURANCES   4.1   The Assignor shall, from time to time, at the
request of the Assignee, execute and deliver such further instruments of
transfer and assignment and take such other actions as the Assignee may
reasonably request in order to vest in the Assignee title to the Assignor’s BGM
Interest and the Assignor’s Related Rights (including joining with the Assignee
in giving notice of the assignment of any Agreement).   4.2   The Assignee
shall, from time to time, at the request of the Assignor, execute and deliver
such further instruments and take such other actions as the Assignor may
reasonably request in order for the Assignee to more fully and effectually
assume the Assignor’s obligations in accordance with clause 3.   5.  
RELATIONSHIP BETWEEN THIS DEED AND SPA       For the avoidance of doubt, this
Deed:

  (a)   is entered into in accordance with the parties’ obligations under
clauses 6.3 and 6.4 of the SPA; and     (b)   does not:

  (i)   derogate from, limit, abrogate or otherwise affect the SPA which shall
continue in full force and effect notwithstanding this Deed; or     (ii)  
confer any right, or impose any obligation, in addition to those contemplated in
the SPA other than those rights and obligations expressly set out in this Deed.

6.   COSTS AND STAMP DUTY   6.1   Except to the extent specified in clause 6.2,
each party must bear and is responsible for its own costs in connection with the
preparation, execution, completion and carrying into effect of this Deed and all
taxes imposed on it arising out of or in any way connected with this Deed or the
transactions it contemplates.   6.2   The Assignee must bear and is responsible
for, and must indemnify and keep indemnified the Assignor against, all stamp
duty (together with any related interest, penalty, fine and expense) and
registration fees payable on or in respect of or as a consequence of:

  (a)   this Deed; and     (b)   any instrument, document, agreement, deed or
transaction contemplated in or necessary to give effect to this Deed.

7.   GOVERNING LAW AND JURISDICTION   7.1   The laws of Western Australia shall
govern this Deed.   7.2   Each party submits to the non-exclusive jurisdiction
of the courts exercising jurisdiction in Western Australia, and any court that
may hear appeals from any of those courts, for any proceedings in connection
with this document, and waives any right it might have to claim that those
courts are an inconvenient forum.

 



--------------------------------------------------------------------------------



 



SCHEDULE
[To be confirmed]

1.   BGMJVA.   2.   Restated Boddington Gold Mine Management Agreement dated 17
November 2006 between the Assignor, Newmont Boddington and the Manager.   3.  
Boddington Gold Mine Titles Deposit Agreement dated 31 March 1987 made between
West Australian Trustees Limited (now Perpetual Trustees W.A. Pty Ltd), Reynolds
Australia Alumina, Ltd, The Shell Company of Australia Limited, BHP Minerals
Limited (now the Assignor), Kobe Alumina Associates (Australia) Pty Ltd (now
JAA) and Worsley Alumina Pty Ltd.   4.   Boddington Gold Mine Cross Charge dated
22 March 1995 and given by Newmont Boddington.   5.   Trust Deed dated 11
December 1987 between Worsley Alumina Pty Ltd and Boddington Housing Pty Ltd
establishing Boddington Housing Trust No 2.   6.   Boddington Housing Agreement
No 2 dated 11 December 1987 between Reynolds Australia Alumina, Ltd, Billiton
Australia Gold Pty Ltd (now the Assignor), BHP Gold Mines Limited (now Newcrest
Operations Pty Ltd), Kobe Alumina Associates (Australia) Pty Limited (now JAA)
and Boddington Housing Pty Ltd.   7.   Restated Boddington Gold Mine
Cross-Operation Agreement dated 30 September 2002 between the Assignor, Newmont
Boddington, Newcrest Operations Pty Ltd,, BGM Management Company Pty Ltd,
Billiton Aluminium (RAA) Pty Ltd, Billiton Aluminium (Worsley) Pty Ltd, Kobe
Alumina Associates (Australia) Pty Ltd (now JAA), Nissho Iwai Alumina Pty Ltd
(now Sojitz Alumina Pty Ltd) and Worsley Alumina Pty Ltd and all Disponee’s
Deeds of Covenant executed under clause 10 of that document.   8.   Deed of
Sublease (Non-Bauxite sublease in relation to 3 and 1/3% interest in Mining
Leases M70/21-25) dated 28 February 2007 between JAA and the Assignor.   9.  
Deed of Sublease (Non-Bauxite sublease in relation to 30% interest in Mining
Lease M70/21 – 25) dated 28 February 2007 between Billiton Aluminium (Worsley)
Pty Ltd and the Assignor.   10.   Saddleback Compensation Agreement dated 14
February 2001 between Reynolds Australia Alumina Ltd, LLC, Billiton Aluminium
(Worsley) Pty Ltd, Kobe Alumina Associates (Australia) Pty Ltd (now JAA), Nissho
Iwai Alumina Pty Ltd (now Sojitz Alumina Pty Ltd), Normandy Boddington Pty Ltd
(now Newmont Boddington), the Assignor and Newcrest Mining (WA) Pty Ltd (now
Newcrest Operations Pty Ltd).   11.   Hedges Gold Mine Sale and Purchase
Agreement dated 8 October 1998 between Normandy Boddington Pty Ltd (now Newmont
Boddington), the Assignor), Newcrest Mining (WA) Pty Ltd (now Newcrest
Operations Pty Ltd), Alcoa of Australia Limited and Hedges Gold Pty Ltd.   12.  
Farm-In Agreement dated 8 May 2001 between Normandy Boddington Pty Ltd (now
Newmont Boddington), the Assignor, Newcrest Mining (WA) Pty Ltd (now Newcrest
Operations Pty Ltd), Alcoa of Australia Limited and Hedges Gold Pty Ltd.

 



--------------------------------------------------------------------------------



 



13.   The agreement arising from the Notice to Sell (in respect of its interest
in the Boddington Gold Mine Joint Venture) dated 10 November 1994 issued by Kobe
Alumina Associates (Australia) Pty Ltd (now JAA), and Acacia Resources Limited’s
(now the Assignor’s) Offer in Response to Notice to Sell dated 12
December 1994.]   14.   Deed of Transfer between Reynolds Australia Alumina,
Ltd, Billiton Australia Pty Ltd (now Billiton Aluminium Australia Pty Ltd), Kobe
Alumina Associates (Australia) Pty Ltd (now JAA), Nissho Iwai Alumina Pty Ltd
(now Sojitz Alumina Pty Ltd), Reynolds Metals Company, Newcrest Mining (WA) Ltd
(now Newcrest Operations Pty Ltd), Normandy Boddington Pty Ltd (now Newmont
Boddington), Acacia Resources Limited (now the Assignor) and Worsley Alumina Pty
Ltd dated 28 April 1998.   15.   Deed of Assignment between Kobe Alumina
Associates (Australia) Pty Ltd (now JAA) and Acacia Resources Limited (now the
Assignor) dated 28 March 1995 relating to a 3 3/9% BGM Interest.   16.   Sale
and Purchase Agreement between Sotico Pty Ltd (as vendor) and the Assignor,
Newcrest Operations Pty Ltd and Newmont Boddington (as purchasers) dated 3
February 2006 relating to parts of Lots 526, 529 and 530 on Deposited Plan
228488 and all other agreements entered into on or before Completion occurring
which are contemplated by or for the purposes of that Agreement and to which the
Assignor and Newmont Boddington are parties.   17.   Sale and Purchase Agreement
between Bunnings Forest Products Pty Ltd (now Sotico Pty Ltd), Bunnings Limited
(now Wesfarmers Bunnings Limited), Reynolds Australia Metals, Ltd, Billiton
Australia Gold Pty Ltd (now the Assignor), Newcrest Mining (WA) Limited (now
Newcrest Operations Pty Ltd), and Kobe Alumina Associates (Australia) Pty Ltd
(now JAA) dated 19 July 1991.   18.   Lease Agreement between Bunnings Forest
Products Pty Ltd (now Sotico Pty Ltd), Reynolds Australia Metals, Ltd, Billiton
Australia Gold Pty Ltd (now the Assignor), Newcrest Mining (WA) Limited (now
Newcrest Operations Pty Ltd), and Kobe Alumina Associates (Australia) Pty Ltd
(now JAA) dated 19 July 1991.   19.   Bauxite Covenant and Supplemental Deed
between Bunnings Forest Products Pty Ltd (now Sotico Pty Ltd), Reynolds
Australia Metals, Ltd, Billiton Australia Gold Pty Ltd (now the Assignor),
Newcrest Mining (WA) Limited (now Newcrest Operations), Kobe Alumina Associates
(Australia) Pty Ltd (now JAA) (as a BGM Joint Venturer), Reynolds Australia
Alumina, Ltd, The Shell Company of Australia Limited, Kobe Alumina Associates
(Australia) Pty Ltd (now JAA) (as a Bauxite/Alumina Joint Venturer) and Nisho
Iwai Alumina Pty Ltd (now Sojitz Alumina Pty Ltd) dated 19 July 1991.   20.  
Forest Management Agreement between Reynolds Australia Metals, Ltd, Billiton
Australia Gold Pty Ltd (now the Assignor), Newcrest Mining (WA) Limited (now
Newcrest Operations Pty Ltd), Kobe Alumina Associates (Australia) Pty Ltd (now
JAA) and Bunnings Forest Products Pty Ltd (now Sotico Pty Ltd) dated 19
July 1991   21.   Letter of Undertaking from the Assignor, Newcrest Operations
Pty Ltd and Newmont Boddington to Billiton Aluminium Australia Pty Ltd and Kobe
Alumina Associates (Australia) Pty Ltd (now JAA) dated 1 September 2001.   22.  
EPCM Agreement (AUS-BDG-2005-017) effective 28 October 2005 between BGM
Management Company Pty Ltd and Aker Kvaerner Clough Murray & Roberts Joint
Venture.

 



--------------------------------------------------------------------------------



 



23.   Mining Equipment Supply Agreement and Maintenance Agreement both between
BGM Management Company Pty Ltd and Bucyrus (Australia) Pty Ltd and both dated 28
April 2006.   24.   Lease Agreement dated [xxxxx] between Gibbs and BGM
Management Company Pty Ltd.   25.   Letter agreement in respect of L70/95 dated
20 April 2006 between WAPL and BGM Management Company Pty Ltd.   26.   Crown
lease dated 18 June 2008 in favour of the Assignor and Newmont Boddington.   27.
  Interconnection Works Agreement dated 25 January 2007 between Electricity
Networks Corporation and BGM Management Company Pty Ltd.   28.   Power Purchase
Agreement dated 7 July 2006 between BGM Management Company Pty Ltd and Griffin
Energy Pty Ltd (Need to list deed of priority also as well as securities).   29.
  Joint Venturer’s Deed Poll dated 19 January 2007 between the Assignor and
Newmont Boddington.   30.   Moorditj Booja – A Community Partnership Agreement
dated 16 August 2006 between Gnaala Karla Booja People, South West Aboriginal
Land & Sea Council, Newmont Boddington, the Assignor and the Manager.   31.  
Preservation of Aboriginal Heritage Agreement dated 22 March 2007 between NBPL,
AngloGold, Gnaarla Karla Booja and South West Aboriginal Land & Sea Council.  
32.   Deed for grant of mining tenements dated 18 July 2006 State of WA, Native
title parties, the Assignor, Newmont Boddington Pty Ltd and Newcrest Mining
(WA) Pty Ltd (now Newcrest Operations Pty Ltd).   33.   Contract of sale for
lots 98, 99, 200 Bannister-Marradong Rd Boddington dated 10 July 2008 BGM
Management Company Pty Ltd, AngloGold Ashanti Australia Pty Ltd, WA Country
Builders Pty Ltd.   34.   2007 Sale and Purchase Agreement dated 12
November 2007 between Newmont Boddington, the Assignor and Sotico Pty Ltd.   35.
  Deed of assignment and assumption Bauxite Exploration Agreement dated 14
April 2008 between Sotico Pty Ltd, Newmont Boddington Pty Ltd, the Assignor and
Worsley Alumina Pty Ltd (now BHP Worsley Alumina Pty Ltd)   36.   Bauxite
Covenant and Supplemental Deed between Sotico Pty Ltd, Newmont Boddington, the
Assignor, Billiton Aluminium (RAA) Pty Ltd (now BHP Billiton Aluminium (RAA) Pty
Ltd), Billiton Aluminium (Worsley) Pty Ltd (now BHP Billiton Aluminium (Worsley)
Pty Ltd, Japan Alumina Associates (Australia) Pty Ltd and Sojitz Alumina Pty Ltd
dated 14 April 2008.   37.   Deed of variation Forest Management Agreement dated
14 April 2008 between Sotico Pty Ltd, Newmont Boddington and the Assignor.   38.
  Services & Transition Agreement dated 30 September 2002 between Worsley
Alumina Pty Ltd, the Manager, Billiton RAA Pty Ltd, Billiton Aluminium (Worsley)
Pty Ltd, JAA, Nissho Iwai, Newmont Boddington, Newcrest Operations Pty Ltd and
the Assignor (to the extent it survived termination).

 



--------------------------------------------------------------------------------



 



39.   All other deeds and agreement relating to the Boddington Gold Mine Joint
Venture entered into by the Assignor or by which the Assignor is bound in each
case in common with all other Joint Venturers.

                 
EXECUTED and delivered as a deed in Perth.
               
 
               
EXECUTED as a deed in accordance with
    )          
section 127 of the Corporations Act 2001 by
    )          
ANGLOGOLD ASHANTI
    )          
AUSTRALIA LIMITED:
    )          
 
    )          
 
               
Director
         
Director/Secretary
   
 
               
 
               
Name of Director
          Name of Director/Secretary    
 
               
EXECUTED as a deed in accordance
    )          
with section 127 of the Corporations Act 2001
    )          
by SADDLEBACK INVESTMENTS
    )          
PTY LTD:
    )          
 
    )          
 
               
 
               
Director
          Director/Secretary    
 
               
 
               
Name of Director
          Name of Director/Secretary    

 



--------------------------------------------------------------------------------



 



Schedule 9
DEED OF COVENANT AND RELEASE HEDGES GOLD MINE SALE AND PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



Deed of Covenant and Release
Hedges Gold Mine
Sale and Purchase Agreement
Saddleback Investments Pty Ltd
ACN 134 978 224
Newmont Boddington Pty Ltd
ABN 32 062 936 574
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
Alcoa of Australia Limited
ABN 93 004 879 298
Hedges Gold Pty Ltd
ABN 15 005 592 067

 



--------------------------------------------------------------------------------



 



DEED OF COVENANT AND RELEASE
DATE
BETWEEN

    Saddleback Investments Pty Ltd ACN 134 978 224 (Covenantor)       Newmont
Boddington Pty Ltd ABN 32 062 936 574 (formerly named Normandy Boddington Pty
Ltd) (Newmont)       AngloGold Ashanti Australia Limited ABN 42 008 737 424
(formerly named Acacia Resources Limited) (AngloGold)       Alcoa of Australia
Limited ABN 93 004 879 298 (Alcoa)       Hedges Gold Pty Ltd ABN 15 005 592 067
(Hedges)

RECITALS

A.   Newmont, AngloGold, Alcoa and Hedges are now the parties to an agreement
dated 8 October 1998 entitled Hedges Gold Mine Sale and Purchase Agreement
(Hedges Agreement) under which certain assets comprising the Hedges Gold Mine
were sold by Alcoa and Hedges and purchased by Newmont, AngloGold and Newcrest
Operations Limited (ABN 80 009 221 505).   B.   As a result of the sale and
purchase referred to in Recital A, the Hedges Gold Mine was subsumed within the
Boddington Gold Mine Joint Venture.   C.   Under the terms of the SPA, AngloGold
has agreed to sell, and the Covenantor has agreed to purchase, the entire
interest of AngloGold in the Boddington Gold Mine Joint Venture.   D.   With
effect from completion under the SPA, AngloGold wishes to assign to the
Covenantor, and the Covenantor wishes to assume, all of AngloGold’s right,
title, interest, obligations and liabilities under the Hedges Agreement,
including the Trust Property.   E.   Clause 24.2 of the Hedges Agreement
provides that:

  (a)   AngloGold may assign its rights under the Hedges Agreement and any
property acquired or held by it pursuant to that agreement; and     (b)   if
AngloGold holds any such rights or property on trust for another party to the
Hedges Agreement (pursuant to the terms of that agreement), AngloGold shall only
be entitled to assign those rights or property if the intended assignee first
enters into a deed of covenant with that other party in a form reasonably
acceptable to that other party, under which the intended assignee:

 



--------------------------------------------------------------------------------



 



  (i)   confirms that the relevant rights or property shall be acquired subject
to the relevant trust arrangement; and     (ii)   agrees to comply with all of
the terms and conditions of the Hedges Agreement that relate to that trust
arrangement.

F.   As at the date of this Deed, AngloGold and Newmont in their capacity as
participants in the Boddington Gold Mine Joint Venture hold the Trust Property
on trust for Alcoa pursuant to clause 12 of the Hedges Agreement.   G.   The
Covenantor enters into this Deed in compliance with clause 24.2 of the Hedges
Agreement.

OPERATIVE PROVISIONS

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       BGMMCo means BGM
Management Company Pty Ltd (ABN 45 101 199 731).       Boddington Gold Mine
Joint Venture means the joint venture carried on under the name ‘Boddington Gold
Mine Joint Venture’ as constituted from time to time pursuant to the Joint
Venture Agreement.       Hedges Gold Mine means the gold mining operations
within the area of Section 2 of ML264SA.       Joint Venture Agreement means the
Further Restated BGM Joint Venturers Agreement dated 17 November 2006 between
Newmont, AngloGold and BGMMCo.       Newmont Mining means Newmont Mining
Corporation, a company incorporated in the USA.       SPA means the Sale and
Purchase Agreement Boddington Gold Mine Joint Venture dated [#] 2009 between
AngloGold, AngloGold Ashanti Limited (ARBN 090 101 170), the Covenantor,
Newmont, Newmont Australia Limited (ABN 86 009 295 765), Newmont Mining and
BGMMCo.       Trust Property means Section 1 of ML264SA (as described in the
Hedges Agreement).   1.2   Interpretation       In this Deed, unless the context
otherwise:

  (a)   terms defined in the Recitals have the meaning given in the Recitals;  
  (b)   headings are for convenience only and do not affect interpretation;    
(c)   words importing the singular include the plural and vice versa;

2.



--------------------------------------------------------------------------------



 



  (d)   a reference to any agreement or document (including this Deed) is to
that agreement or document (and, where applicable, any of its provisions) as
amended, novated, supplemented or replaced from time to time;     (e)   a
reference to any party includes that party’s executors, administrators,
substitutes, successors and permitted assigns;     (f)   where an expression is
defined, another part of speech or grammatical form of that expression has a
corresponding meaning;     (g)   a reference to legislation is to that
legislation as amended, re-enacted or replaced, and includes any subordinate
legislation issued under it; and     (h)   a reference to any thing (including
any right) includes a part of that thing.

2.   COVENANT       In accordance with clause 24.2 of the Hedges Agreement, with
effect on and from Completion (as defined in the SPA) the Covenantor:

  (a)   confirms that the Trust Property acquired by it under the SPA is subject
to the trust arrangements set out in the Hedges Agreement; and     (b)   agrees
to comply with all of the terms and conditions of the Hedges Agreement that
relate to the trust arrangement referred to in paragraph (a).

3.   CONSENT TO ASSIGNMENT       Each of Newmont, Alcoa and Hedges consents to:

  (a)   the assignment by AngloGold to the Covenantor of all of AngloGold’s
right, title and interest under the Hedges Agreement, including the Trust
Property; and     (b)   the assumption by the Covenantor of all of AngloGold’s
right, title, interest, obligations and liabilities under the Hedges Agreement,

    with effect on and from the Completion Date (as defined in the SPA).

4.   RELEASE       With effect on and from the Completion Date (as defined in
the SPA), each of Newmont, Alcoa and Hedges releases AngloGold from all its
obligations and liabilities under the Hedges Agreement.

5.   COUNTERPARTS

  (a)   This Deed may be executed in counterparts.     (b)   If this Deed is
executed in counterparts, each counterpart is an original and all of the
counterparts together constitute the same document.

3.



--------------------------------------------------------------------------------



 



6.   COSTS AND STAMP DUTY

  (a)   Except to the extent specified in paragraph (b) of this clause 6, each
party must bear and is responsible for its own costs in connection with the
preparation, execution, completion and carrying into effect of this Deed.    
(b)   The Covenantor must bear and is responsible for, and must indemnify and
keep indemnified Alcoa against all stamp duty (together with any related
interest, penalty, fine and expense) and registration fees payable on or in
respect of or as a consequence of this Deed.

7.   GOVERNING LAW       This Deed is governed by the law in force in Western
Australia and the parties submit to the non-exclusive jurisdiction of the courts
of Western Australia and any courts which may hear appeals from those courts in
respect of any proceedings in connection with this Deed.

4.



--------------------------------------------------------------------------------



 



     
EXECUTED and delivered as a deed in Perth.
   
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by Saddleback Investments Pty Ltd:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by Newmont Boddington Pty Ltd:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AngloGold Ashanti Australia Limited:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name

5.



--------------------------------------------------------------------------------



 



     
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by Alcoa of Australia Limited:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name
 
   
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by Hedges Gold Pty Ltd:
   
 
   
 
   
Director Signature
  Director/Secretary Signature
 
   
 
   
Print Name
  Print Name

6.



--------------------------------------------------------------------------------



 



Schedule 10
DEED OF COVENANT AND RELEASE — SOTICO AGREEMENTS

 



--------------------------------------------------------------------------------



 



Deed of Covenant and Release —
Sotico Agreements
Saddleback Investments Pty Ltd
ACN 134 978 224
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
Sotico Pty Ltd
ABN 56 008 665 898
Wesfarmers Bunnings Limited
ABN 25 008 673 363
BHP Billiton Aluminium (RAA) Pty Ltd
ABN 54 095 831 119
BHP Billiton Aluminium (Worsley) Pty Ltd
ABN 33 088 336 921
Japan Alumina Associates (Australia) Pty Ltd
ABN 42 008 907 524
Sojitz Alumina Pty Ltd
ABN 59 009 309 344
BHP Billiton Worsley Alumina Pty Ltd
ABN 58 008 905 155

 



--------------------------------------------------------------------------------



 



DEED OF COVENANT AND RELEASE — SOTICO AGREEMENTS
DATE
BETWEEN
Saddleback Investments Pty Ltd ACN 134 978 224 (Covenantor)
AngloGold Ashanti Australia Limited ABN 42 008 737 424 (formerly Billiton
Australia Gold Pty Ltd) (AngloGold)
Sotico Pty Ltd ABN 56 008 665 898 (formerly Bunnings Forest Products Pty Ltd)
(Sotico)
Wesfarmers Bunnings Limited ABN 25 008 673 363 (formerly Bunnings Limited)
(Wesfarmers Bunnings)
BHP Billiton Aluminium (RAA) Pty Ltd ABN 54 095 831 119 (formerly Reynolds
Australia Alumina Pty Ltd) (Billiton RAA)
BHP Billiton Aluminium (Worsley) Pty Ltd ABN 33 088 336 921 (Billiton Worsley)
Japan Alumina Associates (Australia) Pty Ltd ABN 42 008 907 524 (formerly Kobe
Alumina Associates (Australia) Pty Ltd) (JAA)
Sojitz Alumina Pty Ltd ABN 59 009 309 344 (formerly Nissho Iwai Alumina Pty Ltd)
(Sojitz)
BHP Billiton Worsley Alumina Pty Ltd ABN 58 008 905 155 (formerly Worsley
Alumina Pty Ltd) (WAPL)
RECITALS

A.   Under the terms of a Sale and Purchase Agreement (SPA) dated [x] between
the Covenantor and AngloGold (among others), with effect from the Completion
Date, AngloGold has sold and the Covenantor has purchased, the entire interest
of AngloGold in the BGM Project (as defined in the SPA).   B.   In accordance
with the SPA, with effect from the Completion Date, AngloGold wishes to assign
to the Covenantor, and the Covenantor wishes to assume, all of AngloGold’s
right, title, interest, obligations and liabilities under each of the Sotico
Agreements.   C.   Each Sotico Agreement permits AngloGold to assign its rights
and interest in the Sotico Agreement to the Covenantor provided that the
Covenantor enters into a deed of covenant agreeing to perform and observe the
obligations, terms and conditions of that Sotico Agreement on the part of
AngloGold to be performed and observed.   D.   The Covenantor enters into this
Deed in compliance with the requirements referred to in Recital C.

 



--------------------------------------------------------------------------------



 



G.   With effect from the Completion Date, each of Sotico, Wesfarmers Bunnings,
WAPL and the Bauxite/Alumina Joint Venturers has agreed to release AngloGold
from AngloGold’s obligations under the Sotico Agreements to which it is a party
on the terms and conditions set out in this Deed.

OPERATIVE PROVISIONS

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Deed
unless the context requires otherwise, terms defined in the Recitals have the
meaning given therein and the following definitions apply:       Bauxite/Alumina
Joint Venturers means Billiton RAA, Billiton Worsley, JAA and Sojitz.      
Bauxite Compensation Agreement means the Bauxite Compensation Agreement dated 27
October 1971 between Bunning Bros. Pty. Ltd. (now known as Sotico Pty Ltd),
Alwest Pty Limited (now known as ALW Pty Ltd) and Dampier Mining Company Limited
(now known as BHP Billiton Minerals Pty Ltd):

  (a)   as amended by agreements dated 23 March 1972 and 18 August 1975 between
the same parties;     (b)   as supplemented by an Alwest Deed of Sale and
Covenant dated 7 February 1980 between Alwest Pty Limited (now known as ALW Pty
Limited), Dampier Mining Company Limited (now known as BHP Billiton Minerals Pty
Ltd), Reynolds Australia Alumina, Ltd. (now known as BHP Billiton Aluminium
(RAA) Pty Ltd), The Shell Company of Australia Limited, Kobe Alumina Associates
(Australia) Pty Ltd (now known as Japan Alumina Associates (Australia) Pty Ltd);
    (c)   as supplemented by a Deed of General Assignment dated 31 May 1988
between BHP Minerals Limited (now known as BHP Billiton Minerals Pty Ltd),
Reynolds Australia Alumina, Ltd (now known as BHP Billiton Aluminium (RAA) Pty
Ltd), The Shell Company of Australia Limited, and Nissho Iwai Alumina Pty Ltd
(now known as Sojitz Alumina Pty Ltd) and a Deed of Covenant dated 31 May 1988
between Bunnings Forest Products Pty Ltd (now known as Sotico Pty Ltd), Reynolds
Australia Alumina, Ltd. (now known as BHP Billiton Aluminium (RAA) Pty Ltd), The
Shell Company of Australia Limited, Kobe Alumina Associates (Australia) Pty Ltd
(now known as Japan Alumina Associates (Australia) Pty Ltd) and Nissho Iwai
Alumina Pty Ltd (now known as Sojitz Alumina Pty Ltd);     (d)   as further
amended by a Deed of Amendment dated 19 July 1991 between Bunnings Forest
Products Pty Ltd (now known as Sotico Pty Ltd), Reynolds Australia Alumina, Ltd.
(now known as BHP Billiton Aluminium (RAA) Pty Ltd), The Shell Company of
Australia Limited, Kobe Alumina Associates (Australia) Pty Ltd (now known as
Japan Alumina Associates (Australia) Pty Ltd) and Nissho Iwai Alumina Pty Ltd
(now known as Sojitz Alumina Pty Ltd);

2.



--------------------------------------------------------------------------------



 



  (e)   as supplemented by the 1991 Bauxite Covenant and Supplemental Deed;    
(f)   as supplemented by the Deed of Covenant and Novation (Sotico Instruments);
    (g)   as supplemented by the Newmont/Newcrest Deed of Covenant and Release;
    (h)   as supplemented by the 2006 Bauxite Covenant and Supplemental Deed;
and     (i)   as supplemented by the 2007 Bauxite Covenant and Supplemental
Deed.

Bauxite Exploration Agreement means the Bauxite Exploration Agreement dated 13
March 2006 between Worsley Alumina Pty Ltd (now known as BHP Billiton Worsley
Alumina Pty Ltd) and Sotico as supplemented by the Deed of Assignment and
Assumption — Bauxite Exploration Agreement dated 6 December 2006 between Sotico,
Newmont Boddington Pty Ltd, AngloGold and Worsley Alumina Pty Ltd (now known as
BHP Billiton Worsley Alumina Pty Ltd) and further supplemented by the Deed of
Assignment and Assumption — Bauxite Exploration Agreement dated 14 April 2008
between Sotico, Newmont Boddington Pty Ltd, AngloGold and Worsley Alumina Pty
Ltd (now known as BHP Billiton Worsley Alumina Pty Ltd).
Claim means, in relation to any person, a claim, action, proceeding, judgment,
damage, loss, costs, expense or liability incurred by or to or made or recovered
by or against the person, however arising and whether present, unascertained,
immediate, future or contingent.
Completion Date means [x].
Deed of Covenant and Novation (Sotico Instruments) means the Deed of Covenant
and Novation (Sotico Instruments) dated 12 November 2004 between The Shell
Company of Australia Limited, Billiton Aluminium (RAA) Pty Ltd (now known as BHP
Billiton Aluminium (RAA) Pty Ltd), Billiton Aluminium Australia Pty Ltd (now
known as BHP Billiton Aluminium Australia Pty Ltd), Billiton Aluminium (Worsley)
Pty Ltd (now know as BHP Billiton Aluminium (Worsley) Pty Ltd), Japan Alumina
Associates (Australia) Pty Ltd, Sojitz Alumina Pty Ltd, Newmont Boddington Pty
Ltd, AngloGold, Newcrest Operations Limited and Sotico.
Forest Management Agreement means the Forest Management Agreement dated 19
July 1991 between Reynolds Australia Metals, Ltd (since deregistered), Billiton
Australia Gold Pty Ltd (now known as AngloGold Ashanti Australia Limited),
Newcrest Mining (W.A.) Limited (now known as Newcrest Operations Limited) and
Kobe Alumina Associates (Australia) Pty Limited (now known as Japan Alumina
Associates (Australia) Pty Ltd) and Bunnings Forest Products Pty Ltd (now known
as Sotico Pty Ltd), as supplemented by a Forest Management Agreement Deed of
Covenant dated 13 March 2006 between Newmont Boddington Pty Ltd, AngloGold,
Newcrest Operations Limited and Sotico, the Newmont/Newcrest Deed of Covenant
and Release, the Deed of Variation — Forest Management Agreement dated 6
December 2006 between Sotico, Newmont Boddington Pty Ltd and AngloGold and the
2007 Deed of Variation — Forest Management Agreement dated 14 April 2008 between
Sotico, Newmont Boddington Pty Ltd and AngloGold.

3.



--------------------------------------------------------------------------------



 



Landgate means the Western Australian Land Information Authority established
under the Land Information Authority Act 2006 (WA) .
Lease means the Lease Agreement dated 19 July 1991 between Bunnings Forest
Products Pty Ltd (now known as Sotico Pty Ltd) and Reynolds Australia Metals,
Ltd (since deregistered), Billiton Australia Gold Pty Ltd (now known as
AngloGold Ashanti Australia Limited), Newcrest Mining (W.A.) Limited (now known
as Newcrest Operations Limited) and Kobe Alumina Associates (Australia) Pty
Limited (now known as Japan Alumina Associates (Australia) Pty Ltd) as
supplemented by the Newmont/Newcrest Deed of Covenant and Release.
Legal Liability means a duty, liability or obligation affecting the person
concerned, however it arises and whether it is present or future, fixed or
unascertained, actual or contingent.
Loss means a damage, loss, cost, expense or liability incurred by the person
concerned, however it arises and whether it is present or future, fixed or
unascertained, actual or contingent.
Newmont/Newcrest Deed of Covenant and Release means the deed entitled “Deed of
Covenant and Release” dated 27 October 2006 between Newmont Boddington Pty Ltd,
Newcrest Operations Limited and the parties to this Deed other than the
Covenantor.
Property means:

  (a)   the ‘Property’ as defined in the 1991 Bauxite Covenant and Supplemental
Deed;     (b)   the ‘2006 SPA Property’ as defined in the 2006 Bauxite Covenant
and Supplemental Deed; and     (c)   the ‘2007 SPA Property’ as defined in the
2007 Bauxite Covenant and Supplemental Deed.

Sotico Agreements means the 1991 Sale and Purchase Agreement, the Lease, the
Bauxite Compensation Agreement, the 1991 Bauxite Covenant and Supplemental Deed,
the Forest Management Agreement, the 2006 Sale and Purchase Agreement, the
Bauxite Exploration Agreement, the 2006 Bauxite Covenant and Supplemental Deed,
the 2007 Sale and Purchase Agreement and the 2007 Bauxite Covenant and
Supplemental Deed and any other agreement that was entered into by the parties
thereto arising as a consequence of these agreements.
Sotico Caveats means the absolute caveats lodged by Sotico against the titles of
the land sold to AngloGold and Newmont Boddington Pty Ltd under clause 8.6 of
the 2006 Sale and Purchase Agreement and clause 8.6 of the 2007 Sale and
Purchase Agreement.
1991 Bauxite Covenant and Supplemental Deed means the Bauxite Covenant and
Supplemental Deed dated 19 July 1991 between Bunnings Forest Products Pty Ltd
(now known as Sotico Pty Ltd) and Reynolds Australia Metals, Ltd (since
deregistered), Billiton Australia Gold Pty Ltd (now known as AngloGold Ashanti
Australia Limited), Newcrest Mining (W.A.) Limited (now known as Newcrest
Operations Limited), Kobe Alumina

4.



--------------------------------------------------------------------------------



 



Associates (Australia) Pty Limited (now known as Japan Alumina Associates
(Australia) Pty Ltd) and Reynolds Australia Alumina, Ltd. (now known as BHP
Billiton Aluminium (RAA) Pty Ltd), The Shell Company of Australia Limited, Kobe
Alumina Associates (Australia) Pty Ltd (now known as Japan Alumina Associates
(Australia) Pty Ltd) and Nissho Iwai Alumina Pty. Limited (now known as Sojitz
Alumina Pty Ltd), as supplemented by the Deed of Covenant and Novation (Sotico
Instruments) and the Newmont/Newcrest Deed of Covenant and Release.
1991 Sale and Purchase Agreement means the agreement dated 19 July 1991 between
Bunnings Forest Products Pty Ltd (now known as Sotico Pty Ltd) and Bunnings
Limited (now known as Wesfarmers Bunnings Limited) and Reynolds Australia
Metals, Ltd (since deregistered), Billiton Australia Gold Pty Ltd (now known as
AngloGold Ashanti Australia Limited), Newcrest Mining (W.A.) Limited (now known
as Newcrest Operations Limited) and Kobe Alumina Associates (Australia) Pty
Limited (now known as Japan Alumina Associates (Australia) Pty Ltd) as
supplemented by the Newmont/Newcrest Deed of Covenant and Release.
2006 Bauxite Covenant and Supplemental Deed means the 2006 Bauxite Covenant and
Supplemental Deed dated 6 December 2006 between Sotico, Newmont Boddington Pty
Ltd, AngloGold, Billiton Aluminium (RAA) Pty Ltd (now known as BHP Billiton
Aluminium (RAA) Pty Ltd), Billiton Aluminium (Worsley) Pty Ltd (now known as BHP
Billiton Aluminium (Worsley) Pty Ltd), Japan Alumina Associates (Australia) Pty
Limited and Sojitz Alumina Pty Limited.
2006 Sale and Purchase Agreement means the agreement dated 3 February 2006
between Sotico, Newmont Boddington Pty Ltd, Newcrest Operations Limited and
AngloGold as supplemented by the Newmont/Newcrest Deed of Covenant and Release
and as amended by the Deed of Variation — 2006 Sale and Purchase Agreement dated
6 December 2006 between Sotico, Newmont Boddington Pty Ltd and AngloGold.
2007 Bauxite Covenant and Supplemental Deed means the 2007 Bauxite Covenant and
Supplemental Deed dated 14 April 2008 between Sotico, Newmont Boddington Pty
Ltd, AngloGold, Billiton Aluminium (RAA) Pty Ltd (now known as BHP Billiton
Aluminium (RAA) Pty Ltd), Billiton Aluminium (Worsley) Pty Ltd (now known as BHP
Billiton Aluminium (Worsley) Pty Ltd), Japan Alumina Associates (Australia) Pty
Limited and Sojitz Alumina Pty Limited.
2007 Sale and Purchase Agreement means the agreement dated 12 November 2007
between Sotico, Newmont Boddington Pty Ltd and AngloGold.

1.2   Rules for interpreting this document

In this Deed unless the context requires otherwise, the following rules apply:

  (a)   headings are for convenience only and do not affect interpretation;    
(b)   words importing the singular include the plural and vice versa;

5.



--------------------------------------------------------------------------------



 



  (c)   a reference to any agreement or document is to that agreement or
document (and, where applicable, any of its provisions) as amended, novated,
supplemented or replaced from time to time;     (d)   a reference to any party
includes that party’s executors, administrators, substitutes, successors and
permitted assigns;     (e)   where an expression is defined, another part of
speech or grammatical form of that expression has a corresponding meaning;    
(f)   a reference to legislation is to that legislation as amended, re-enacted
or replaced, and includes any subordinate legislation issued under it; and    
(g)   a reference to any thing (including any right) includes a part of that
thing.

2.   COVENANT AND ACKNOWLEDGEMENT   2.1   Covenant       With effect on and from
the Completion Date:

  (a)   in accordance with clause 12.1 of the 1991 Sale and Purchase Agreement,
the Covenantor agrees to perform and observe the obligations, terms and
conditions of the 1991 Sale and Purchase Agreement on the part of AngloGold to
be performed and observed;     (b)   in accordance with clause 7.5 of the 1991
Bauxite Covenant and Supplemental Deed, clause 7.5 of the 2006 Bauxite Covenant
and Supplemental Deed and clause 7.5 of the 2007 Bauxite Covenant and
Supplemental Deed, the Covenantor agrees to be bound by and observe the
covenants, terms and conditions of the Bauxite Compensation Agreement and the
1991 Bauxite Covenant and Supplemental Deed, the 2006 Bauxite Covenant and
Supplemental Deed and the 2007 Bauxite Covenant and Supplemental Deed on the
part of AngloGold to be performed and observed and acknowledges the rights of
Sotico to receive compensation in respect of the Property under the terms of the
Bauxite Compensation Agreement;     (c)   in accordance with clauses 7.1 and 7.2
of the Lease, the Covenantor agrees to be bound by all the terms and conditions
of the Lease on the part of AngloGold to be performed;     (d)   in accordance
with clause 10.1 of the Forest Management Agreement, the Covenantor agrees to
assume and be bound by the obligations of AngloGold under the Forest Management
Agreement;     (e)   in accordance with clause 12.1 of the 2006 Sale and
Purchase Agreement, the Covenantor agrees to perform and observe the
obligations, terms and conditions of the 2006 Sale and Purchase Agreement on the
part of AngloGold to be performed and observed;     (f)   in accordance with
clause 12.1 of the 2007 Sale and Purchase Agreement, the Covenantor agrees to
perform and observe the obligations, terms and conditions of

6.



--------------------------------------------------------------------------------



 



      the 2007 Sale and Purchase Agreement on the part of AngloGold to be
performed and observed;     (g)   for the purposes of clause 16(c) of the
Bauxite Compensation Agreement the Covenantor acknowledges that it has taken the
interests of AngloGold in the Property subject to the interests of the
Bauxite/Alumina Joint Venturers under the Bauxite Compensation Agreement; and  
  (h)   in accordance with clause 8.2 of the Bauxite Exploration Agreement the
Covenantor agrees to perform and observe the obligations, terms and conditions
of the Bauxite Exploration Agreement on the part of AngloGold to be performed
and observed.

2.2   Acknowledgment       Each party acknowledges and agrees that the covenants
and undertakings on the part of the Covenantor set out in each paragraph of
clause 2.1 comply with the requirements to perfect an assignment of AngloGold’s
right, title and interest in each Sotico Agreement to which it is a party from
AngloGold to the Covenantor in accordance with the terms of each such Sotico
Agreement.

3.   RELEASE       With effect on and from the Completion Date:

  (a)   each of Sotico and Wesfarmers Bunnings releases and discharges AngloGold
from all Claims, Losses and Legal Liabilities that, but for this release, Sotico
and/or Wesfarmers Bunnings may have had or brought, or at any time in the future
may have or bring, against AngloGold arising out of, or in connection with, the
1991 Sale and Purchase Agreement except for any Claim, Loss or Legal Liability
that arises prior to the Completion Date;     (b)   Sotico releases and
discharges AngloGold from all Claims, Losses and Legal Liabilities that, but for
this release, Sotico may have had or brought, or at any time in the future may
have or bring, against AngloGold arising out of, or in connection with, the
Lease, the Forest Management Agreement, the 2006 Sale and Purchase Agreement or
the 2007 Sale and Purchase Agreement except for any Claim, Loss or Legal
Liability that arises prior to the Completion Date;     (c)   each of Sotico and
the Bauxite/Alumina Joint Venturers releases and discharges AngloGold from all
Claims, Losses and Legal Liabilities that, but for this release, Sotico and/or a
Bauxite/Alumina Joint Venturer may have had or brought, or at any time in the
future may have or bring, against AngloGold arising out of, or in connection
with, the Bauxite Compensation Agreement or the 1991 Bauxite Covenant and
Supplemental Deed, the 2006 Bauxite Covenant and Supplemental Deed or the 2007
Bauxite Covenant and Supplemental Deed except for any Claim, Loss or Legal
Liability that arises prior to the Completion Date; and     (d)   WAPL releases
and discharges AngloGold from all Claims, Losses and Legal Liabilities that, but
for this release, WAPL may have had or brought, or at any time

7.



--------------------------------------------------------------------------------



 



      in the future may have or bring, against AngloGold arising out of, or in
connection with, the Bauxite Exploration Agreement except for any Claim, Loss or
Legal Liability that arises prior to the Completion Date.

4.   WAIVER   4.1   Waiver by Bauxite/Alumina Joint Venturers       The
Bauxite/Alumina Joint Venturers waive their first right of refusal under clause
20(i) of the Bauxite Compensation Agreement in relation to the acquisition by
the Covenantor of the interest of AngloGold in the Property (if and to the
extent such right applies to those acquisitions).   4.2   Waiver by Sotico      
Sotico waives its right under clause 15.1 of the 1991 Sale and Purchase
Agreement to require AngloGold to provide Sotico notice of AngloGold’s intention
to dispose of its interest in the Property (or the relevant portion thereof) in
advance of disposing of that interest to the Covenantor (if and to the extent
such right applies to those disposals).   5.   SOTICO CAVEATS

  (a)   Sotico must provide to AngloGold fully and correctly completed and
executed withdrawal forms in respect of the Sotico Caveats for lodgement with
Landgate within 10 Business Days of having received a written request from
AngloGold to provide such withdrawal forms.     (b)   AngloGold undertakes not
to lodge such withdrawal forms before completion of the SPA.

6.   COUNTERPARTS

  (a)   This Deed may be executed in counterparts.     (b)   If this Deed is
executed in counterparts, each counterpart is an original and all of the
counterparts together constitute the same document.

7.   COSTS AND STAMP DUTY

  (a)   Except to the extent specified in paragraph (b) of this clause 7, each
party must bear and is responsible for its own costs in connection with the
preparation, execution, completion and carrying into effect of this Deed.    
(b)   The Covenantor must bear and is responsible for, and must indemnify and
keep indemnified the other parties to this Deed, against all stamp duty
(together with any related interest, penalty, fine and expense) and registration
fees payable on or in respect of or as a consequence of:

  (i)   this Deed; and

8.



--------------------------------------------------------------------------------



 



  (ii)   any instrument, document, agreement, deed or transaction contemplated
in or necessary to give effect to this Deed.

8.   GOVERNING LAW       This Deed is governed by the law in force in Western
Australia and the parties submit to the non-exclusive jurisdiction of the courts
of Western Australia and any courts which may hear appeals from those courts in
respect of any proceedings in connection with this Deed.

9.



--------------------------------------------------------------------------------



 



         
EXECUTED and delivered as a deed in Perth.
       
 
       
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by SADDLEBACK INVESTMENTS PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by ANGLOGOLD ASHANTI AUSTRALIA LIMITED:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by SOTICO PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    

10.



--------------------------------------------------------------------------------



 



         
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by WESFARMERS BUNNINGS LIMITED:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by BHP BILLITON ALUMINIUM (RAA) PTY LIMITED:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by BHP BILLITON ALUMINIUM (WORSLEY) PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    

11.



--------------------------------------------------------------------------------



 



         
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by JAPAN ALUMINA ASSOCIATES (AUSTRALIA) PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
EXECUTED as a deed for and on behalf of SOJITZ ALUMINA PTY LTD by its duly
appointed attorney Japan Alumina Associates (Australia) Pty Ltd (which declares
that it has not had notice of the revocation of the power of attorney under
which it is appointed):
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
EXECUTED as a deed in accordance with section 127 of the Corporations Act 2001
       
by BHP BILLITON WORSLEY ALUMINA PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    

12.



--------------------------------------------------------------------------------



 



Schedule 11
DEED OF COVENANT WORSLEY TRANSFER AGREEMENT &
LETTER AGREEMENT

 



--------------------------------------------------------------------------------



 



Deed of Covenant
Worsley Transfer Agreement
& Letter Agreement
Saddleback Investments Pty Ltd
ACN 134 978 224
Newmont Boddington Pty Limited
ABN 32 062 936 547
AngloGold Ashanti Australia Limited
ABN 42 008 737 424
BHP Billiton Aluminium (RAA) Pty Ltd
ABN 54 095 831 119
BHP Billiton Aluminium Australia Pty Ltd
ABN 65 063 671 349
Japan Alumina Associates (Australia) Pty Ltd
ABN 42 008 907 524
Sojitz Alumina Pty Limited
ABN 59 009 309 344
BHP Billiton Worsley Alumina Pty Ltd
ABN 58 008 905 155

 



--------------------------------------------------------------------------------



 



DEED OF COVENANT

      DATE   2009

BETWEEN
Saddleback Investments Pty Ltd ACN 134 978 224 of Level 1, 388 Hay Street,
Subiaco, Western Australia (Covenantor)
Newmont Boddington Pty Limited ABN 32 062 936 547 (formerly Normandy Boddington
Pty Ltd) of Level 1, 388 Hay Street, Subiaco, Western Australia (Newmont)
AngloGold Ashanti Australia Limited ABN 42 008 737 424 (formerly Acacia
Resources Limited) of Level 13, St Martin’s Tower, 44 St Georges Terrace, Perth,
Western Australia (AngloGold)
BHP Billiton Aluminium (RAA) Pty Ltd ABN 54 095 831 119 (formerly Reynolds
Australia Alumina Ltd) of Gastaldo Road, Allanson, Western Australia (Billiton
RAA)
BHP Billiton Aluminium Australia Pty Ltd ABN 65 063 671 349 (formerly Billiton
Australia Pty Limited) of Level 14, Riverside Centre, 123 Eagle Street,
Brisbane, Queensland (Billiton Aluminium)
Japan Alumina Associates (Australia) Pty Ltd ABN 42 008 907 524 (formerly Kobe
Alumina Associates (Australia) Pty Ltd) of Level 21, 140 St Georges Terrace,
Perth Western Australia (Japan Alumina)
Sojitz Alumina Pty Limited ABN 59 009 309 344 (formerly Nissho Iwai Alumina Pty
Ltd) of Level 9, 172-176 St Georges Terrace, Perth, Western Australia (Sojitz)
BHP Billiton Worsley Alumina Pty Ltd ABN 58 008 905 155 (formerly Worsley
Alumina Pty Ltd) of Gastaldo Road, Allanson, Western Australia (Worsley)
RECITALS

A.   Under the terms of a Deed of Transfer dated 28 April 1998 between the then
Worsley Joint Venturers and the then BGM Joint Venturers (Deed of Transfer), the
Worsley Joint Venturers agreed to assign to the BGM Joint Venturers, all of the
Worsley Joint Venturers’ right, title and interest in certain mining tenements
and mining tenement applications.   B.   Under the terms of the Letter
Agreement, Worsley (for and on behalf of the Worsley Joint Venturers) agreed to
withdraw an objection to the grant of an application for Miscellaneous Licence
70/95 on the terms set out in the Letter Agreement.   C.   Under the terms of
the SPA, AngloGold has agreed to sell, and the Covenantor has agreed to
purchase, the entire interest of AngloGold in the Boddington Gold Mine Joint
Venture.   D.   With effect from the Completion Date (as defined in the SPA),
AngloGold will assign to the Covenantor, and the Covenantor will assume, all of
AngloGold’s right, title, interest, obligations and liabilities under the Deed
of Transfer.

 



--------------------------------------------------------------------------------



 



E.   Clause 10(b) of the Deed of Transfer allows AngloGold to assign all of its
rights and interest in the Deed of Transfer as part of an assignment or
disposition of the whole of its BGM Interest (as defined in the Deed of
Transfer) provided that the assignee enters into a deed of covenant in a form
acceptable to the other parties to the Deed of Transfer assuming AngloGold’s
rights and obligations under the Deed of Transfer arising on or after the date
of completion of the assignment.   F.   Paragraph (k)(ii) of the Letter
Agreement provides that a BGM Joint Venturer may assign its interest in
Miscellaneous Licence 70/95 as part of an assignment of its BGM Interest
provided the assignee agrees to be bound by the Letter Agreement.   G.   The
Covenantor enters into this Deed in compliance with clause 10(b) of the Deed of
Transfer and paragraph (k)(ii) of the Letter Agreement.

THE PARTIES AGREE as follows

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Deed,
unless the context requires otherwise, terms defined in the Recitals have the
meaning given in the Recitals, and:       BGMMC means BGM Management Company Pty
Ltd (ABN 45 101 199 731) of Level 1, 388 Hay Street, Subiaco, Western Australia.
      BGM Joint Venturers means Newmont and AngloGold.       Boddington Gold
Mine Joint Venture means the joint venture carried on under the name ‘Boddington
Gold Mine Joint Venture’ as constituted from time to time pursuant to the Joint
Venture Agreement.       Joint Venture Agreement means the Further Restated BGM
Joint Venturers Agreement dated 17 November 2006 between Newmont, AngloGold and
BGMMC.       Letter Agreement means the letter issued by BGMMC to Worsley dated
20 April 2006 as attached to this deed and marked “A”.       Newmont Australia
means Newmont Australia Limited (ABN 86 009 295 765) of Level 1, 388 Hay Street,
Subiaco, Western Australia.       Newmont Mining means Newmont Mining
Corporation (ARBN 099 065 997) of 6363 South Fiddlers Green Circle, Greenwood
Village, Colorado, USA.       SPA means the Sale and Purchase Agreement
Boddington Gold Mine Joint Venture dated [#] between AngloGold, AngloGold
Ashanti Limited (ARBN 090 101 170), the Covenantor, Newmont, Newmont Mining,
Newmont Australia and BGMMC under which AngloGold has agreed to sell and the
Covenantor has agreed to purchase the entire interest of AngloGold in the
Boddington Gold Mine Joint Venture.       Worsley Joint Venturers means Billiton
RAA, Billiton Aluminium, Japan Alumina and Sojitz.

2.



--------------------------------------------------------------------------------



 



1.2   Interpretation       In this Deed, unless the context requires otherwise:

  (a)   headings are for convenience only and do not affect interpretation;    
(b)   words importing the singular include the plural and vice versa;     (c)  
a reference to any agreement or document is to that agreement or document (and,
where applicable, any of its provisions) as amended, novated, supplemented or
replaced from time to time;     (d)   a reference to any party includes that
party’s executors, administrators, substitutes, successors and permitted
assigns;     (e)   where an expression is defined, another part of speech or
grammatical form of that expression has a corresponding meaning;     (f)   a
reference to legislation is to that legislation as amended, re-enacted or
replaced, and includes any subordinate legislation issued under it; and     (g)
  a reference to any thing (including any right) includes a part of that thing.

2.   COVENANT       In accordance with clause 10(b) of the Deed of Transfer and
paragraph (k)(ii) of the Letter Agreement, for the benefit of the Worsley Joint
Venturers (and their permitted substitutes and assigns), with effect on and from
the Completion Date (as defined in the SPA), the Covenantor covenants to assume
all of the obligations and liabilities of AngloGold arising on or after the
Completion Date (as defined in the SPA) and to discharge those obligations and
liabilities as and when required under:

  (a)   the Deed of Transfer; and     (b)   the Letter Agreement.

3.   RELEASE       With effect on and from the Completion Date (as defined in
the SPA), each of Newmont, Billiton RAA, Billiton Aluminium, Japan Alumina,
Sojitz and Worsley releases and discharges AngloGold from all its obligations
and liabilities under:

  (a)   the Deed of Transfer; and     (b)   the Letter Agreement,

    to the extent such obligations have been assumed by the Covenantor under
clause 2 of this Deed.

3.



--------------------------------------------------------------------------------



 



4.   COSTS AND STAMP DUTY

  (a)   Except to the extent specified in paragraph (b) of this clause 4, each
party must bear and is responsible for its own costs in connection with the
preparation, execution, completion and carrying into effect of this Deed.    
(b)   The Covenantor must bear and is responsible for, and must indemnify and
keep indemnified the other parties to this Deed against, all stamp duty
(together with any related interest, penalty, fine and expense) and registration
fees payable on or in respect of or as a consequence of:

  (i)   this Deed; and     (ii)   any instrument, document, agreement, deed or
transaction contemplated in or necessary to give effect to this Deed.

5.   COUNTERPARTS       This Deed may be executed in counterparts and each
counterpart is an original and all of the counterparts together constitute the
same document.   6.   GOVERNING LAW       This Deed is governed by the law in
force in Western Australia and the parties submit to the non-exclusive
jurisdiction of the courts of Western Australia and any courts which may hear
appeals from those courts in respect of any proceedings in connection with this
deed.

4.



--------------------------------------------------------------------------------



 



Annexure “A”
Letter Agreement

5.



--------------------------------------------------------------------------------



 



         
EXECUTED and delivered as a deed in Perth.
       
 
       
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by SADDLEBACK INVESTMENTS PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by NEWMONT BODDINGTON PTY LIMITED:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by ANGLOGOLD ASHANTI AUSTRALIA LIMITED:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    

6.



--------------------------------------------------------------------------------



 



         
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by BHP BILLITON ALUMINIUM (RAA) PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by BHP BILLITON ALUMINIUM AUSTRALIA PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by JAPAN ALUMINA ASSOCIATES (AUSTRALIA) PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    

7.



--------------------------------------------------------------------------------



 



         
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by SOJITZ ALUMINA PTY LIMITED:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    
 
       
Executed as a deed in accordance with section 127 of the Corporations Act 2001
       
by BHP BILLITON WORSLEY ALUMINA PTY LTD:
       
 
       
 
Signature of director
 
 
Signature of director/secretary    
 
       
 
Name of director
 
 
Name of director/secretary    

8.



--------------------------------------------------------------------------------



 



Schedule 12
DEED OF ASSIGNMENT AND ASSUMPTION PRODUCT SALES DOCUMENTS

 



--------------------------------------------------------------------------------



 



ANGLOGOLD ASHANTI AUSTRALIA LIMITED (ABN 42 008 737 424)
AND
SADDLEBACK INVESTMENTS PTY LTD (ACN 134 978 224)
AND
NEWMONT BODDINGTON PTY LTD (ABN 32 062 936 547)
AND
NEWMONT MINING SERVICES PTY LTD (ACN 008 087 778)
DEED OF ASSIGNMENT AND ASSUMPTION
PRODUCT SALES DOCUMENTS

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS AND INTERPRETATIONS
    3      
1.1 Definitions
    3      
1.2 Interpretation
    5      
2. ASSIGNMENT
    5      
3. CONSULTING AGREEMENT
    6      
4. COPPER SALES MOAS
    6      
5. BGM MARKETING COMMITTEE CHARTER
    6      
6. INDEMNITY
    7      
7. FURTHER DOCUMENTS
    7      
8. COSTS AND STAMP DUTY
    7      
9. COUNTERPARTS
    7      
10. GOVERNING LAW
    7  

2



--------------------------------------------------------------------------------



 



THIS DEED is made this   day of   2009

BETWEEN

1.   ANGLOGOLD ASHANTI AUSTRALIA LIMITED (ABN 42 008 737 424) of Level 13, St
Martins Tower, 44 St Georges Terrace, Perth, Western Australia 6000
(“AngloGold”);

AND

2.   SADDLEBACK INVESTMENTS PTY LTD (ACN 134 978 224) of Level 1, 388 Hay
Street, Subiaco, Western Australia 6008 (“SIPL”);

AND

3.   NEWMONT BODDINGTON PTY LTD (ABN 32 062 936 547) of Level 1, 388 Hay Street,
Subiaco, Western Australia 6008 (“NBPL”);

AND

4.   NEWMONT MINING SERVICES PTY LTD (ACN 008 087 778) of Level 1, 388 Hay
Street, Subiaco, Western Australia 6008 (“NMS”).

BACKGROUND

A.   AngloGold and NMS are parties to the Consulting Agreement.   B.   AngloGold
and NBPL are the signatories to the BGM Marketing Committee Charter.   C.  
AngloGold and NBPL are parties to the Copper Sales MoAs.   D.   With effect from
completion under the SPA, AngloGold wishes to assign to SIPL the Assigned
Interest.   E.   The purpose of this Deed is to record the assignment of the
Assigned Interest from AngloGold to SIPL, and the assumption by SIPL of the
obligations and liabilities of AngloGold under the Principal Agreements,
effective from the Completion Date.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATIONS   1.1   Definitions       In this Deed,
unless the context otherwise requires, the following expressions have the
following meanings respectively:       Assigned Interest means all of
AngloGold’s rights, titles, estates, claims, and interests under the Principal
Agreements.

3



--------------------------------------------------------------------------------



 



    BGMMC means BGM Management Company Pty Ltd (ABN 45 101 199 731) of Level 1,
388 Hay Street, Subiaco, Western Australia.       BGM Marketing Committee
Charter means the Restated BGM Marketing Committee Charter between NBPL and
AngloGold effective from 1 January 2008.       BGM Project has the meaning given
to that term in the SPA.       Boddington Gold Mine Joint Venture means the
joint venture carried on under the name ‘Boddington Gold Mine Joint Venture’ as
constituted from time to time pursuant to the Joint Venture Agreement.      
Completion Date has the meaning given to that term in the SPA.       Consulting
Agreement means the Consulting Agreement between AngloGold and NMS dated 1 March
2006 as extended by extension letter dated 10 December 2007 and further extended
by extension letter dated 24 December 2008.       Copper Sales Agreements mean
[list any copper sale agreement entered into by or on behalf of AngloGold before
the Completion Date in respect of the sale of concentrate from the BGM Project].
      Copper Sales MoAs means:

  (a)   the Memorandum of Agreement between AngloGold, NBPL and Louis Dreyfus
Commodities Metals Suisse SA dated September 2008;     (b)   the Memorandum of
Agreement between AngloGold, NBPL and Trafigura Beheer BV Amsterdam dated [ ];  
  (c)   the Memorandum of Agreement between AngloGold, NBPL and Norddeutsche
Affinerie AG dated September 2008;     (d)   the Memorandum of Agreement between
AngloGold, NBPL and Sumitomo Metal Mining Co Ltd dated September 2008;     (e)  
the Memorandum of Agreement between AngloGold, NBPL and LS Nikko Copper dated
September 2008;     (f)   the Memorandum of Agreement between NBPL and Trafigura
Beheer B.V. Amsterdam Zurishstasse dated 19 January 2009; and     (g)   [list
any other memorandum of agreement entered into by or on behalf of AngloGold
before the Completion Date in respect of the sale of concentrate from the BGM
Project].

Deed means this deed and any amendments to it which are reduced to writing and
signed by all the parties to this Deed.
Joint Venture Agreement means the Further Restated BGM Joint Venturers Agreement
dated 17 November 2006 between NBPL, AngloGold and BGMMC.
Newmont Australia means Newmont Australia Limited (ABN 86 009 295 765) of Level
1, 388 Hay Street, Subiaco, Western Australia.
Newmont Mining means Newmont Mining Corporation (ARBN 099 065 997) of 6363 South
Fiddlers Green Circle, Greenwood Village, Colorado, USA.

4



--------------------------------------------------------------------------------



 



Principal Agreements means the Consulting Agreement, the Copper Sales MoAs and
the Copper Sales Agreements.
SPA means the Sale and Purchase Agreement Boddington Gold Mine Joint Venture
dated [#] between AngloGold, AngloGold Ashanti Limited (ARBN 090 101 170), SIPL,
NBPL, Newmont Mining, Newmont Australia and BGMMC under which AngloGold has
agreed to sell and SIPL has agreed to purchase the entire interest of AngloGold
in the Boddington Gold Mine Joint Venture.

1.2   Interpretation       In this Deed including the Background, unless the
contrary intention appears:

  (a)   words denoting the singular include the plural and vice versa;     (b)  
a reference to any one of an individual, corporation, partnership, joint
venture, association, authority, trust or government includes (as the context
requires) any other of them;     (c)   the table of contents and headings are
for convenience only and do not affect interpretation;     (d)   a reference to
any instrument (such as a deed, agreement or document) is to that instrument
(or, if required by the context, to a part of it) as amended, novated,
substituted or supplemented at any time and from time to time;     (e)   a
reference to a Party is a reference to a party to this Deed and includes that
Party’s executors, administrators, successors and permitted assigns;     (f)   a
reference to a recital, clause, schedule or annexure is to a recital, clause
(including sub-clause, paragraph, sub-paragraph or further subdivision of a
clause), schedule or annexure of or to this Deed, and a reference to a paragraph
is to a paragraph in a schedule;     (g)   a reference to any legislation or
legislative provision includes any statutory modification or re-enactment of, or
substitution for, and any subordinate legislation under, that legislation or
legislative provision;     (h)   where an expression is defined, another part of
speech or grammatical form of that expression has a corresponding meaning; and  
  (i)   including and similar expressions are not and must not be treated as
words of limitation.

2.   ASSIGNMENT       As and from the Completion Date:

  (a)   AngloGold assigns the Assigned Interest to SIPL;     (b)   SIPL accepts
the Assigned Interest from AngloGold; and     (c)   SIPL covenants with
AngloGold to assume the obligations and liabilities of AngloGold under the
Principal Agreements which arise or accrue on and from the Completion Date and
undertakes to discharge

5



--------------------------------------------------------------------------------



 



      those obligations and liabilities as and when required under the Principal
Agreements.

3.   CONSULTING AGREEMENT

  (a)   SIPL covenants with NMS, with effect on and from the Completion Date, to
observe, perform and be bound by all of the terms and provisions binding on, and
all of the obligations of, AngloGold under or in connection with the Consulting
Agreement.     (b)   NMS:

  (i)   consents to SIPL being the holder of the Assigned Interest to the extent
such Assigned Interest relates to the Consulting Agreement as and from the
Completion Date and assuming the obligations of AngloGold in accordance with
(and to the extent referred to in) clause 3(a); and     (ii)   acknowledges
that, with effect on and from the Completion Date, SIPL will be entitled to
exercise all of the rights, privileges and benefits of AngloGold under or in
connection with the Consulting Agreement.

  (c)   With effect on and from the Completion Date, NMS releases and forever
discharges AngloGold from all claims, demands and liabilities which arise on or
after the Completion Date (but not, for the avoidance of doubt, which have
arisen prior to the Completion Date) relating to any or all of the terms and
provisions binding on, or the obligations of, AngloGold under or in connection
with the Consulting Agreement.     (d)   NMS acknowledges and agrees that as at
the Completion Date AngloGold is not in breach of the Consulting Agreement.

4.   COPPER SALES MOAS       Promptly following the Completion Date, SIPL must
give notice to the counterparties of the Copper Sales MoAs, other than NBPL, of
the assignment of AngloGold’s interests under the Copper Sales MoAs to SIPL.

[4A.    COPPER SALES AGREEMENTS       SIPL covenants with AngloGold, with effect
on and from the Completion Date, to observe, perform and be bound by all of the
terms and provisions binding on, and all of the obligations of, AngloGold under
or in connection with the Copper Sales Agreements.]

5.   BGM MARKETING COMMITTEE CHARTER       NBPL and AngloGold agree that the BGM
Marketing Committee Charter shall terminate with effect from the Completion Date
and release each other with effect from the Completion Date from any claims
under or in connection with the BGM Marketing Committee Charter which have or
may have arisen on or before the Completion Date.

6



--------------------------------------------------------------------------------



 



6.   FURTHER DOCUMENTS       The Parties shall execute and deliver all such
documents and do all such things as may be reasonably necessary or desirable to
give full effect to this Deed according to its tenor or which may be required to
secure the consent or approval of any person as required to comply with any
applicable laws and shall use their best endeavours to achieve satisfaction of
any such consents or approvals.   7.   COSTS AND STAMP DUTY       Each Party
shall bear its costs arising out of the negotiation, preparation and execution
of this Deed. All stamp duty (including fines, penalties and interest) which may
be payable on or in connection with this Deed and any instrument executed under
this Deed shall be borne by SIPL.   8.   COUNTERPARTS       This Deed may be
executed in any number of counterparts and all of those counterparts, taken
together, will be deemed to constitute the same instrument.   9.   GOVERNING LAW
      This Deed is governed by the law in force in Western Australia and the
Parties submit to the non-exclusive jurisdiction of the courts of Western
Australia and all courts competent to hear appeals from the courts of Western
Australia in respect of all proceedings arising in connection with this Deed.

7



--------------------------------------------------------------------------------



 



EXECUTED and delivered as a deed in Perth.
Executed as a deed in accordance with section 127
of the Corporations Act 2001
by ANGLOGOLD ASHANTI AUSTRALIA LIMITED:

             
 
Signature of director
     
 
Signature of director/secretary    
 
           
 
Name of director
     
 
Name of director/secretary    

Executed as a deed in accordance with section 127
of the Corporations Act 2001
by SADDLEBACK INVESTMENTS PTY LTD:

             
 
Signature of director
     
 
Signature of director/secretary    
 
           
 
Name of director
     
 
Name of director/secretary    

8



--------------------------------------------------------------------------------



 



Executed as a deed in accordance with section 127
of the Corporations Act 2001
by NEWMONT BODDINGTON PTY LTD:

             
 
Signature of director
     
 
Signature of director/secretary    
 
           
 
Name of director
     
 
Name of director/secretary    

Executed as a deed in accordance with section 127
of the Corporations Act 2001
by NEWMONT MINING SERVICES PTY LTD:

             
 
Signature of director
     
 
Signature of director/secretary    
 
           
 
Name of director
     
 
Name of director/secretary    

9



--------------------------------------------------------------------------------



 



Schedule 13
PURCHASER’S CROSS CHARGE

 



--------------------------------------------------------------------------------



 



PURCHASER’S CROSS CHARGE
Date
Parties

  1.   Saddleback Investments Pty Ltd (ACN 134 978 224) (Chargor)     2.  
Newmont Boddington Pty Ltd (ABN 32 062 936 547) (Newmont)     3.   BGM
Management Company Pty Ltd (ABN 45 101 199 731) (Manager)

Recitals

  A    The Joint Venturers are parties to a joint venture agreement dated 17
November 2006 (the Further Restated BGM Joint Venturers Agreement) for the
purposes of operating the BGM Project.     B    By the terms of the Further
Restated BGM Joint Venturers Agreement and a management agreement executed
contemporaneously with the Further Restated BGM Joint Venture Agreement (the BGM
Management Agreement), certain payments are to be made from time to time by the
Chargor to the Manager to meet the Chargor’s obligations under the Further
Restated BGM Joint Venturers Agreement and the BGM Management Agreement.     C 
  It is a further term of the Further Restated BGM Joint Venturers Agreement
that the Chargor will enter into this Deed for the purposes of securing the
obligations of the Chargor to make such payments and that the Chargor will
register this Deed in all places required by law to perfect the security hereby
constituted or to avoid that security becoming void whether totally or against
any particular person.

Page 1



--------------------------------------------------------------------------------



 



It is agreed as follows.

1.   In this Deed unless the contrary intention appears words, phrases and
expressions defined or given a special meaning in the Further Restated BGM Joint
Venturers Agreement have the same meanings in this Deed.       BGM Products
means all the Chargor’s right, title and interest both present and future in:

  (i)   the right to receive its share of all gold and other Minerals products
except bauxite of the BGM Project;     (ii)   the interest of the Chargor as
tenant in common in all gold, other Minerals except bauxite, metal and other
products of the BGM Project not yet taken in kind by the Chargor; and

all gold and other Minerals products except bauxite of the BGM Project taken in
kind by the Chargor pursuant to the Further Restated BGM Joint Venturers
Agreement.
Charged Property has the meaning set out in Clause 3 of the Appendix.
Deed means this Deed including the Appendix, as the same may be amended from
time to time.
Default means default in the payment of any Secured Sum.
Due Date means the date on which the Chargor is first required by the terms of
the Further Restated BGM Joint Venturers Agreement or the BGM Management
Agreement to pay any Called Sum.
Encumbrance means any assignment (whether absolute, by way of security or
otherwise), mortgage, charge, pledge, security interest, production payment,
lien or other encumbrance, other than liens arising by operation of law.
Prospective Liability has the meaning set out in Section 261(1) of the
Corporations Act.
Secured Sum means any Called Sum which is owing and unpaid by the Chargor for a
period of not less than fourteen (14) days after the Due Date together with
interest thereon and all royalties, costs and expenses incurred by any Joint
Venturer or the Manager as the result of such default.
The singular includes the plural and vice versa and words importing one gender
include the other genders.

2.   On Default by the Chargor, any Non-Defaulting Joint Venturer may request
the Manager in its own name to take all action available under this Deed to
enforce the charges contained in this Deed on behalf of the Non-Defaulting Joint
Venturers and the Manager shall forthwith comply with such request.   3.   For
the purpose of securing the payment of all Secured Sums by the Chargor, the
Chargor hereby charges all the BGM Products, both present and future and the
proceeds of sale of the BGM Products, in favour of the other Joint Venturers and
the Manager to the intent that such charge shall be a first floating charge in
priority to any or all other Encumbrances given, entered into or incurred by the
Chargor in relation to the property and rights charged by this Deed.   4.   The
Manager and the Non-Defaulting Joint Venturers shall have the right on Default:

  (i)   to take possession of and sell, or sell without taking possession, any
of the BGM Products (excluding the right to any BGM Products to be produced
subsequent to the date of any such sale) and apply the proceeds thereof in
accordance with this Deed; and

Page 2



--------------------------------------------------------------------------------



 



  (ii)   to appropriate and apply any other proceeds of sale of the BGM Products
(excluding any BGM Products to be produced subsequent to the date of sale
referred to in Clause 4(i)) in accordance with this Deed.

5.   The Chargor warrants to and covenants with each of the other Joint
Venturers that any other Encumbrance which it may give or enter into in relation
to the property and rights charged pursuant to Clause 3 must acknowledge the
priority of and be subject to the charge in favour of the other Joint Venturers
and the Manager created pursuant to Clause 3 and must contain a provision that
the Encumbrance is thereby postponed to the rights of the other Joint Venturers
and the Manager on their behalf.   6.   The charge contained in Clause 3 is
granted subject to and with the benefit of the conditions in the Appendix to
this Deed.   7.   Without prejudice to any other remedy available, in the event
of Default, the Non-Defaulting Joint Venturers and the Manager will thereupon
become entitled to enforce the charge herein.   8.   The Chargor will from time
to time execute and deliver such further mortgages, charges and other documents
as may be reasonably requested by any Joint Venturer or the Manager in order to
confirm or effectuate the intent and purposes of this Deed.   9.   The Chargor
covenants with each other Joint Venturer and the Manager that it will not enter
into any other Encumbrance covering its BGM Interest without obtaining from the
other party to the Encumbrance a Deed of Covenant in the form of Schedule 2 of
the Further Restated BGM Joint Venturers Agreement and any other Encumbrance
entered into without such a Deed will be void and of no effect.   10.   In the
event that the Chargor when not in Default sells, transfers or assigns all or
part of its BGM Interest in accordance with the Further Restated BGM Joint
Venturers Agreement, the other Joint Venturers and the Manager will at the time
of completion of such sale, transfer or assignment, release and discharge the
charges herein contained in respect of the BGM Interest or part thereof sold,
transferred or assigned. Each other Joint Venturer and the Manager covenants to
duly register, file or record all such notices or documents relating thereto as
may be required or permitted by law.   11.   The Chargor, the other Joint
Venturers and the Manager covenant each with the others and with one another to
execute and deliver all such assurances, deeds, instruments, notices and
directions and do all such acts and things as may be necessary to release and
discharge that part of the BGM Interest of the Chargor or another Joint Venturer
which is sold pursuant to the BGM Joint Venture Agreement and so becomes part of
the BGM Interest of another Joint Venturer. The Chargor, the other Joint
Venturers and the Manager covenant, each with the others and with one another,
to duly register, file or record all such notices or documents relating thereto
as may be required by law.

12.   (a)  Any amount recovered by a Joint Venturer or the Manager as a result
of enforcing any of the charges hereby granted or executing any of the powers
hereby conferred (that is to say “by execution of this Cross Charge”) will be
held in trust by the Joint Venturer or the Manager, whichever the case may be,
for all the Joint Venturers and the Manager and will be applied in accordance
with the following provisions of this clause.

  (b)  Unless a court of competent jurisdiction otherwise orders, any amount
recovered by execution of this Cross Charge shall be applied as follows:

Page 3



--------------------------------------------------------------------------------



 



  (i)   first, in payment of any moneys having priority to the charge created by
Clause 3 of this Deed;     (ii)   secondly, in payment of all costs, charges and
expenses of and incidental to the appointment of the Receiver under this Deed
and the exercise by him, the Manager or the other Joint Venturers of all or any
of the powers aforesaid including the reasonable remuneration of the Receiver;  
  (iii)   thirdly, in or towards the satisfaction of any costs, charges,
expenses and liabilities incurred or payments, including but not limited to
stamp duty, made in or about the recovery of that amount by way of execution;  
  (iv)   fourthly, if any part of the amount recovered remains after
satisfaction of the costs, charges, expenses, liabilities and payments in
accordance with Clause 12(b)(iii), by application of the remaining part in or
towards the discharge of the Chargor’s obligations in relation to Secured Sums;
and     (v)   fifthly, if any part of the amount recovered remains after
discharge of the Secured Sums by the Chargor in accordance with Clause 12(b)(iv)
then subject to all proper claims enforceable under other Encumbrances, by
payment of the remaining part to the Chargor.

  (c)   The claims of the Joint Venturers will, as between those claims, rank
pari passu and rateably, to the intent that if the amount recovered by way of
execution of this Cross Charge is less than the amount required to discharge the
Chargor’s obligations in relation to Secured Sums the amount will be apportioned
and paid to the claimants in proportion to their respective claims.

13.   The Chargor will immediately register or file or both register and file
this Deed or record such other notices or documents relating thereto in the
State and in other jurisdictions to which it is subject as may be required by
the law of those jurisdictions to perfect the security hereby given or to avoid
that security becoming void whether totally or against any particular person and
shall pay or make provision satisfactory to the other parties for the payment of
any applicable stamp duty, registration or filing fees on the charges created by
it.   14.   The Chargor shall from time to time furnish to the other Joint
Venturers and the Manager such information as is appropriate or as may
reasonably be requested by any other Joint Venturer or the Manager in order to
determine in which place or places registration or filing of this Deed or
recording of such other notices or documents relating thereto is necessary or
desirable to give effect to the purposes of such registration, filing or
recording pursuant to Clause 13. The Chargor and the Joint Venturers must
co-operate to do and perfect all registrations, filings or recordings which are
so necessary or desirable.   15.   Any notice, demand, consent or other
communication (a Notice) given or made under this Deed:

  (i)   must be in writing and signed by a person duly authorised by the sender;
    (ii)   must be delivered to the intended recipient by prepaid post (if
posted to an address in another country, by registered airmail) or by hand or
fax to the address or fax number below or the address or fax number last
notified by the intended recipient to the sender:

Page 4



--------------------------------------------------------------------------------



 



         
(A)
  Newmont:   Newmont Boddington Pty Ltd
 
      Level 1, 388 Hay Street
 
      Subiaco WA 6008
 
      Attention: Company Secretary    
 
      Facsimile: + 618 9423-6270
 
       
(B)
  Chargor:   Saddleback Investments Pty Ltd
 
      Level 1, 388 Hay Street
 
      Subiaco WA 6008    
 
      Attention: Company Secretary
 
      Facsimile: 6189423 6270
 
       
(C)
  Manager:   BGM Management Company Pty Ltd
 
      Boddington Gold Mine Administration
 
      Building
Old Soldiers Road
 
      Boddington WA 6390
 
       
 
      Attention:     Company Secretary
 
      Facsimile:     + 618 9883 4208

  (iii)   will be taken to be duly given or made:

  (A)   in the case of delivery in person, when delivered;     (B)   in the case
of delivery by post, two Business Days after the date of posting (if posted to
an address in the same country) or seven Business Days after the date of posting
(if posted to an address in another country); and     (C)   in the case of fax,
on receipt by the sender of a transmission control report from the despatching
machine showing the relevant number of pages and the correct destination fax
number or name of recipient and indicating that the transmission has been made
without error,

but if the result is that a Notice would be taken to be given or made on a day
that is not a business day in the place to which the Notice is sent, or at later
than 4.00pm (local time), it will be taken to have been duly given or made at
the start of business on the next business day in that place.

16.   This Deed shall be governed by and take effect and be construed in
accordance with the laws of the State of Western Australia.   17.   If it is
held by a court of competent jurisdiction that:

  (i)   any part of this Deed would be void, voidable, illegal or unenforceable;
or     (ii)   this Deed would be void, voidable, illegal or unenforceable unless
any part of this Deed were severed from this Deed,

that part shall be severable from and shall not affect the continued operation
of the rest of this Deed.

Page 5



--------------------------------------------------------------------------------



 



         
18.
  (a)   In accordance with the provisions of the Corporations Act and for the
purpose of fixing priorities between the charges contained in this Deed and any
registrable charge over the property and rights charged by this Deed which is
subsequently registered under the Corporations Law or which remains unregistered
the parties hereto agree that each of the charges contained in this Deed secures
a Prospective Liability of a specified amount being, in the case of the charges
created by:
 
       
 
      (i)     Saddleback Investments Pty Ltd                    $#]]
 
       
 
  (b)   In addition to the amount of the Prospective Liabilities specified above
the charges also secure Prospective Liabilities of unspecified amounts being all
other Secured Sums and except for the purposes of Section 282(3) of the
Corporations Act charges created by this Deed will not be in any way limited to
the amounts specified in Clause 18(a).

Page 6



--------------------------------------------------------------------------------



 



Appendix
(Clauses 6 and 10)

1.   The first floating charges created by this Deed will not hinder any sale or
other dealings by the Chargor, in the ordinary course of or for the purpose of
carrying on its business, with the property and rights charged thereby, prior to
a party becoming entitled to enforce the charge.   2.   None of the property
charged by this Deed will be subjected to any other Encumbrance ranking either
in priority to or pari passu with the charges created by this Deed.   3.   A
Joint Venturer or the Manager entitled to take action to enforce any of the
charges contained in this Deed may, at any time after its entitlement to enforce
the said charge arises, appoint a Receiver of the property and rights charged
thereunder (the Charged Property) and may in like manner from time to time
remove any Receiver so appointed and appoint another in his stead. Any such
appointment or removal shall be in writing.

4.   (a)  A Receiver so appointed shall be deemed to be the agent of the Chargor
which shall be solely responsible for his acts and defaults and for his
remuneration. The Receiver may exercise any or all of the following powers,
authorities and discretions (which shall be interpreted separately and not by
reference to one another) in addition to all other powers, authorities and
discretions conferred on him by law and subject always to the terms and
conditions of the Further Restated BGM Joint Venturers Agreement:

  (i)   to take possession of, collect and get in the Charged Property and for
that purpose to take any proceedings in the name of the Chargor or otherwise as
seems expedient and to give effectual receipts accordingly for the same;    
(ii)   to execute all such contracts, deeds, transfers and other assurances in
the name and on behalf of the Chargor for the purpose of carrying into effect
any of the powers and authorities conferred on the Receiver as he may see fit;  
  (iii)   to make any arrangement or compromise which he thinks expedient; and  
  (iv)   generally to do or cause to be done such acts and things respecting the
Charged Property (without being responsible for any loss or damage which happens
thereby) as he may think necessary and which could have been done or caused to
be done if he had the absolute ownership of the Charged Property.

  (b) Any person paying the money to or otherwise dealing with a Receiver shall
not be concerned to enquire whether any event has occurred to authorise the
Receiver to act and the receipt of any such Receiver for any moneys arising
under any of the powers aforesaid shall be a sufficient discharge without
obligating the person paying the same to see to the application thereof.

Page 7



--------------------------------------------------------------------------------



 



  (c)   Any of the powers which the Receiver may exercise pursuant to Clause
4(a) of this Appendix may also be exercised by the Manager and any of the Joint
Venturers other than the Chargor.

5.   The net proceeds in respect of the BGM Interest of the Chargor from the
carrying on of the BGM Project and the net proceeds from the sale of any
property and rights charged pursuant to Clause 3 of this Deed must be applied by
the Receiver, the Manager or the Joint Venturers (as the case may be) in
accordance with Clause 12 of this Deed. Save as provided for in Clause 12 of
this Deed, neither the Joint Venturers nor the Manager will be under any
liability to the Receiver for his remuneration, costs, charges or expenses or
otherwise.   6.   The charge created by Clause 3 of this Deed will be deemed to
be running and continuing securities notwithstanding any settlement on account
or any other matter or thing whatsoever and shall remain in full force until
final discharges thereof have been executed by the Manager and the Joint
Venturers.

Executed as a Deed in Western Australia
Signed Sealed and Delivered for and on
behalf of Saddleback Investments Pty
Ltd by:

     
 
   
Director
   
 
   
 
   
Print Name
   
 
   
 
   
Director/Secretary
   
 
   
 
   
Print Name
   

Page 8



--------------------------------------------------------------------------------



 



Signed Sealed and Delivered for and on
behalf of Newmont Boddington Pty Ltd
by:

     
 
   
Director
   
 
   
 
   
Print Name
   
 
   
 
   
Director/Secretary
   
 
   
 
   
Print Name
   

Signed Sealed and Delivered for and on
behalf of BGM Management Company
Pty Ltd by:

     
 
   
Director
   
 
   
 
   
Print Name
   
 
   
 
   
Director/Secretary
   
 
   
 
   
Print Name
   

Page 9



--------------------------------------------------------------------------------



 



Schedule 14
PURCHASER’S ASSUMPTION DEED

 



--------------------------------------------------------------------------------



 



BGM Joint Venture -
Purchaser’s Assumption Deed
Saddleback Investments Pty Ltd
ACN 134 978 224
Newmont Boddington Pty Ltd
ABN 32 062 936 547
BGM Management Company Pty Ltd
ABN 45 101 199 731

 



--------------------------------------------------------------------------------



 



Date   2009

Parties

  1.   Saddleback Investments Pty Ltd (ACN 134 978 224) of Level 1, 388 Hay
Street, Subiaco, Western Australia (the New Joint Venturer)     2.   Newmont
Boddington Pty Ltd (ABN 32 062 936 547) of Level 1, 388 Hay Street, Subiaco,
Western Australia (the Continuing Joint Venturer)     3.   BGM Management
Company Pty Ltd (ABN 45 101 199 731) of Level 1, 388 Hay Street, Subiaco,
Western Australia (the Manager).

Recitals

  A    Pursuant to a joint venture agreement dated 17 November 2006 (the Further
Restated BGM Joint Venturers Agreement), the Continuing Joint Venturer and
AngloGold Ashanti Australia Limited (the Old Joint Venturer) are the
participants in a joint venture for the purpose of the exercise and development
of the BGM Joint Venture, as defined and by the means prescribed in the Further
Restated BGM Joint Venturers Agreement.     B    Upon the execution and delivery
of this Deed the Joint Venturers will be the Continuing Joint Venturer and the
New Joint Venturer.     C    The New Joint Venturer wishes to acquire all of the
BGM Interest of the Old Joint Venturer and, by the terms of Clause 11 of the
Further Restated BGM Joint Venturers Agreement, such acquisition will be
effective only when the New Joint Venturer has executed and delivered to the Old
Joint Venturer an assumption deed in substantially the form of this Deed.

It is agreed as follows:

1.   For the purposes of this Deed words, phrases and expressions which are
defined or given a special meaning in the Further Restated BGM Joint Venturers
Agreement have the same meanings when used in this Deed.   2.   The New Joint
Venturer hereby covenants and agrees with the Continuing Joint Venturer and with
the Manager to be bound by all the terms, conditions, warranties, restrictions,
covenants and obligations under the Further Restated BGM Joint Venturers
Agreement and the other instruments listed in the Schedule to this Deed of or
affecting the Old Joint Venturer or the BGM Interest of the Old Joint Venturer,
or of or affecting a purchaser or the BGM Interest of the New Joint Venturer
(including the Old Joint Venturer’s obligation to pay any Unpaid Called Sum) to
the extent that such terms, conditions, warranties, restrictions, covenants and
obligations relate to the BGM Interest of the Old Joint Venturer acquired by the
New Joint Venturer (such BGM Interest representing a Proportionate Share of 33
and 3/9 %).

1



--------------------------------------------------------------------------------



 



3.   For the purposes of Clause 20 of the Further Restated BGM Joint Venturers
Agreement, the address of the New Joint Venturer to which any notice, consent,
offer, demand or other instrument required or authorised to be given or made
under the Further Restated BGM Joint Venturers Agreement is:

Saddleback Investments Pty Ltd
Level 1, 388 Hay Street,
Subiaco Western Australia 6008
Attention: Company Secretary
Facsimile: +618 9423-6176

4.   This Deed may be executed in any number of counterparts each of which shall
be deemed an original but all of which shall constitute one and the same
instrument.   5.   This Deed shall be governed by and take effect and be
construed in accordance with the laws in force in the State of Western
Australia.

2



--------------------------------------------------------------------------------



 



SCHEDULE
(List such of the Project Agreements as are appropriate at the time of execution
including all then current Chargee’s Deeds of Covenant.)

3



--------------------------------------------------------------------------------



 



Executed and delivered as a Deed in Perth

     
EXECUTED by SADDLEBACK INVESTMENTS PTY LTD (ACN 134 978 224) in accordance with
Section 127(1) of the Corporations Act 2001 (Cth) by authority of its directors:
   
 
   
 
Director
   
 
   
 
Print Name
   
 
   
 
Director/Secretary
   
 
   
 
Print Name
   

     
EXECUTED by NEWMONT BODDINGTON PTY LTD (ABN 32 062 936 547) in accordance with
Section 127(1) of the Corporations Act 2001 (Cth) by authority of its directors:
   
 
   
 
Director
   
 
   
 
Print Name
   
 
   
 
Director/Secretary
   
 
   
 
Print Name
   

4



--------------------------------------------------------------------------------



 



     
EXECUTED by BGM MANAGEMENT COMPANY PTY LTD (ABN 45 101 199 731) in accordance
with Section 127(1) of the Corporations Act 2001 (Cth) by authority of its
directors:
   
 
   
 
Director
   
 
   
 
Print Name
   
 
   
 
Director/Secretary
   
 
   
 
Print Name
   

5



--------------------------------------------------------------------------------



 



Schedule 15
DEED OF ASSIGNMENT AND ASSUMPTION (OTHER CONTRACTS)

 



--------------------------------------------------------------------------------



 



ANGLOGOLD ASHANTI AUSTRALIA LIMITED (ABN 42 008 737 424)
AND
SADDLEBACK INVESTMENTS PTY LTD (ACN 134 978 224)
AND
NEWMONT BODDINGTON PTY LTD (ABN 32 062 936 547)
AND
[Insert further parties]
DEED OF ASSIGNMENT AND ASSUMPTION
[Insert Subject]

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS AND INTERPRETATIONS
    3      
1.1 Definitions
    3      
1.2 Interpretation
    3      
2. ASSIGNMENT
    4      
3. NEW PARTY ASSUMES LIABILITY
    4      
4. CONTINUING PARTY
    5      
5. RELEASE
    5      
6. INDEMNITY
    5      
7. ACKNOWLEDGEMENT
    5      
8. CONTINUING OBLIGATIONS
    5      
9. FURTHER DOCUMENTS
    6      
10. COSTS AND STAMP DUTY
    6      
11. COUNTERPARTS
    6      
12. GOVERNING LAW
    6  
 
       
SCHEDULE
    7  

2



--------------------------------------------------------------------------------



 



THIS DEED is made this            day of                                2009
BETWEEN
The person named and described in Item 1 of the Schedule (“Assignor”)
AND
The person named and described in Item 2 of the Schedule (“New Party”)
AND
The person or persons named and described in Item 3 of the Schedule (“Continuing
Party”)
BACKGROUND

A.   The Assignor and each Continuing Party are parties to the agreement or deed
described in Item 4 of the Schedule (“Assigned Agreement”).   B.   As a result
of the agreement described in Item 5 of the Schedule (“Sale Agreement”), the
Assignor has agreed to assign its rights under the Assigned Agreement in
relation to the Assigned Interest to the New Party and the New Party has agreed
to assume the obligations of the Assignor under the Assigned Agreement in
relation to the Assigned Interest on and from the Assignment Date.   C.   Each
Continuing Party has agreed to release the Assignor from its obligations under
the Assigned Agreement in relation to the Assigned Interest on and from the
Assignment Date.   D.   Each Continuing Party has agreed to consent to the
transactions referred to in this Deed in accordance with the terms of this Deed.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATIONS   1.1   Definitions       In this Deed,
unless the context otherwise requires, the following expressions have the
following meanings respectively:       Assigned Interest has the meaning set out
in Item 6 of the Schedule.       Assignment Date means the date set out or
described in Item 7 of the Schedule.       Deed means this deed and any
amendments to it which are reduced to writing and signed by all the parties to
this Deed.   1.2   Interpretation       In this Deed, including the Background,
unless the contrary intention appears:

3



--------------------------------------------------------------------------------



 



  (a)   words denoting the singular include the plural and vice versa;     (b)  
a reference to any one of an individual, corporation, partnership, joint
venture, association, authority, trust or government includes (as the context
requires) any other of them;     (c)   the table of contents and headings are
for convenience only and do not affect interpretation;     (d)   a reference to
any instrument (such as a deed, agreement or document) is to that instrument
(or, if required by the context, to a part of it) as amended, novated,
substituted or supplemented at any time and from time to time;     (e)   a
reference to a Party is a reference to a party to this Deed and includes that
Party’s executors, administrators, successors and permitted assigns;     (f)   a
reference to a recital, clause, schedule or annexure is to a recital, clause
(including sub-clause, paragraph, sub-paragraph or further subdivision of a
clause), schedule or annexure of or to this Deed, and a reference to a paragraph
is to a paragraph in a schedule;     (g)   a reference to any legislation or
legislative provision includes any statutory modification or re-enactment of, or
substitution for, and any subordinate legislation under, that legislation or
legislative provision;     (h)   where an expression is defined, another part of
speech or grammatical form of that expression has a corresponding meaning; and  
  (i)   including and similar expressions are not and must not be treated as
words of limitation.

2.   ASSIGNMENT

  (1)   The Assignor assigns as and from the Assignment Date the Assigned
Interest to the New Party, which accepts such assignment.     (2)   If the
Assignment Date is a date earlier than the date set out at the commencement of
this Deed then this Deed must take effect as if executed on that date.     (3)  
If the Assignment Date is an undetermined future date, the New Party must give
to each Continuing Party prompt written notice of the date which is the
Assignment Date.     (4)   If the Assignment Date has not occurred by the date
which is 180 days after the date of this Deed then this Deed must terminate and
this Deed will have no force and effect.

3.   CONSENT OF CONTINUING PARTY       With effect on and from the Assignment
Date, each Continuing Party:

4



--------------------------------------------------------------------------------



 



  (a)   consents to the New Party being the holder of the Assigned Interest and
assuming the obligations of the Assignor in accordance with clause 4;     (b)  
acknowledges and agrees that the New Party will be entitled to exercise all of
the rights, privileges and benefits of the Assignor in respect of the Assigned
Interest under or in connection with the Assigned Agreement; and     (c)  
agrees to be bound by the terms of the Assigned Agreement as if the New Party
were named in the Assigned Agreement as a party instead of the Assignor.

4.   NEW PARTY ASSUMES LIABILITY       With effect on and from the Assignment
Date, the New Party covenants with each Continuing Party that it:

  (a)   enjoys all the rights and interest of the Assignor under the Assigned
Agreement in relation to the Assigned Interest and may hold and deal with the
Assigned Interest without any interruption or disturbance from the Assignor; and
    (b)   assumes, observes, performs and will be bound by the obligations and
liabilities of the Assignor under the Assigned Agreement in relation to the
Assigned Interest which arise or accrue on and from the Assignment Date and
undertakes to discharge those obligations and liabilities as and when required
under the Assigned Agreement.

5.   ASSIGNOR RELEASED       With effect on and from the Assignment Date, each
Continuing Party releases and forever discharges the Assignor from all claims,
losses, demands and liabilities which arise on or after the Assignment Date
relating to or connected with the Assigned Interest except for any claim, loss,
demand or liability arising before the Assignment Date.   6.   INDEMNITY      
The Sale Agreement contains indemnities which relate to the Assigned Agreement
and those indemnities continue to apply notwithstanding the execution and
operation of this Deed.   7.   ACKNOWLEDGEMENT       Each Continuing Party
acknowledges and agrees that, as at the Assignment Date, the Assignor is not in
breach of the Assigned Agreement.   8.   ADDRESS OF NEW PARTY TO NOTICES      
For the purposes of the Assigned Agreement, the address of the New Party to
which all Notices must be delivered is as follows:

Saddleback Investments Pty Ltd
Level 1, 388 Hay Street

5



--------------------------------------------------------------------------------



 



Subiaco WA 6008
Fax No: +61 8 9423 6176
Attention: Company Secretary

9.   FURTHER DOCUMENTS       The Parties must use their reasonable endeavours to
execute and deliver all such documents and do all such things to give full
effect to this Deed or which may be required to secure the consent or approval
of any person as required to comply with any applicable laws and must use their
reasonable endeavours to achieve satisfaction of any such consents or approvals.
  10.   COSTS AND STAMP DUTY       Each Party must bear its own costs arising
out of the negotiation, preparation and execution of this Deed. All stamp duty
(including fines, penalties and interest) payable on or in connection with this
Deed and any instrument executed under this Deed must be borne by the New Party.
  11.   COUNTERPARTS       This Deed may be executed in any number of
counterparts. All counterparts together will be taken to constitute the one
instrument.   12.   GOVERNING LAW       This Deed is governed by the law in
force in Western Australia. Each Party submits to the non-exclusive jurisdiction
of the courts of Western Australia and any courts which may hear appeals from
those courts in respect of any proceedings in connection with this Deed.

6



--------------------------------------------------------------------------------



 



Schedule

Item 1:    The Assignor       AngloGold Ashanti Australia Limited (ABN 42 008
737 424) of Level 13, St Martin’s Tower, 44 St Georges Terrace, Perth, Western
Australia, 6000.   Item 2:     The New Party       Saddleback Investments Pty
Ltd (ACN 134 978 224) of Level 1, 388 Hay Street, Subiaco, Western Australia,
6008.   Item 3:     The Continuing Party/Parties       [amend Item 3 as
appropriate for each Assigned Agreement]     Newmont Boddington Pty Ltd (ABN 32
062 936 547) of Level 1, 388 Hay Street, Subiaco, Western Australia, 6008.      
[Third Party Name] (ABN.....) of [third party address].   Item 4:     The
Assigned Agreement       [insert name, parties and date of the agreement to be
assigned].   Item 5:     Sale Agreement       The Sale and Purchase Agreement
entitled ‘Boddington Gold Mine Joint Venture Sale of AngloGold’s BGM Interest’
between AngloGold Ashanti Australia Limited (ABN 42 008 737 424), AngloGold
Ashanti Limited (ARBN 090 101 170), Saddleback Investments Pty Ltd (ACN 134 978
224), Newmont Boddington Pty Ltd (ABN 32 062 936 547), Newmont Mining
Corporation (ARBN 099 065 997), Newmont Australia Limited (ABN 86 009 295 765)
and BGM Management Company Pty Ltd (ABN 45 101 199 731) dated [#] January 2009.
  Item 6:     Assigned Interest       All of the right, title, estate, claim and
interest in, to and under the Assigned Agreement of the Assignor.   Item 7:    
The Assignment Date       The date on which ‘Completion’, as defined in the Sale
Agreement, occurs under the Sale Agreement.

7



--------------------------------------------------------------------------------



 



EXECUTED and delivered as a deed in [insert location].

             
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by AngloGold Ashanti Australia Limited:
           
 
           
 
Director Signature
     
 
Director/Secretary Signature    
 
           
 
Print Name
     
 
Print Name    
 
           
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by Saddleback Investments Pty Ltd:
           
 
           
 
Director Signature
     
 
Director/Secretary Signature    
 
           
 
Print Name
     
 
Print Name    
 
           
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by Newmont Boddington Pty Ltd:
           
 
           
 
Director Signature
     
 
Director/Secretary Signature    
 
           
 
Print Name
     
 
Print Name    
 
           
Executed as a deed in accordance with section 127 of the Corporations Act 2001
by [insert name of continuing party]:
           
 
           
 
Director Signature
     
 
Director/Secretary Signature    
 
           
 
Print Name
     
 
Print Name    

[insert further execution clauses if there are other parties to the relevant
Agreement]

8



--------------------------------------------------------------------------------



 



Schedule 16
PERFORMANCE BONDS AND VENDOR GROUP GUARANTEES
Part A — Performance Bonds

                                  Approximate                     Date of  
Government   Bank   Amount Tenement   Undertaking   Dealing   Reference  
Reference   (A$)
G70/218
  Unconditional Performance Bond   18/09/2006   Bond 247939   R057906W   $
79,166  
G70/219
  Unconditional Performance Bond   18/12/2006   Bond 253048   R058006W   $
38,000  
L70/95
  Unconditional Performance Bond   18/09/2006   Bond 247936   R058306W   $
51,666  
L70/96
  Unconditional Performance Bond   30/10/2006   Bond 251025   R064606W   $
10,000  
M264SA
  Unconditional Performance Bond   18/09/2006   Bond 247934   R058206W   $
1,209,988  
M70/1031
  Unconditional Performance Bond   18/09/2006   Bond 247949   R057806W   $
1,679,150  
M70/21
  Unconditional Performance Bond   6/03/2007   Bond 262219   R092607W   $
4,042,126  
M70/22
  Unconditional Performance Bond   6/05/2007   Bond 262223   R092707W   $
1,428,819  
M70/23
  Unconditional Performance Bond   6/03/2007   Bond 262226   R092807W   $
339,997  
M70/24
  Unconditional Performance Bond   6/03/2007   Bond 262232   R092907W   $
2,965,804  
M70/25
  Unconditional Performance Bond   6/03/2007   Bond 262233   R093007W   $
234,998  
M70/799
  Unconditional Performance Bond   18/09/2006   Bond 247951   R057706W   $
3,437,632  
 
              Total   $ 15,517,346  

Part B — Vendor Group Guarantees

1.   Guarantee by the Vendor in favour of Newmont Boddington dated 19
April 2006.   2.   Unconditional Undertaking dated on or about 20 December 2007
given by or on behalf of the Vendor to Western Power in the sum of A$20,000,000
(bank reference R612207W).

 



--------------------------------------------------------------------------------



 



EXECUTED as an agreement.
EXECUTED by ANGLOGOLD ASHANTI
AUSTRALIA LIMITED by its duly authorised
Attorney under power of attorney:

         
/s/ Nerilee Rockman
  /s/ Igor Bogdanich    
 
Signature of attorney
 
 
Signature of witness    
 
       
Nerilee Rockman
  Igor Bogdanich    
 
Name of attorney
 
 
Name of witness    
 
       
EXECUTED by ANGLOGOLD ASHANTI LIMITED:
       
 
       
/s/ Paul JG Dennison
  /s/ Nerilee Rockman    
 
Signature of officer
 
 
Signature of witness    
 
       
Paul JG Dennison
  Nerilee Rockman    
 
Name of officer
 
 
Name of witness    
 
       
EXECUTED by SADDLEBACK INVESTMENTS PTY LTD in accordance with Section 127 of the
Corporations Act:
       
 
       
/s/ Andrew Michael Strelein
  /s/ Christopher James Campbell    
 
Signature of director
 
 
Signature of director/secretary    
 
       
Andrew Michael Strelein
  Christopher James Campbell    
 
Name of director
 
 
Name of director/secretary    

 



--------------------------------------------------------------------------------



 



EXECUTED by NEWMONT BODDINGTON PTY LTD
in accordance with Section 127
of the Corporations Act:

         
/s/ Andrew Michael Strelein
  /s/ Christopher James Campbell    
 
Signature of director
 
 
Signature of director/secretary    
 
       
Andrew Michael Strelein
  Christopher James Campbell    
 
Name of director
 
 
Name of director/secretary    
 
       
EXECUTED by NEWMONT MINING CORPORATION:
       
 
       
/s/ E. Randy Engel
  /s/ David R. Faley    
 
Signature of officer
 
 
Signature of witness    
 
       
E. Randy Engel
  David R. Faley    
 
Name of officer
 
 
Name of witness    
 
       
EXECUTED by NEWMONT AUSTRALIA LIMITED in accordance with Section 127 of the
Corporations Act:
       
 
       
/s/ Andrew Michael Strelein
  Christopher James Campbell    
 
Signature of director
 
 
Signature of director/secretary    
 
       
Andrew Michael Strelein
  Christopher James Campbell    
 
Name of director
 
 
Name of director/secretary    

 



--------------------------------------------------------------------------------



 



EXECUTED by BGM MANAGEMENT COMPANY PTY LTD
in accordance with Section
127 of the Corporations Act:

         
/s/ Andrew Michael Strelein
 
Signature of director
  /s/ Philip J. Stephenson
 
Signature of director/secretary    
 
       
Andrew Michael Strelein
  Philip J. Stephenson    
 
Name of director
 
 
Name of director/secretary    

 